Case 2:15-cv-00201-SMJ   ECF No. 387-1   filed 01/28/20   PageID.17329 Page 1 of 109




                                  EXHIBIT A




 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -6
Case 2:15-cv-00201-SMJ    ECF No. 387-1   filed 01/28/20   PageID.17330 Page 2 of 109




                    Expert Report of James R. Olson, Ph.D.




                                City of Spokane v.
                             Monsanto Company, et al.




                                                /
                                                i




                         Submitted by James R. Olson, Ph.D.
                                  October 11,2019




 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -7
Case 2:15-cv-00201-SMJ                     ECF No. 387-1                filed 01/28/20             PageID.17331 Page 3 of 109




                                                  TABLE OF CONTENTS

I.        BACKGROUND ON PCB PROPERTIES, PRODUCTION, AND FATE ........................4

II.       EARLY KNOWLEDGE OF PCB TOXICITY ...................................................................5

          A. PCBs Were Known To Cause Adverse Health Effects as Early as the
             1930s and 1940s .............................................................................................................5

          B. Studies in the 1950s Further Demonstrate the Toxic Effects of PCBs ..........................9

          C. Scientific Articles Published from 1958 to 1972 Continued to Document the
             Environmental and Health Hazards of PCBs ...............................................................10

               1.      Early Indication of the Adverse Effects of PCBs on Animals in the Wild .........11

               2.      Early Indication that PCBs Produce Cancer in Laboratory Animals ..................12

               3.      Early Indication of Immunosuppression in PCB Exposed Laboratory
                       Animals ...............................................................................................................12

               4.      Early Indication of Developmental and Reproductive Effects in
                       PCB-Exposed Laboratory Animals.....................................................................12

               5.      Severe Adverse Effects in Humans – Yusho and Yu-Cheng ..............................13

               6.      Trace contaminants further contribute to the human health and
                       Environmental risk of PCBs ...................................................................................... 14

III.      CURRENT KNOWLEDGE OF PCB TOXICITY ............................................................15

          A. Toxicity Is Dependent on the Properties of Individual PCB Congeners .....................15

          B. Background on Cancer and Mechanisms for the Carcinogenicity of PCBs ................16

          C. Cancer and Non-Cancer Effects of Aroclor PCB Mixtures in Laboratory
             Animal Studies .............................................................................................................17

               1.      Non-Cancer Effects in Laboratory Animals .......................................................17

               2.      Cancer Effects in Laboratory Animals ...............................................................18

               3.      Cancer and Non-Cancer Effects of Different PCB Congeners in 2-Year Rat
                       Studies Conducted by the National Toxicology Program (NTP) .......................19

          D. Adverse Health Effects in Humans Exposed to PCBs .................................................20




     DECL. OF ADAM MILLER ISO DEFENDANTS’
     DAUBERT MOTION TO EXCLUDE OLSON -8
Case 2:15-cv-00201-SMJ             ECF No. 387-1                 filed 01/28/20             PageID.17332 Page 4 of 109




        1.    Developmental and Neurodevelopmental Effects in Humans Exposed to
              PCBs ...................................................................................................................21

              a. Fetal growth ..................................................................................................21

              b. Neurodevelopment ........................................................................................23

              c. Behavioral Problems, including ADHD and Autism....................................27

              d. Auditory Function .........................................................................................30

              e. Other Developmental Effects in Humans Exposed to PCBs                                                              30


        2.    Neurotoxic Effects in Adult Humans Exposed to PCBs .....................................31

        3.    Importance of ryanodine receptor (RyR) activators in Neurotoxicity of PCBs:
              Example of PCB 95 ............................................................................................32

        4.    Reproductive Dysfunction in Humans Exposed to PCBs ...................................33

        5.    Pubertal Development Effects in Humans Exposed to PCBs .............................36

        6.    Liver Injury in Humans Exposed to PCBs ..........................................................37

        7.    Endocrine Disruption in Humans Exposed to PCBs ..........................................39

              a. Diabetes.........................................................................................................39

              b. Thyroid Dysfunction .....................................................................................43

        8.    Immune System Dysfunction in Humans Exposed to PCBs ..............................44

        9.    Cardiovascular Disease in Humans Exposed to PCBs .......................................46

        10.   Metabolic Syndrome in Humans Exposed to PCBs ...........................................51

        11.   Cancer in Humans Exposed to PCBs ..................................................................52

              a. Recent studies confirming elevated cancer mortality with
                 occupational PCB exposure ..........................................................................53

              b. Elevated risk of malignant melanoma with occupational and general
                 background, environmental PCB exposures……………………………….55

              c. Elevated risk of non-Hodgkin lymphoma (NHL) with general
                 background, environmental PCB exposures .................................................61
                                                             2

 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -9
Case 2:15-cv-00201-SMJ                ECF No. 387-1               filed 01/28/20          PageID.17333 Page 5 of 109




                   d. Elevated risk of breast cancer with
                           general background, environmental PCB exposures ...........................64

                   e. Elevated risk of gastrointestinal cancer with occupational and general
                           background, environmental PCB exposures ........................................... 65

                   f. Elevated risk of prostate cancer with occupational and general background,
                           environmental PCB exposures .................................................................. 66

                   g. Elevated risk of thyroid cancer with background, environmental
                           PCB exposure.......................................................................................67

IV.   CONCLUSIONS................................................................................................................68




                                                              3

 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -10
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20    PageID.17334 Page 6 of 109




                               REPORT OF JAMES R. OLSON

       My name is James R. Olson. I am currently employed at the University at Buffalo (SUNY
Buffalo), where I hold the titles of UB Distinguished Professor, Dept. Pharmacology and
Toxicology, Jacobs School of Medicine and Biomedical Sciences and Director, Environmental
Health Sciences Division, Dept. Epidemiology and Environmental Health, School of Public Health
and Health Professions. My responsibilities in these capacities include both teaching and research.
Further information regarding my academic activities is included in a copy of my curriculum vitae,
which is attached to this report.

        This report will focus primarily on the toxicology and human health effects of exposure to
polychlorinated biphenyls (PCBs). These opinions are subject to revisions and supplementation
as further information is received in the course of this case.

        Since 1978, when I received my Ph.D. from the Medical College of Wisconsin in the
combined area of pharmacology and toxicology, my research has concentrated on the
pharmacokinetics and toxicology of 2,3,7,8-tetrachlorodibenzo-p-dioxin (“TCDD”; “dioxin”) and
related compounds including, but not limited to, polychlorinated biphenyls, polychlorinated
dibenzo-p-dioxins, and polychlorinated dibenzofurans (“PCBs”, “PCDDs”, and “PCDFs”). In
recognition of my specialized expertise on the subject of the pharmacokinetics and toxicology of
TCDD, PCBs, PCDDs, and PCDFs, I have been asked to serve as a special consultant for several
U.S. Environmental Protection Agency (EPA) and U.S. Public Health Service (PHS) projects
bearing on this subject, including contributing as an author and/or member of the peer review panel
for:

      U.S. EPA 1984. Ambient Water Quality Criteria for 2,3,7,8-TCDD (EPA-440/5-84-007).
       Contributing Author.

      U.S. EPA 1985. Health Assessment Document for Polychlorinated Dibenzo-p-dioxins
       (EPA-600/8-84-014F). Contributing Author.

      U.S. EPA 1989. Drinking Water Criteria Document for Polychlorinated Biphenyls (PCBs)
       (NTIS no. PB89-192256). Contributing Author.

      Member of peer review panel for “Toxicological Profile for Selected PCBs (Aroclor-1260,
       -1254, -1248. -1242, -1232, -1221, and 1016)” The Agency for Toxic Substances and
       Disease Registry (ATSDR), U.S. Public Health Service, 1987.

      Member of peer review panel for “Toxicological Profile for Chlorinated Dibenzo-p-
       dioxins” The Agency for Toxic Substances and Disease Registry (ATSDR) 1992, 1994,
       1997, 1998.

      Member of peer review panel for “Technical Review Workshop on the Reference Dose
       (RfD) for Aroclor 1016” U.S. EPA, 1994.

      U.S. EPA September 2000 Draft Final. Exposure and Human Health Reassessment of
       2,3,7,8-Tetrachlorodibenzo-p-dioxin (TCDD) and Related Compounds. Part II: Health




 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -11
Case 2:15-cv-00201-SMJ        ECF No. 387-1          filed 01/28/20   PageID.17335 Page 7 of 109




       Assessment for 2,3,7,8-TCDD and Related Compounds. Author for Chapter 1, Disposition
       and Pharmacokinetics (EPA/600/P-00/001Be)

      ATSDR, November, 2000. Toxicological Profile for Polychlorinated Biphenyls (PCBs).
       Contributing Author for Toxicokinetics and Mechanisms of Action Chapters.

Compensation

       I am being compensated at the following rates: $300 per hour for all work done from my
home office; $750 per hour for deposition testimony; $3,000 per day for consulting or trial work
done out of town, in addition to $300 per hour for oral testimony.

Testimony in the previous 4 years

2016: Adinolfe, et al. V. United Technologies Corp., d/b/a Pratt & Whitney, United States
District Court Southern District of Florida, West Palm Beach Division

2016: Town of Westport and Westport Community Schools v. Monsanto Company, et al., United
States District Court of Massachusetts

2017: City of Hartford v. Monsanto Company, et al., United States District Court of Connecticut

2019: City of San Diego, et al. V. Monsanto Company, et al., United States District Court,
Southern District of California


Opinions

       1. Polychlorinated biphenyls (PCBs) pose a significant threat to human health due to their
          wide-spread use, persistence, and inherent toxicity.

       2. It is clear from the published scientific literature that the scientific community knew as
          early as the 1930s that PCBs produce systemic toxicity in humans and in laboratory
          animals.

       3. Peer reviewed experimental studies conducted during the 1930s through the 1960s did
          not identify a dose or exposure to PCBs that was safe or without toxicity.

       4. PCBs cause an increased risk of a number of adverse health effects, including cancer,
          developmental effects, diabetes, liver injury, immune system dysfunction,
          neurobehavioral effects, impaired thyroid function, reproductive system impairment,
          cardiovascular disease, and chloracne.

       5. These adverse health effects are observed in association with PCB exposures in the
          general population at background, environmental levels of exposure to PCBs.

       6. An increase in human exposure to PCBs results in an increased risk of developing
          cancer and other adverse health effects.

                                                 2

 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -12
Case 2:15-cv-00201-SMJ       ECF No. 387-1        filed 01/28/20   PageID.17336 Page 8 of 109




       7. PCB exposure to sensitive populations, including children, women of childbearing age,
          and pregnant women, is especially dangerous due to PCBs adverse developmental
          effects.

         These opinions are based on an extensive review of peer reviewed experimental animal
studies and observational epidemiological studies of human populations and consistent,
statistically significant associations between PCBs and adverse health effects.




                                              3

 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -13
Case 2:15-cv-00201-SMJ           ECF No. 387-1         filed 01/28/20    PageID.17337 Page 9 of 109




    I. BACKGROUND ON PCB PROPERTIES, PRODUCTION, AND FATE

        PCBs are very stable and resistant to environmental and biological degradation, thus persist
in the environment, wildlife and humans for many years. Due to their extreme stability and
lipophilic properties, PCBs and related compounds bioaccumulate and are biomagnified in the
food-chain and ultimately expose humans that ingest food products contaminated with PCBs. In
addition, humans are exposed to PCBs and related compounds from a wide range of
environmental, occupational, and domestic sources through the inhalation, oral, and dermal routes.
Adverse health effects associated with exposure to PCBs in humans and laboratory animals
include, but are not limited to, cancer, developmental effects, diabetes, liver injury, immune system
dysfunction, neurological and neurobehavioral effects, impaired thyroid function, reproductive
system impairment, cardiovascular disease, and chloracne (ATSDR 2000; ATSDR 2011; EPA
1985; EPA 1989; EPA 2018; IARC 2016).

        Polychlorinated biphenyls (PCBs) are a class of aromatic, chlorinated hydrocarbon with
from one to ten chlorines at various positions on the biphenyl ring structure (empirical formula
C12 H10-n Cln ; n= 1-10), which in theory allows for the formation of 209 different individual
PCB congeners. The term “congener” refers to any one particular member of the same chemical
family; for example, there are 209 different individual PCB congeners. Each different congener
is a different “PCB” and possesses unique chemical, physical and biological properties. The
characteristics of individual PCBs vary depending on the number and the position of chlorines on
the biphenyl molecule. In general, PCBs have low water solubility and volatility, however, those
congeners containing fewer chlorines are more water soluble and more volatile than those with
more chlorines.

        PCBs were initially introduced into industrial production in 1929 by Swann Chemical.
Monsanto Company bought Swann in 1935 and continued producing PCBs for commercial use
until 1977 (Brinkman et al., 1980; ATSDR 2000; ATSDR 2011; EPA 1985; EPA 1989; EPA 2018;
IARC 2016). The chemical stability, low volatility, non-flammability, high dielectric constant,
and compatibility with chlorinated hydrocarbons resulted in many industrial applications for the
PCBs, including use as nonflammable hydraulic and lubricating fluids, heat-exchanger and
dielectric fluids, plasticizers for plastics and coatings, extenders for pesticides, and as an ingredient
of caulking compounds, adhesives, paints, printing inks, and carbonless duplicating paper.

       Monsanto manufactured mixtures of individual PCB congeners for commercial use that
contained various average percentages of chlorine by weight, while still containing a range of both
high and low chlorinated congeners. For example, Monsanto’s Aroclor 1254 is a complex mixture
of biphenyl congeners containing from one to nine chlorines and has an average chlorine content
of approximately 54%. Although Aroclor 1254 is a relatively highly chlorinated PCB mixture, it
contains low chlorinated congeners as well as other highly chlorinated congeners. The low
chlorinated congeners are more water soluble and volatile than the higher chlorinated congeners.
Thus, even highly chlorinated PCB mixtures, like Aroclor 1254, contain lower chlorinated PCBs
that more readily volatize into the surrounding environment than the higher chlorinated congeners
(Hansen 1999; U.S. EPA 2018; IARC 2016). Once released into the environment, the
compositions of commercial PCB mixtures are altered through processes such as volatilization and
other kinds of partitioning, chemical and biological transformation, and preferential
bioaccumulation of selected congeners. (Hansen 1999; U.S. EPA 2018). Thus, the composition of

                                                   4

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -14
Case 2:15-cv-00201-SMJ         ECF No. 387-1          filed 01/28/20   PageID.17338 Page 10 of 109




 PCB mixtures changes following their release into the environment. The types of PCBs that
 bioaccumulate in fish and other animals and bind to sediments are often the most carcinogenic
 components of PCB mixtures. As a result, people who ingest PCB-contaminated fish or other
 animal products and contact PCB-contaminated sediment may be exposed to PCB mixtures that
 are more toxic than the commercial PCB mixtures contacted by workers and released into the
 environment (EPA 1996b, 2018).

         The general population is exposed to PCBs through the oral, inhalation, and dermal routes,
 with the ingestion of PCB contaminated food representing the primary source of exposure. After
 intake, PCBs are distributed throughout the body and stored in most organs and tissues. Due to
 their profound environmental and biological stability and lipophilicity (high affinity for fat), PCBs
 bioaccumulate and biomagnify in food chains and are retained in human tissues for the lifetime of
 an individual.

         The biological half-life in humans reflects the time required to remove or excrete half of
 the chemical body burden by metabolic and non-metabolic pathways. Because of the limited
 capacity to metabolize and excrete PCBs from the body, the compounds have half-lives spanning
 years to even over a decade. The biological half-life (t ½) of PCBs is dependent on the specific
 congeners under investigation. The half-life of the higher chlorinated and more abundant
 congeners in humans is estimated to be from 9.3 to 15.5 years for PCBs 118 (2,3',4,4',5-penta-CB),
 138 (2,2′,3,4,4′,5′-hexa-CB), 153 (2,2',4,4',5,5'- hexa-CB), 170 (2,2',3,3',4,4',5-hepta-CB), and 180
 (2,2′,3,4,4′,5,5′-hepta-CB) (Ritter et al., 2011). Lower chlorinated congeners, such as PCB 28
 (2,4,4’-tri-CB) and PCB 52 (2,2’,5,5’-tetra-CB) have estimated half-lives of 5.6 and 2.6 years,
 respectively (Ritter et al., 2011). Thus, PCB are exceptionally persistent in humans and are
 retained in human tissues for decades following a single exposure.

         Importantly, humans continue to be exposed to environmental, background levels of PCBs
 each day, resulting in the long-term bioaccumulation of PCBs, which remain in the body over the
 lifetime of an individual. The greater the levels of PCBs in the body, the greater risk of developing
 cancer and other adverse health effects. Therefore, PCBs are of significant concern to human
 health because of their persistence in the body and their potential to produce a wide range of
 toxicological responses.

    II. EARLY KNOWLEDGE OF PCB TOXICITY

            A. PCBs Were Known to Cause Adverse Health Effects as Early as the 1930s and
               1940s.

          PCBs have been known to have toxic effects for well over half a century. There were a
 number of reports as early as the 1930s and 1940s in published medical/ scientific journals on the
 toxic effects of PCBs. Studies in occupationally exposed workers and experimental studies in
 laboratory animals reported that exposure to PCBs can result in liver injury, a skin lesion known
 as chloracne, and systemic toxicity. These studies showed that humans may be exposed to PCBs
 through inhalation of PCB-contaminated air, ingestion of PCB contaminated food and water, and
 dermal absorption by touching PCB-containing or PCB-contaminated materials. It is also highly
 relevant that these early studies identified volatilization of PCBs and the resulting inhalation of
 PCBs as a significant route for human exposure in manufacturing facilities.

                                                  5

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -15
Case 2:15-cv-00201-SMJ         ECF No. 387-1         filed 01/28/20   PageID.17339 Page 11 of 109




        Jones and Alden (1936) are physicians from Atlanta that investigated an outbreak of
acneform eruption occurring in a group of workers engaged in the manufacture of PCBs (then
called chlorinated diphenyls). Within a period from late summer of 1932 to October 1933, 23 out
of 24 men working in the manufacture of chlorinated diphenyl were reported to have acneform
eruption on the face and body. This article by Jones and Alden was published in 1936 in the
Archives of Dermatology and Syphilology.

       In 1936, Schwartz published a scientific article in the American Journal of Public Health,
which reported on workers engaged in chlorinating the diphenyl in the production of crude
Aroclor. The workers were affected with an acne-like condition of the skin and symptoms of
systemic poisoning which occurred among workers inhaling fumes from this operation. “Those
working with the chlorodiphenyls have complained of digestive disturbances, burning of the eyes,
impotence and hematuria.” Schwartz (1936) recommended that “there should be periodic medical
examination of workers to detect cases of dermatitis and workers in chlorinated naphthalenes and
diphenyls should be periodically examined for symptoms of systemic poisoning.”

        Follicular hyperkeratosis is an important feature of the occupational disease known as
chloracne, which is characterized by the appearance of papules, comedones, and cysts. Early
clinical reports of chloracne have been reported following occupational exposure to PCBs
(Schwartz, 1936; Jones and Alden, 1936; Drinker et al., 1937; Jones, 1941). Epithelial and
follicular hyperplasia and hyperkeratosis were also found after application of PCBs on the skin of
rabbits (Adams et al, 1941). These authors conclude that the skin of the rabbit is a useful
experimental animal model for studying the pathology of chloracne which is observed in humans.

        By the mid-1930s, PCBs had created a public health problem sufficient in size to attract
the attention of academic researchers, the U.S. Public Health Service, Monsanto, and several large
industrial users of PCBs. The Harvard School of Public Health hosted a one-day meeting on June
30, 1937, on the problem of systemic effects of certain chlorinated hydrocarbons including
chlorinated diphenyls (Bennett et al., 1938; Montague, 1993). The meeting was attended by
representatives from Monsanto, General Electric, the U.S. Public Health Service, the Halowax
Corporation, and others (Montague, 1993). During the spring of 1936, Drs. Bennett, Drinker and
Warren from Harvard University were informed regarding three fatal cases of jaundice in workmen
using chlorinated naphthalenes and chlorinated diphenyls. At the request of the manufacturers of
these compounds, these investigators undertook an investigation to determine what systemic
effects would result from the administration of these compounds to experimental animals. Three
papers were read by these Harvard investigators at the 1937 symposium on chlorinated
hydrocarbons, including PCBs, which were later published as three scientific articles in the Journal
of Industrial Hygiene and Toxicology (Drinker et al., 1937; Bennett et al., 1938; Drinker 1939).

       Drinker et al. (1937) conducted inhalation exposures of rats to chlorinated diphenyl (65 %
chlorine content) at an average air concentration of 0.57 mg/ cubic meter. Liver abnormalities
included slight to moderate swelling of liver cells, an increase granularity, many mitotic figures
and hyalinization, a condition in which normal tissue deteriorates into a homogeneous, translucent
material. “Hyalinization was always present as a result of inhalation of chlorinated diphenyl.” In
the second in the series of 3 published reports, Bennett et al., 1938, stated, “of the various
chlorinated hydrocarbons tested, chlorinated dipheyl gave evidence of being the most toxic.” The
most striking change was the hyalinization of the cell cytoplasm, which remained essentially

                                                 6

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -16
Case 2:15-cv-00201-SMJ          ECF No. 387-1          filed 01/28/20   PageID.17340 Page 12 of 109




 unchanged after a 2 month recovery period following inhalation exposure to PCBs (65% chlorine;
 average air concentrations 0.57 to 0.93 mg/ cubic meter). The authors go on to conclude that “this
 type of liver injury is persistent and only slowly recovered from.” Bennett et al., 1938 goes on to
 describe this liver injury as degenerative in nature. “The successive degenerative changes were
 cloudy swelling, fatty infiltration and degeneration and finally, the complete disintegration of the
 cell.” Feeding PCBs to rats produced lethality and at lower doses produced liver injury similar to
 that observed with inhalation exposure (Bennett et al., 1938).

         Drinker et al. (1937) also discussed plans to complete additional testing with a chlorinated
 diphenyl containing 55% chlorine content, to compare the systemic toxicity with that reported for
 the chlorinated diphenyl with a 65% chlorine content. Table 1 in Drinker (1939) states permissible
 limits for the concentrations of various chlorinated hydrocarbons in the air of workrooms based on
 the systemic toxicity observed in rats following inhalation exposure to these agents. A permissible
 limit of 0.5 mg/ cubic meter was proposed for chlorinated diphenyl with a chlorine content of 50
 – 55% based on inhalation tests conducted in rats. Drinker (1939) also suggested a permissible
 limit of 10 mg/ cubic meter for chlorinated diphenyl with a chlorine content of 68%, which
 exhibited less relative systemic toxicity. This observation led Drinker to inquire about the diphenyl
 with 65% chlorine content used in earlier studies, which he later found may have been a mixture
 of chlorinated diphenyl and chlorinated diphenyl benzene. Together, the three scientific articles
 published in the Journal of Industrial Hygiene and Toxicology (Drinker et al., 1937; Bennett et al.,
 1938; Drinker 1939) consistently reported systemic toxicity, consisting of liver injury, in rats
 following inhalation exposure to PCBs, and proposed a permissible limit of 0.5 mg/ cubic meter
 for air in the workroom for chlorinated diphenyl with a chlorine content of 50 – 55% based on
 inhalation tests conducted in rats. Drinker (1939). However, at no point did the authors report a
 level of exposure to PCBs that was without toxicity in these experimental studies.

         Von Wedel et al. (1943) published a scientific article describing the toxic effects resulting
 from exposures to chlorinated diphenyls (trade name Aroclor) and chlorinated naphthalenes (trade
 name Halowax). The authors reviewed the pathological changes found in the skin and liver of
 workers exposed to these agents, including the death of several workers, which lead them to
 undertake experimental studies assessing systemic effects that resulted from administration of each
 of these substances to white mice, guinea pigs and rabbits by inhalation, ingestion and by surface
 application of the stances to the skin. The experimental results lead to the conclusion that the
 degenerative effects in the liver are essentially identical regardless of whether the toxic substances
 were administer by inhalation, ingestion or skin absorption. The authors also suggested a number
 of steps that could be taken to safeguard workers from exposure to these agents, including
 protection from skin absorption of these chemicals.

          In 1944, J.W. Miller from the U.S. Public Health Service, published a scientific journal
 article in U.S. Public Health Reports on pathologic changes in animals exposed to a commercial
 chlorinated diphenyl mixture with an approximate chlorine content of 42% (also known as Aroclor
 1242). Guinea pigs, rats and rabbits were exposed to this agent by subcutaneous injections,
 feeding, and applications to the skin (Miller, 1944). Guinea pigs were very sensitive to PCBs,
 with a single subcutaneous injection of 69 mg producing skin lesions that were “essentially those
 of chloracne” and liver damage consisting of fat droplets (fatty liver), central atrophy, basophilic
 granulation, and focal necrosis. In another experiment with guinea pigs, a single administration
 of PCBs produced lethality within 13 days in all 10 animals given a single subcutaneous injection

                                                   7

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -17
Case 2:15-cv-00201-SMJ        ECF No. 387-1         filed 01/28/20   PageID.17341 Page 13 of 109




of 345 mg. Observations also suggested that PCBs are relatively easily absorbed through the skin.
Thus humans may be exposed to PCBs through inhaling PCB contaminated air, ingesting PCB
contaminated food and water, and touching PCB containing materials.

        Miller (1944) found that systemic toxicity in all three species was more severe at high
doses, at more prolonged duration of exposure and at later time points following exposures to
Aroclor 1242. He also reported that the liver of PCB exposed rats contained hyaline bodies,
confirming the degenerative response observed in the liver of exposed rats earlier by Bennett et
al., 1938. Furthermore, Miller (1944) reports that the chlorinated diphenyl “produced liver
changes in the rat having marked differences from those resulting from other toxic substances and
that such changes were not found in the guinea pig and rabbit.” However, he also reports that,
“Most liver damage was found in the guinea pig, less in the rabbit, and least in the rat. This same
species order was followed, regardless of dose, duration of test, or mode of administration.” These
observations support the well know principle of toxicology that toxic agents often exhibit marked
species differences in relative response to a hazardous agent. This supports the standard practice
of generating experimental data from multiple species of animal models to assist with establishing
levels which are protective of human health, particularly since humans also exhibit marked inter-
individual differences in susceptibility to toxic agents. These early toxicological studies support
the well-established practice of assessing the toxicological activity of a chemical of interest in
multiple animal models to provide a scientifically sound basis for establishing precautions and
regulations that protect the entire human population, including the most sensitive individuals.

        Together, the studies by Von Wedel et al. (1943) and Miller (1944) indicate that PCBs are
relatively easily absorbed through the skin and produce systemic toxicity though this route of
exposure. Thus humans may be exposed to PCBs through inhaling PCB-contaminated air,
ingesting PCB-contaminated food and water, and touching PCB-containing or PCB-contaminated
materials.

        In 1949, Laurence Fairhall authored a reference book for industrial hygienists and others
in the chemical industry, government and academics entitled, Industrial Toxicology, (Williams
and Wilkins Co., Baltimore). This reference book had a section on chlorinated diphenyl and
chloronaphthalenes which states that systemic poisoning from these substances usually follows the
inhalation of fumes and can result in acne and toxic jaundice produced by liver necrosis and
occasionally lethality. He also states, “While acne may be taken as a warning sign in workers
handling this material it is not invariably present and systemic poisoning may occur in the absence
of this sign.” Recommendations include medical supervision of workers with special care
regarding the hygienic conditions of employment and with adequate ventilation. In 1949, the
American Conference of Governmental Industrial Hygienists set a maximum allowable
concentration value for chlorinated diphenyl of one mg/ cubic meter. It should be noted that this
maximal allowable concentration exceeds the permissible limit for chlorinated diphenyl (with a
50-55% chlorine content) in the workplace of 0.5 mg/cubic meter proposed by Drinker, 1939.

       Thus, during the 1930s and 1940s, academic researchers, the U.S. Public Health Service,
Monsanto, and several large industrial users of PCBs became informed regarding the hazard that
PCBs pose to the human health from inhalation, dermal and oral exposures to PCBs. Studies
conducted during the 1930s and 1940s in laboratory animals confirmed the human observations
that PCBs produce systemic toxicity, including liver injury, and at higher exposures, lethality.

                                                8

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -18
Case 2:15-cv-00201-SMJ         ECF No. 387-1         filed 01/28/20   PageID.17342 Page 14 of 109




During the 1930s and 1940s, the potential risk of human harm associated with PCBs was known
in industry, academia, government and various other communities and organizations.

           B. Studies in the 1950s Further Demonstrate the Toxic Effects of PCBs.

       PCBs were known to cause adverse health effects in the 1950s, even at low levels of
exposure. At no point did experimental studies report a safe level of PCB exposure. In 1955, The
American Conference of Government Industrial Hygienists (ACGIH) set a threshold limit value
(TLV) in air of 1 mg/m3 for occupational exposure to vapors of PCBs (American Conferences of
Government Industrial Hygienists Threshold Limits for 1955. AMA Arch. Ind. Health, 11:521,
1955). Based on an 8 hour exposure this would result in the inhalation of approximately 5mg of
PCBs per day. This standard remained unchanged from that set in 1949 by the ACGIH.

        This 1955 air standard for occupational exposure to PCBs was not protective of human
health based on rat studies conducted during the 1930s and 1940s. Specifically, the TLV in air of
1 mg/m3 for occupational exposure to vapors of PCBs exceeds the permissible limit in the work
place of 0.5 mg/ cubic meter proposed by Drinker (1939) for chlorinated diphenyl (50 – 55%
chlorine content).

        Additional studies in the 1950s failed to identify a level of exposure that did not elicit an
adverse effect and made clear the insufficiency of the ACGIH 1 mg/m3 standard. In 1954, Yale
University professors published an article on chloracne as observed in workers at a plant that
contained PCB vapors from a leak in a heat exchange system which used chlorinated diphenyls.
Meigs et al., (1954) reported that 5 to 19 months of intermittent exposure to an air concentration
of 0.1 mg PCB/cubic meter was associated with seven cases of chloracne among 14 workers. This
occupational health study clearly indicated that the occupational exposure limits were not adequate
to protect human health, since multiple cases of chloracne were reported by Meigs et al. (1954) at
PCB air levels that were 1/10th of the 1 mg/m3 air standard, and 1/5th of Drinker’s 0.5 mg/m3 air
standard.

        In the mid-1950s, Monsanto Chemical Company funded a study to investigate the toxicity
of the vapors of Aroclor 1242 and Aroclor 1254 (Treon et al., 1956). In one experiment, guinea
pigs, rabbits, and rats were exposed for 7 hours on each of 82 days over a period of 120 days to air
bearing the vapor of Aroclor 1242 at the concentration of 6.83 mg/m3 (0.41 ppm). In another
experiment, animals were exposed for 7 hours on each of 83 days over a period of 121 days to air
containing Aroclor 1254 at the concentration of 5.4 mg/ m3 (0.41 ppm). Inhalation exposure to
PCBs       under     these     conditions     produced      the   following     adverse    effects:
1) A decrease in the rate of body weight gain in guinea pigs and rats exposed to Aroclor 1254. 2)
A significant increase in the liver weight of rats exposed to Aroclor 1242 and Aroclor 1254. 3) A
significant increase in the number of erythrocytes in rabbits exposed to Aroclor 1254.
4) A significant decrease in the number of leucocytes in guinea pigs exposed to Aroclor 1242. 5)
A significant increase in hemoglobin in guinea pigs exposed to Aroclor 1242 and 1254.

       In another set of experiments by Treon et al., (1956), animals were exposed to air
containing Aroclor 1242 at a concentration of 1.9 mg/m3 (0.18ppm) for 7 hrs/day for 150 days
over a period of 214 days. Another group of animals was exposed to Aroclor 1254 at a
concentration of 1.5 mg/m3 (0.11ppm) for 7 hrs/day for 150 days over a period of 213 days. This

                                                 9

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -19
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17343 Page 15 of 109




inhalation exposure to PCBs, at concentrations slightly higher than the 1 mg/m3 recommended by
the American Conference of Government Industrial Hygienists, resulted in liver damage. All of
the rats exposed to Aroclor 1254 were found to have slight to moderately severe degenerative
lesions of the liver. Rabbits exhibited diffuse hepatic degeneration which varied from cloudy to
hyaline or hydropic degeneration and included varying degrees of fatty metamorphosis. Mice
exposed to Aroclor 1254 had slight degenerative changes of the liver and exposed guinea pigs had
slight alterations of hepatic cells characterized by cytoplasmic vacuolation. In addition, two of ten
rats had chronic pyelonephritis, and the remainder had slight degeneration of the renal tubules.
This study demonstrated that chronic, low level exposure to PCBs produced histopathological
evidence of liver damage in four different species of laboratory animals and kidney damage in the
rat. This adverse response was observed at air concentrations of PCBs slightly higher than the 1
mg/m3 threshold limit value for occupational exposure recommended by the American Conference
of Governmental Industrial Hygienists in 1955.

        The experimental animal studies of Treon et al., (1956), clearly identifies the liver as a
target organ for PCB toxicity, but most importantly, the study does not identify a level of exposure
that does not elicit an adverse effect. Similarly, the occupational study by Meigs et al. (1954)
reported that 5 to 19 months of intermittent exposure to an air concentration of 0.1 mg PCB/cubic
meter produced chloracne in 7 out of 14 workers, but did not identify an exposure level that was
not toxic. Furthermore, the studies during this time period did not analyze the effects of long-term
exposures to very low levels of PCBs. To address the need to establish safe levels of exposure
to hazardous agents, the Quarterly Bulletin of the Association of Food and Drug Officials of the
United States (1954) suggested a 100-fold margin of safely as a reasonable safeguard to minimize
the danger posed by toxic chemicals. The concept of including a 100-fold margin of safety was
introduced at this time in an attempt to use toxicological results in animal studies to assist in
establishing exposure levels that protect workers from the toxic effects of occupational exposures
to PCBs.

           C. Scientific Articles Published from 1958 to 1972 Continued to Document the
              Environmental and Health Hazards of PCBs.

         During this period it became clear that PCBs were widely dispersed and persisted in the
environment. PCBs were also found to bioaccumulate in food chains with the subsequent
possibility of producing adverse effects on animals at the top of the food webs, including man.
Considerable literature on the environmental hazards and toxicity of PCBs was published over this
period of time. For example, a 114 page review article on the Environmental Impact of PCBs
published in 1972 (Nelson, et al., Environmental Research 5: 249-362) contained 233 references
to literature on PCBs. This review article contained information on the properties, production and
uses of PCBs, transport and transformation of PCBs in the environment, environmental occurrence
and human exposure to PCBs, toxic impurities in PCB formulations and toxicology of PCBs. As
another example of the heightened interest and concern regarding PCBs, the entire first issue of
Environmental Health Perspectives (185 pages, April, 1972) was devoted to PCBs. This issue
contains the report of the Conference on PCBs, sponsored by the National Institute of
Environmental Health Sciences (NIEHS) at the request of an Interdepartmental Task Force on
PCBs. The conference was held at the Quail Roost Conference Center in Rougemont, N.C., on
December 20-21, 1971.


                                                 10

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -20
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17344 Page 16 of 109




        Although PCBs were widely present in specimens analyzed for chlorinated hydrocarbon
pesticides (for example DDT) in the 1950s and 1960s, they were generally understood as
“unknown interfering compounds” until they were identified to be PCBs by Jensen (1966) and
Widmark (1967). PCB residues were reported in fat samples of various wildlife species,
particularly fish and fish-eating birds (Koeman et al., 1967; Lee et al., 1967; Holmes et al, 1967;
Koeman et al., 1969) as well as human fat tissues (Lee et al., 1967; Biros et al., 1970) and human
milk (Acker and Schulte, 1970). Aquatic animals and fish accumulate PCBs to levels of the order
of 10,000 to 10,000,000 times higher than those in ambient water (ATSDR 2000). Due to their
physical and chemical properties, PCBs have very low solubility in water, while the lipophilicity
and chemical stability of PCBs results in their accumulation and biomagnification within aquatic
food chains involving fish, birds and mammals. Top predators (birds, seals, rainbow trout, etc.)
accumulate PCBs to levels as high as 10,000,000 times those found in ambient water (ATSRD
2000; EPA 1985; EPA 1989; EPA 2018). PCBs were consistently found in human fat, milk and
blood plasma. Thus, breast feeding became recognized as a major route for exposure of infants to
PCBs. Within a few years of their initial discovery as environmental pollutants, PCBs had become
a well-known global contaminant (Gustafson, 1970). The environmental persistence of PCBs in
conjunction with their ability to bioaccumulate in food chains and ultimately expose man
contributed to the heightened concern regarding the environmental and health hazard of PCBs.

                   1. Early Indication of the Adverse Effects of PCBs on Animals in the Wild

        Several cases have been reported in which PCBs may have caused damage to populations
of wild animals. In a number of species of wild birds, primarily fish-eating or bird-eating
predators, high PCB levels have been found in populations experiencing eggshell thinning,
reproductive failure, population declines, and/or congenital abnormalities (Anderson et al., 1969;
Vermeer and Reynolds, 1970; Risebrough et al., 1968, 1970; Risebrough and de Lappe, 1972;
Postupalsky, 1971; Faber et al., 1972; Hays and Risebrough, 1972). The distribution of PCBs in
the environment and the biota is highly correlated with that of other pollutants such as DDT and
its metabolites and mercury. Thus, several environmental pollutants were implicated in producing
adverse responses in populations of wild animals. In the case of PCBs, it can be stated with
confidence that PCB levels in many ecosystems are higher than those which have been shown to
cause adverse effects on reproduction and survival of representative species in the laboratory. It
is therefore likely that PCBs are having adverse effects on populations of wild animals (Nelson et
al., 1972).

        Early studies found mink to be one of the most sensitive mammalian species. Nelson et al.
(1972) reported the results of a feeding trial conducted by Aulerich. The study consisting of fifteen
animals found that 30 ppm in the diet of equal parts of Aroclors 1242, 1248, and 1254 was fatal to
all animals in 2 – 4 months.

       Early studies in newly hatched chicks demonstrated that exposures to PCBs during the
period of organogenesis (organ development) resulted in toxicity effecting several organ systems.
Hydropericardium, occasionally accompanied by abdominal edema, kidney and liver damage were
found in chickens fed Aroclor 1242 in the diet (McCune et al., 1962; Flick et al., 1965). Another
study with 10-day old chickens reported mortality values after 25 day feeding of 16/30 at 50 ppm
Aroclor 1248 in the diet, 4/20 at 40 ppm, 1/30 at 30 ppm and 0/10 at 10 ppm (Rehfeld et al., 1971).


                                                 11

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -21
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17345 Page 17 of 109




Significantly, these early studies demonstrated that developing animals (embryonic and fetal
period) are particularly sensitive to the toxicity of PCBs.

                   2. Early Indication that PCBs Produce Cancer in Laboratory Animals

         In one of the earliest studies to investigate the carcinogenic activity of PCBs, Kimbrough
et al., (1971, 1972) described morphological changes in livers of male and female Sherman strain
rats fed 20, 100, 500, and 1000 ppm of Aroclors 1260 and 1254 in their diets for 8 months.
Adenofibrosis was found in 1/10 males and 6/10 females fed 100ppm Aroclor 1254 and in 1/10
female rats fed 100 ppm Aroclor 1260. They also observed bladder cancers in two rats fed 100ppm
of Aroclor 1260. Nagasaki et al., (1972) reported the hepatocarcinogenicity of Kaneclor-500, a
Japanese PCB mixture, in male dd mice fed 500 ppm of PCBs. Together, these early studies
provide experimental evidence supporting the carcinogenic activity of PCBs in two species of
laboratory animals.

        Allen and Norback (1973) reported induction of hyperplasia and dysplasia of gastric
mucosa in male rhesus monkeys fed a diet containing 300 ppm of Aroclor 1248 for 3 months.
Within one month, all of the PCB fed animals had hair loss from the head, neck, and back. A
progressive, generalized, subcutaneous edema, particularly of the face, was manifested as swollen
eyelids and lips. The concentration of PCBs within the experimental diet was less than an order
of magnitude greater than that occurring in random food samples sold in the United States and less
than levels that have occurred in food products as a result of industrial accidents. The increased
cellularity, abnormal dysplastic growth pattern, and invasion of the adjacent tissue region indicate
compromised gastric function and were believed by the authors to be suggestive of an eventual
neoplastic transformation.

                   3. Early Indication of Immunosuppression in PCB Exposed Laboratory
                      Animals

        An immunosuppressive effect of PCBs was suggested by several observations. Vos and
Koeman (1970) observed a reduction in lymphoid tissue in chicks. Vos and Beems (1971) reported
lymphopenia in rabbits. Suppressed immune function was observed by Vos (1972), who reported
that in guinea pigs, dietary exposure decreased antibody-forming cells after stimulation of the
humoral lymphoid system with tetanus toxoid.

                   4. Early Indication of Developmental and Reproductive Effects in PCB-
                      Exposed Laboratory Animals

         Subsequent to early studies in chickens indicating that reproductive and developmental
functions are particularly sensitive to PCBs during critical time periods (McCune et al., 1962; Flick
et al., 1965). In another study, low mating indices and decreased survival of pups were reported
for animals receiving Aroclor 1242 at 100 ppm and decreased survival of pups was observed for
animals receiving Aroclor 1254 at 100ppm (Kelplinger et al., 1972).

        Aroclor 1254 was also found to be toxic to pregnant rabbits and their offspring when treated
for the first 28 days of gestation. Abortions, maternal deaths, and stillbirths were reported at oral
doses as low as 12.5 mg/kg body weight/day (Villeneuve et al., 1971).

                                                 12

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -22
Case 2:15-cv-00201-SMJ         ECF No. 387-1        filed 01/28/20    PageID.17346 Page 18 of 109




         Keplinger et al., (1971) reported that chickens fed diets containing 10 or 100 ppm of
 Aroclor 1242 or 100 ppm 1254 exhibited loss of body weight, decreased thickness of egg shells,
 and poor hatchability of eggs. However, at exposure as high as 100 ppm Aroclor 1260 had no
 adverse effects. Keplinger et al., (1972) also reported that decreased hatchability was observed at
 dietary exposures at 6, 4, or 2 ppm.

         In another study with chickens, decreased egg production and hatchability were noted at
 dietary exposure levels of 10 and 20 ppm Aroclor 1254 (Scott et al., 1971). Hatchability of eggs
 was reduced to about 72% of normal with a PCB level of 2.2 ppm in the eggs, and almost zero
 when the PCB level reached 4.5 ppm in the eggs. Peakall et al., (1972) reported that embryos from
 the second generation of Ring doves fed 10 ppm Aroclor 1254 exhibited a high frequency of
 chromosomal aberrations and a high incidence of embryonic death.

        Together, rat, rabbit, chicken and dove studies support the profound sensitivity of
 developing avian and mammalian species to adverse reproductive and developmental effects of
 PCB exposures.

                    5. Severe Adverse Effects in Humans – Yusho and Yu-Cheng

          In 1968, the accidental poisoning of over 1000 people in Japan with PCBs (“Yusho”) was
 a dramatic example of the potential adverse health effects which can occur as a result of the
 production and wide-spread use of PCBs. In this case, an outbreak of poisoning that involved over
 1000 people occurred in Northern and Western Japan where rice bran oil for human consumption
 was contaminated with Kanechlor-400, a PCB mixture containing 48% chlorine. The disease was
 named Yusho (rice-oil disease) (Kuratsune et al., 1969; Kuratsune et al., 1972). The contamination
 occurred because PCB mixtures used as heat exchangers in the manufacturing process leaked into
 the oil through pin holes in the pipes. This contaminated rice brand oil was then widely distributed
 for human consumption and resulted in unwanted PCB exposure and resulting injury in the
 population.

         The latency period between ingestion of the oil and onset of clinical signs and symptoms
 was estimated at 5 – 6 months (Nelson et al., 1972). Minimal adverse effects have been estimated
 to occur at an exposure as low as 3 mg of PCBs per day over several months. However, the average
 doses associated with significant disease in the Yusho incident were in the range of 30 mg/day
 (Kolbye, 1972; Kuratsune et al., 1972). Adverse effects associated with Yusho include: chloracne,
 blindness, systemic gastrointestinal systems with jaundice, edema, abdominal pain, dark brown
 pigmentation of nails, distinctive hair follicles, increased sweating at palms, red plaques on limbs,
 itching, pigmentation of skin, swelling of limbs, stiffened sole and palm, feeling of weakness,
 numbness in limbs, fever, hearing difficulties, spasm of limbs, and headache (Kuratsune et al.,
 1969).

         Newborn infants of poisoned mothers had skin discoloration, gingival hyperplasia with
 pigmentation and decreased birth weights due to the in utero exposure to PCBs. The skin of
 stillborn infants showed hyperkeratosis and atrophy of the epidermis and cystic dilation of hair
 follicles, along with the retention of PCBs in fetal tissues (Kojima et al., 1969). Thus, as early as
 1969, there are dramatic findings of the profound toxicity of PCBs to the developing human


                                                  13

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -23
Case 2:15-cv-00201-SMJ         ECF No. 387-1        filed 01/28/20     PageID.17347 Page 19 of 109




embryo and fetus, which are supported by experimental studies of adverse developmental and
reproductive effects in PCB exposed rats, rabbits, chickens and doves.

        In 1979, an accidental poisoning in Taiwan (Yu-Cheng) occurred due to the same cause as
Yusho. Blood samples obtained from Yusho and Yu-Cheng patients who had been poisoned by
ingesting contaminated cooking oils were analyzed for PCBs and polychlorinated dibenzofurans
(PCDFs), a trace contaminant in the PCB contaminated cooking oil. At 11 years following the
Yusho accident, the blood of patients contained PCBs but PCDFs were not detected, while 0.5
years after the Yu-Cheng accident, the patients with dermal lesions had blood containing PCBs
and very low levels of PCDFs (about 500-fold less than the PCB level) (Kashimoto et al., 1985).
Due to the high toxicity of PCDFs found in the Yu-Cheng patients' blood and in blood taken shortly
after the Yusho accident, it is likely that PCDFs contributed in part to the toxicity observed in these
patients.

                   6. Trace contaminants further contribute to the human health and
                      environmental risk of PCBs.

        PCBs are linked to two other toxic chemicals – PCDFs and PCDDs. PCDFs can be found
at very low levels in PCB mixtures and may also be produced as a result of fires involving PCBs.
PCDDs are not found in PCB mixtures, but may be created in fires involving PCBs.

         PCDFs have been found at very low levels in commercial PCB mixtures (Vos et al., 1970;
Roach and Pomerantz 1974; Bowes et al., 1975a,b; Nagayama et al., 1976). Aroclor 1242 was
found to contain tetra-and pentachloridbenzofurans, with a total PCDF content of 4.5 ppm (Morita
et al., 1978). Furthermore, the levels of PCDFs in PCB formulations increased with the length of
time the PCBs were in service at high temperature as heat exchange media (Morita et al., 1978;
Buser et al., 1978b) as originally suggested by Kuratsune et al. (1976). Polychlorinated
dibenzofurans (PCDFs) are a group of halogenated tricyclic aromatic hydrocarbons, which consist
of a total of 135 possible congeners. Like PCBs, they are persistent, wide-spread environmental
contaminants which bioaccumulate in food chains and are found in human tissues. PCDFs are
structurally and toxicologically similar to PCBs, however, PCDFs generally exhibit a greater toxic
potency than PCBs. Thus the presence of low levels of PCDFs in some PCB formulations
represents an additional environmental and health threat associated with the commercial use of
PCB formulations.

        Pyrolysis of PCB formulations at temperatures up to 700°C has been reported to produce
PCDFs at concentrations up to 20,000ppm (Buser and Rappe, 1979; Buser et al., 1978a; Paasivirta
et al., 1985). Accidental fires involving electrical transformers containing PCBs have been
reported to produce PCDFs and PCDDs (Rappe et al., 1983, 1985; O’Keefe et al., 1985).

        Polychlorinated dibenzodioxins (PCDDs) are a group of halogenated tricyclic aromatic
hydrocarbons, which consist of a total of 75 possible congeners. Like PCBs and PCDFs, PCDDs
are persistent, wide-spread environmental contaminants which bioaccumulate in food chains and
are found in human tissues. PCDDs are structurally and toxicologically similar to PCBs and
PCDFs. PCDDs and PCDFs have a similar toxic potency which is generally greater than that of
PCBs. 2,3,7,8-Tetrachlorodibenzo-p-dioxin (TCDD, dioxin) one of the 75 possible PCDDs, is the


                                                  14

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -24
Case 2:15-cv-00201-SMJ        ECF No. 387-1       filed 01/28/20    PageID.17348 Page 20 of 109




most potent of the PCDDs and is the most toxic man-made chemical known. Thus, the formation
of PCDDs during combustion of PCBs represents a significant environmental and health concern.



   III. CURRENT KNOWLEDGE OF PCB TOXICITY

       Observations and concerns relating to the toxicity of PCBs from 1930s-1970s have been
confirmed by more recent studies which have documented that PCBs produce a broad range of
adverse health effects.

    A. Toxicity is Dependent on the Properties of Individual PCB Congeners.

        Earlier studies focused on toxicological responses as a result of exposure to commercial
PCB mixtures, such as Aroclor 1254 or 1248. As discussed previously in this report, PCB mixtures
like Aroclor 1254 are made up of many different PCB congeners. These individual PCB congeners
have different chemical and physical properties and exhibit specific toxicological responses. In
addition, human and environmental specimens retain various individual PCB congeners which do
not resemble that of Aroclor mixtures. Therefore, more recent studies have recognized these
differences and focus on determining the potential toxicological effects of specific PCB congeners,
rather than commercial PCB mixtures.

       Generally, PCB congeners have been assigned to two general groups based on their
chemical and spatial structure: dioxin-like PCBs (DL PCBs) and non-dioxin-like PCBs (NDL
PCBs). DL-PCBs are aryl-hydrocarbon receptor (AhR) agonists and have biological and
toxicological similarity to 2,3,7,8-tetrachlorodibenzo-p-dioxin (TCDD or dioxin), the most toxic
man made substance known.

        Twelve DL-PCB congeners (with no or only one chlorine on the ortho positions of the
biphenyl molecule) exhibit dioxin-like activity and have been assigned Toxic Equivalency Factors
(TEFs), which represent the toxic potency of dioxin-like PCBs relative to TCDD (TEF = 1.0).
This is in addition to 17 PCDDs and PCDFs with chlorine at the 2, 3, 7, and 8 positions that are
recognized as being dioxin-like compounds (DLCs) (Van den Berg et al., 2006). The dioxin-like
PCBs contain from four to seven chlorines on the biphenyl molecule, with no more than one
chlorine on the ortho-positions of the biphenyl molecule (2, 2’, 6, or 6’ positions). For example,
the biphenyl rings of the dioxin-like PCBs, PCB 77 (3,3′,4,4′-tetrachlorobiphenyl) and PCB 126
(3,3′,4,4′,5-pentachlorobiphenyl), assume a coplanar orientation that mimics the planar structure
of 2,3,7,8-TCDD and are capable of binding to the aryl hydrocarbon receptor (AhR), also known
as the Dioxin Receptor. PCB 126 (3,3’,4,4’,5-pentachlorobiphenyl) is the most toxic of the dioxin-
like PCBs with a TEF of 0.1, which is one tenth as potent as TCDD (Van den Berg et al., 2006).
Chronic low-level exposure to dioxin-like compounds (DLCs), such as dioxin-like PCBs results
in prolonged activation of AhR and subsequently the up- and down-regulation of genes which lead
to an increased risk of cancer and a number of non-cancer health effects (Ovando et al., 2010;
Vezina et al 2004; Van den Berg et al., 2006; NTP 2006b, Schecter 2012). Since dioxin-like PCBs
act by the same AhR pathway as dioxin, Toxic Equivalents (TEQs) are used to express the toxic
potency of complex mixtures of dioxin-like PCBs in terms of TEQs. PCB TEQs in a specimen
are calculated as the sum of the concentration of each dioxin-like PCB times the respective TEF

                                                15

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -25
Case 2:15-cv-00201-SMJ         ECF No. 387-1        filed 01/28/20     PageID.17349 Page 21 of 109




for that PCB congener. TEQs for dioxin-like PCBs in human blood are generally expressed in
terms of ppt (parts per trillion, pg/g serum lipid), with one ppt TEQ for DL PCBs being
toxicologically equivalent to one ppt of TCDD or dioxin in the given specimen.

        The remaining 197 PCB congeners are considered non-dioxin like PCBs (NDL-PCBs)
which have very low or no activity towards the AhR, yet exhibit significant toxicological activity
(Pessah et al. 2010). The NDL-PCBs are more abundant in the environment, wildlife and humans.
Related mechanisms responsible for the toxicological activity of NDL PCBs include: (1)
disruption of thyroid hormone metabolism and signaling (Knerr & Schrenk, 2006; Zoeller, 2005,
2007) and (2) perturbations in cellular Ca2+ signaling (Pessah et al. 2010). Many NDL-PCBs
enhance the activity of ryanodine receptors (RyRs), which are a family of intracellular Ca2+
channels that mediate the release of calcium ions within cells, leading to adverse responses (Wong
& Pessah, 1996; Pessah et al., 2006). Pessah et al (2006) has proposed a structure-activity
relationship for NDL-PCB congeners toward the ryanodine receptor-Ca2+ channel complex type 1
(RyR1). Significant to the neurotoxic potential of NDL-PCBs, RyR channel activity regulates a
variety of physiological and pathophysiological processes in the central and peripheral nervous
systems (Pessah et al. 2010). Decrements in neonatal reflexes, cognitive function, motor activity,
tremors, changes in autonomic functioning, and hearing impairments are consistent findings with
developmental PCB exposures in studies of humans and animals, and are primarily attributed to
adverse effects on the developing CNS (Darras, 2008; Fitzgerald et al., 2008; Kenet et al., 2007;
Mariussen & Fonnum, 2006; Roegge & Schantz, 2006; Stewart et al., 2000, 2008; Schantz et al.,
2003; Boucher et al., 2009, 2014; Berghuisa and Roze 2019). Additionally, PCB toxicity in
excitable and non-excitable cells appears to be mediated at least in part by oxidative stress and
involves biotransformation via quinone and hydroxylated metabolites, and altered activities of key
anti-oxidant defense enzymes such as glutathione transferases, and NADH/NAD(P)H
oxidoreductases (Duntas, 2008; Howard et al., 2003; Y. Liu et al., 2009; Murugesan et al., 2007;
Wei et al.,2009).

    B. Background on Cancer and Mechanisms for the Carcinogenicity of PCBs

        It is generally accepted that carcinogenesis is a multistage process, consisting of initiation,
promotion, and progression. Initiation occurs at the cellular level where one or more cells in the
body exhibits a DNA modification or mutation that can be fixed upon cell division and passed on
to daughter cells which retain the DNA mutation. Each day many cells in the body express DNA
mutations. While genotoxic chemicals will increase the number of initiated cells in the body, many
cells exhibit DNA mutations each day without exposure to genotoxic chemicals, simply due to the
complex processes associated with DNA replication and the very large number of cell divisions
which occur each day in the body. Promotion is a process that does not involve producing a DNA
mutation, but which stimulates the division and clonal expansion of the initiated cell population.
Along with increasing the rate of cell division of initiated cells, promotion can include a reduction
in apoptosis or programmed cell death in the population of initiated cells. This leads to altered
regulation of cell division and differentiation. Progression is the process which follows initiation
and promotion, leading to further DNA damage and visible chromosome disarrangements within
cells. This irreversible damage results in a malignant neoplastic state, commonly known as cancer.
The process of initiation followed by promotion is necessary for an initiated or mutated cell to
develop into cancer.


                                                  16

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -26
Case 2:15-cv-00201-SMJ         ECF No. 387-1        filed 01/28/20    PageID.17350 Page 22 of 109




          Mechanistically, both non-dioxin-like and dioxin-like PCBs act as tumor promoters. Van
der Plas et al., 2000 reported that about 80% of the tumor promoting activity of PCBs was found
in the NDL PCBs, with from 2 to 4 ortho-substituted chlorines on the biphenyl molecule, which
have little or no dioxin-like activity. In addition, there is growing evidence that PCBs have
genotoxic or tumor initiating activity. Initiation involves a change in the DNA sequence or
quantity, i.e. either a gene mutation, chromosome mutation (breaks, rearrangements), or genome
mutation (change in the number of chromosomes). Sandal et al. (2008) compared the genotoxic
activities of PCB 52 (2,2 ′ ,5,5 ′ tetrachloro biphenyl, a non-dioxin-like congener) and PCB 77 (3,3
′ ,4,4 ′ tetrachlorobiphenyl, a dioxin-like congener) on cultured human lymphocytes. They found
that both congeners caused DNA damage as monitored by the comet assay, but that PCB 52 is
significantly more potent. Both PCB 9 (2,5 dichlorobiphenyl) (Yilmaz et al., 2010) and PCB 11
(Zhu et al., 2013) generate reactive oxygen species, known to be a risk factor for cell damage and
death. Ludewig et al. (2008) found that PCB 3 (4-monochlorobiphenyl) and/ or its metabolites
increase mutations in rat liver. Ludewig and Roberston (2013) reviewed the literature and
concluded that lower chlorinated biphenyls may be readily bioactivated to reactive intermediates,
arene oxides and particularly quinones, with the generation of reactive oxygen species (ROS).
These reactive species can interact with DNA and with protein forming covalently bound adducts
which are most likely the cause for the observed gene, chromosome, and genome mutations.

         Liu et al. (2017) demonstrates that PCB 22 (2,3,4’-tri-CB), PCB 20 (2,3,3’-tri-CB), PCB
74 (2,4,4’,5-tetra-CB) and PCB 52 (2,2’,5,5’-tetra-CB) induced micronuclei and/or gene mutations
in mammalian cells and that among several human CYP enzymes, human CYP2E1 is most
efficient in activating these PCBs to mutagenic metabolites. The induction of gene mutations in
human CYP2E1-expressing Chinese hamster V79 cells by PCB 22 and 74 was more potent than
that of N-nitrosodimethylamine, a potent known carcinogen activated by human CYP2E1.

        Thus, the experimental results provide evidence that the carcinogenic activity of PCBs is a
result of their ability to act as genotoxic (mutagenic) tumor initiators and tumor promoters.

    C. Cancer and Non-Cancer effects of Aroclor PCB Mixtures in Laboratory Animal
       Studies

           1. Non-Cancer Effects in Laboratory Animals

        The U.S. EPA’s Integrated Risk Information System (IRIS) Program supports the mission
of EPA by identifying and characterizing the cancer and non-cancer health hazards of chemicals
found in the environment. Following a comprehensive review of toxicity data, the U.S. EPA issued
an IRIS report in 1994 for the non-cancer risks associate with exposure to Aroclor 1248 (U.S.
EPA, IRIS 1994). The IRIS review group identifies critical, sensitive adverse responses and
attempts to establish a reference dose (RfD), which is defined as an exposure to a chemical agent
in the human population that is likely to be without an appreciable risk of deleterious effects during
a lifetime. Derivation of an oral RfD for Aroclor 1248 was not recommended because a frank
effect (death of an infant) was noted at the lowest dose tested in a sensitive animal species, the
rhesus monkeys (Macaca mulatta). Schantz et al. (1989) evaluated neurobehavioral performance
in offspring of rhesus monkeys that had been exposed to 0.03, 0.1 and 0.2 mg/kg-day of dietary
Aroclor 1248 for different durations. A dose-dependent increase in developmental toxicity was
observed in the offspring, which included the lowest dose (0.03 mg/kg-day), where one of seven

                                                 17

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -27
Case 2:15-cv-00201-SMJ        ECF No. 387-1        filed 01/28/20    PageID.17351 Page 23 of 109




infants died at the time of weaning and showed signs of PCB intoxication that included thymic
atrophy and skin hyperpigmentation. Other earlier studies also support the sensitivity of the
monkey to the reproductive, developmental and immunotoxic effects of PCBs (Barsotti et al.,
1976; Thomas et al., 1978), suggesting that humans will have similar serious health risks
associated with low exposure to PCBs.

       In 1993, the U.S. EPA IRIS work group issued an RfD for Aroclor 1016 of 0.00007 mg/kg-
day (0.07 µg/kg-day) based on reproductive and developmental studies conducted in rhesus
monkeys (U.S. EPA, IRIS 1993). Aroclor 1016 is a commercial mixture (average chlorine content
of 42%) which was prepared by the fractional distillation of Aroclor 1242, which excluded the
higher boiling (i.e., more highly chlorinated) congeners and was devoid of chlorinated
dibenzofurans, including those with dioxin-like activity. Total TEQ contributions (ppm) in
Aroclor 1016, 1242, 1254, and 1260 are 0.11, 7.8, 23.4 - 47.6, and 7.2, respectively (Mayes et al.,
1998). This is of importance since the adverse health effects of Aroclor 1016 can be attributed to
non-dioxin like PCBs. Effects occurring in the offspring of monkeys that ingested 0.007 or 0.028
mg/kg-day doses of Aroclor 1016 for approximately 22 months consisted of hairline
hyperpigmentation at greater than or equal to 0.007 mg/kg-day, and decreased birth weight and
neurologic impairment at 0.028 mg/kg-day (Barsotti et al., 1984; Levin et al., 1988; Schantz et al.,
1989, 1991). Based on the reduced birth weights of prenatally-exposed monkeys, the 0.007 mg/kg-
day dose is the no observable adverse effect level (NOAEL) and the 0.028 mg/kg-day dose is a
lowest observable adverse effect level (LOAEL) in monkeys. Deficits in birth weight and head
circumference and behavioral dysfunctions, including deficits in visual recognition, short-term
memory, and cognitive function also have been observed in infants of human mothers who
consumed fish contaminated with PCB mixtures of unknown composition (Fein et al., 1984;
Jacobson et al., 1985, 1990a, 1990b, 1992; Jacobson and Jacobson 1996; Boucher et al., 2009).

        In 1994, the U.S. EPA IRIS work group issued an RfD for Aroclor 1254 of 0.00002 mg/kg-
day (0.02 µg/kg-day) based on clinical and immunological abnormalities in Rhesus (Macaca
mulatta) monkeys ingesting Aroclor 1254 daily at dosages of 0.005-0.08 mg/kg-day for more than
5 years. The animals showed an increase in ocular exudate, prominence and inflammation of the
Meibomian glands and distortion in nail bed formation. These changes were seen at the lowest
dose tested, 0.005 mg/kg-day, and had a dose-dependent response (Arnold et al. 1993a, 1993b).
Impaired immunological functions at this low exposure include decreases in IgM and IgG
antibodies in response to sheep red blood cells (SRBC) which involves participation by the three
principal cells of the immune system: the macrophage, B lymphocytes and T lymphocytes
(Tryphonas et al., 1989, 1991a, 1991b; Luster et al., 1994). Support for the LOAEL is provided
by the occurrence of minimal immunological alterations in monkeys at 0.0075 mg/kg/day, as well
as clinical signs of toxicity (ocular and dermal changes) and decreased antibody responses in
offspring of monkeys that were exposed to a similar dose level of Aroclor 1254 (0.005 mg/kg/day)
for approximately 46 weeks during gestation and nursing.

           2. Cancer Effects in Laboratory Animals

       The U.S. EPA’s Integrated Risk Information System (IRIS) Program supports the mission
of EPA by identifying and characterizing the cancer and non-cancer health hazards of chemicals
found in the environment. In 1994, the U.S. EPA IRIS work group conducted a quantitative risk
assessment for the carcinogenic activity of PCBs from oral and from inhalation exposures (U.S.

                                                18

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -28
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17352 Page 24 of 109




 EPA 1996a, 1996b, IRIS 1994). At that time, the human carcinogenicity data was not conclusive
 but the animal data clearly supported the carcinogenic activity of PCBs. Statistically significant,
 dose-related, increased incidences of liver tumors (liver adenomas or carcinomas,
 hepatocholangiomas) were induced in female rats by Aroclors 1260, 1254, 1242, and 1016
 (Brunner et al., 1996; Mayes et al., 1998). Thyroid gland follicular cell adenomas or carcinomas
 were increased in males for all Aroclors, while only Aroclor 1260 produced liver tumors in male
 rats (Brunner et al., 1996). These results are consistent with earlier rat studies of Aroclor 1260
 (Kimbrough et al., 1975; Norback and Weltman 1985). The National Cancer Institute also
 conducted a cancer bioassay in rats receiving Aroclor 1254 in the diet and reported an increased
 incidence of hepatocellular adenomas and carcinomas (NCI, 1978). A significant increase in
 gastric adenocarcinomas was also reported in the NCI Aroclor 1254 study, and the intestinal
 metaplasia suggests that Aroclor 1254 can act as a tumor initiator (Morgan et al., 1981 and Ward
 1985). The comprehensive cancer studies with the commonly used commercial PCB mixtures,
 including Aroclors 1260, 1254, 1242, and 1016, were designed to reflect exposures to the complex
 range of PCB congeners most frequently found in environmental mixtures, and various organisms,
 including humans. Total TEQ contributions (ppm) in Aroclor 1016, 1242, 1254, and 1260 are
 0.11, 7.8, 23.4 - 47.6, and 7.2, respectively (Mayes et al., 1998). This is of importance since the
 carcinogenic activity of Aroclor 1016 can be attributed to non-dioxin like PCBs. The rat studies
 with Aroclor 1016 also support the IARC 2016 conclusion that that the carcinogenicity of PCBs
 cannot be solely attributed to the carcinogenicity of the dioxin-like PCBs

        Based on the analysis of the dose-dependent cancer responses reported by Brunner et al.
 (1996) and Norback and Weltman (1985), the U.S. EPA estimated that drinking water containing
 0.1 µg PCBs/liter of water is associated with one excess cancer in 1,000,000 persons. Similarly,
 the cancer risk was estimated at 10 excess cancer case in 1,000,000 persons with drinking water
 containing 1.0 µg PCBs/liter. The U.S. EPA also estimated that ambient air containing 10 ng
 PCBs / cubic meter is associated with one excess cancer in 1,000,000 persons. This is of major
 concern since PCB air concentrations in indoor air in many school building are in excess of 100
 ng PCBs/cubic meter, which is estimated to result in 10 excess life time cancer cases in 1,000,000
 persons (U.S. EPA IRIS 1996a; U.S. EPA 2012).

            3. Cancer and Non-Cancer Effects of different PCB congeners in 2-Year Rat
               Studies Conducted by the National Toxicology Program (NTP)

         More recently, the National Toxicology Program (NTP) conducted chronic studies in rats
 to assess the cancer and non-cancer effects of expose to individual dioxin-like and non-dioxin-like
 PCBs. In addition, they assessed the toxicity of a binary mixture of a dioxin-like and a non-dioxin-
 like PCB, which was found to have an enhanced or more than additive toxicity.

         The NTP conducted multiple 2-year lifetime rat bioassays to evaluate the chronic toxicity
 and carcinogenicity of dioxin-like compounds (DLCs) and structurally related PCBs individually
 and in defined mixtures. As expected, PCB 126 (3,3'4,4'5pentachlorobiphenyl), the most potent
 dioxin-like PCB, exhibited responses similar to that observed for 2,3,7,8-TCDD, including
 cholangiocarcinoma and hepatocellular adenoma of the liver, cystic keratinizing epithelioma
 (CKE) of the lung, and gingival squamous cell carcinoma (SCC) of the oral mucosa (Walker et
 al., 2005; NTP 2006b ). In contrast to PCB 126, exposure to PCB 153, a non-DLC, did not produce


                                                 19

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -29
Case 2:15-cv-00201-SMJ         ECF No. 387-1        filed 01/28/20    PageID.17353 Page 25 of 109




 these responses but still yielded increased incidences of nonneoplastic lesions of the liver, thyroid
 gland, ovary, oviduct, and uterus in female rats (NTP 2006a).

         Results from another NTP study demonstrated a marked potentiation of the hepatotoxicity
 and carcinogenicity of PCB 126 in female SD rats that received a combined chronic exposure to
 PCB 126 and PCB 153 (2,2',4,4',5,5'hexachlorobiphenyl) (NTP 2006c). PCB 126 is the most
 potent dioxin-like PCB, with a TEF of 0.1 (1/10th that of 2,3,7,8-TCDD). PCB 153 (TEF = 0) is
 one of the most abundant non-dioxin like PCBs (NDL PCB) in humans and the environment. The
 NTP chronic cancer bioassay of PCB 126 alone supported the use of TEFs for the carcinogenic
 activity of PCB 126 (Walker et al., 2005). While exposure to PCB 153 alone produced mild
 hepatotoxicity, with the exception of hepatic hypertrophy, and no cancer, co-administration of
 increasing doses of PCB-126 with a constant concentration of PCB-153 in rats lead to increasing
 incidences of hepatocellular adenoma and cholangiocarcinoma, suggesting a more-than-additive
 effect (NTP 2006c). The results strongly support the conclusion that PCB 153 is potentiating the
 hepatotoxicity and carcinogenicity of the dioxin-like PCB 126. This is important since humans
 are exposed to mixtures of dioxin-like PCBs (for example 126) and non-dioxin like PCBs (for
 example 153).



         The NTP also conducted a 2 year study, assessing the cancer and non-cancer effects of
 chronic exposure to 2,3', 4,4'5-pentachlorobiphenyl (PCB 118), which has very low dioxin-like
 activity (TEF= 0.00003) (NTP 2010). The study found clear evidence of carcinogenic activity of
 PCB 118 in female Harlan Sprague-Dawley rats based on increased incidences of neoplasms of
 the liver (cholangiocarcinoma, hepatocholangioma, hepatocellular adenoma), lung (cystic
 keratinizing epithelioma) and uterus. Administration of PCB 118 caused increased incidences of
 non-cancer lesions including hypertrophy, hyperplasia, fibrosis, and toxic hepatopathy of the liver,
 metaplasia of the lung, atrophy of the adrenal cortex, inflammation and cytoplasmic vacuolization
 of the pancreas, and hypertrophy of the thyroid gland. Exposure to PCB 118 also lead to dose-
 dependent decreases in the concentrations of serum total thyroxine (T4) and free T4 in all dosed
 groups.

        Together, the extensive results obtained from the NTP rat studies of low-level, long-term
 exposure to selected PCB congeners indicates that the carcinogenic and non-carcinogenic
 responses are due to both the dioxin-like (DL) and non-dioxin like (NDL) activities of PCB
 congeners. The observation that NDL-PCB 153 potentiated the hepatotoxicity and carcinogenicity
 of the dioxin-like PCB 126 indicates that combined, real world exposures to various PCB
 congeners may lead to more than additive risk of adverse outcomes, and the need to reduce human
 exposures to all PCB congeners to protect human health.

     D. Adverse Health Effects in Humans Exposed to PCBs

        Adverse health effects that have been associated with exposure to PCBs in humans include,
 but are not limited to, cancer, developmental effects, diabetes, liver injury, immune system
 dysfunction, neurobehavioral effects, impaired thyroid function, reproductive system impairment,
 cardiovascular disease and chloracne (ATSDR 2000; ATSDR 2011; EPA 1985; EPA 1989; EPA
 2018; IARC 2016).

                                                  20

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -30
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17354 Page 26 of 109




           1. Developmental and Neurodevelopmental Effects in Humans Exposed to PCBs

        PCB exposures of vulnerable populations, including pregnant women, fetuses, infants, and
children are of heightened concern because these sensitive populations are undergoing growth and
differentiation, particularly during critical periods for brain development.

        Toxic effects of PCBs in humans were first indicated by acute high exposure in adulthood,
either from high occupational exposure or contaminated food, resulting in skin rashes, weakness,
and liver disease (Hsu et al., 1985; Kuratsume et al., 1972; Fischbein et al., 1979). Further studies
have also demonstrated the importance of developmental exposure, as the offspring of the acutely
exposed adults show signs of reduced fetal and childhood growth and neurodevelopmental issues
(Guo et al., 1995; Yamashita and Hayashi, 1985; Chen et al., 1994). Chronic exposure during
development via maternal consumption of PCB contaminated Great Lake fish or with
environmental exposures has been tied to reduced fetal growth, impaired cognitive function and
neurodevelopmental problems in infants and young children (Fein et al., 1984; Jacobson et al.,
1985, 1990a, 1990b, 1992; Jacobson and Jacobson 1996; Darvill et al., 2000; Stewart et al., 2003;
Rogan and Gladen, 1991). Similar effects have been found in more recent studies that measured
specific congeners in maternal blood or placental tissue in humans, including shorter gestational
length with mono-chlorinated NDL PCB congeners (Kezios et al., 2012), reduced IQ with heavily
chlorinated NDL congener (Stewart et al., 2008) reduced motor development with DL and NDL
congeners (Berghuis et al., 2013).

                   a. Fetal Growth

        Recent studies have added to the mounting evidence that low-level exposures to PCBs are
associated with reduced fetal growth. Govarts et al 2012, conducted a meta-analysis within 12
European birth cohorts, comparing birth weight, adjusted for gestational age, and cord blood PCB
153. The analysis found a birth weight decline of 150 g [95% confidence interval (CI): –250, –50
g] per 1-μg/L increase in PCB-153, but found no effect for p,p´-DDE levels. Following this study,
Verner et al 2013, suggested that this association between PCB levels and birth weight may be
attributable to the confounding factor of maternal weight gain during pregnancy. Pharmacokinetic
analysis found that gestational weight gain, which is associated negatively with PCB levels in
maternal and cord blood, and positively with birth weight, could confound this association.

        A prospective study design can address pharmacokinetic concerns associated with
gestational weight gain (Verner et al. 2013). In a prospective pregnancy study with preconception
enrollment of couples, Robledo et al. 2015, extended the work Murphy et al 2010, and
demonstrated that both preconception maternal and paternal serum concentrations of persistent
organic pollutants were significantly associated with birth size measures among their offspring.
Birth weight among boys was lower by 99–170 g per 1-SD increase in ln-transformed maternal
(PCBs 138, 153, 167, 170, 195, and 209) and paternal (PCBs 172, 195) concentrations. Both
maternal and paternal serum concentrations PCBs 128, 138, 167, and 195 were associated with
deduced birth weight, head circumference, length, or ponderal index (weight/height3). Together,
the results support the conclusion that preconceptional maternal and paternal concentrations of
several PCBs, during the critical preconception window, were associated with statistically
significant reductions in birth size among offspring.

                                                 21

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -31
Case 2:15-cv-00201-SMJ        ECF No. 387-1       filed 01/28/20    PageID.17355 Page 27 of 109




        Casas et al. (2015) conducted a larger study using a pooled dataset of 9377 mother–child
pairs enrolled in 14 study populations from 11 European birth cohorts to explore exposure–
response relationship between PCB-153 and p,p′-DDE and birth outcomes. Casas et al. (2015)
observed an inverse linear exposure–response relationship between prenatal exposure to PCB-153
and birth weight [decline of 194 g (95% CI −314, −74) per 1 μg/L increase cord serum PCB-153]
in regression analysis adjusted for cohort, maternal age at delivery, parity, child's sex, maternal
pre-pregnancy BMI, maternal height, maternal smoking during pregnancy, maternal education,
time of sample collection, gestational age, and the square of gestational age. A reduction in birth
weight was observed over the entire exposure range, including those at low levels. This reduction
was stronger among children of mothers who were non-Caucasian or had smoked during
pregnancy. The most susceptible subgroup was girls whose mothers smoked during pregnancy.
After adjusting for absolute gestational weight gain or estimated fat mass, a reduction in birth
weight was still observed. This study suggests that the association between low level exposure to
PCB-153 and birth weight exists and follows an inverse linear exposure–response relationship with
effects even at low levels, and that maternal smoking and ethnicity modify this association.

        Using data from the Avon Longitudinal Study of Parents and Children, Patel et al. (2018)
investigated the association between prenatal exposure to PCBs (blood collected during
pregnancy) and fetal growth in a sample of 448 mother-daughter pairs. Daughter's birth weight
was −138.4 g lower (95% CI: −218.0, −58.9) for each 10 ng/g lipid increase in maternal serum
PCB-118, −41.9 g lower (95% CI: −71.6, −12.2) for every 10 ng/g lipid increase in maternal serum
PCB-153, and −170.4 g lower (95% CI: −306.1, −34.7) for every 10 ng/g lipid increase in maternal
serum PCB-187, among girls with mothers in the lowest education group which is a possible
marker for socioeconomic status.

        The Tohoku Study of Child Development, examining 489 mother-newborn pairs, found
that total PCBs in cord blood was significantly associated with reduced birth weight in both male
and female newborns, even after adjusting for possible confounders (Tatsuta et al., 2017).
However, a negative association of total mercury with birth weight was found only in the male
newborns and there was no significant relationship between lead and birth weight in both groups.
Thus, these findings support those of other studies which found that general, environmental
background levels of maternal PCBs are associated with reduce birth weight.

       Similarly, the Norwegian Mother and Child Cohort Study also showed the association of
PCB levels with low birth weight and deduced head circumference (Papadopoulou et al. 2013). In
a study in Chiba, Japan, Eguchi et al. (2019) found that PCB concentrations in maternal serum
were weakly and negatively related to birth weight, whereas trace elements (mercury, manganese,
selenium, and cadmium) were not associated with birth weight. Serum PCB and manganese levels
were negatively associated with head circumference, whereas other trace elements were not
associated with head circumference when adjusted for exposure levels of other contaminants, and
maternal and fetal characteristics.

       Tang et al. (2018) conducted a cross-sectional study to analyze the associations between
PCB levels in umbilical cord serum and reproductive hormones and birth outcomes of mothers
and newborns. Follicle-stimulating hormone (FSH) was decreased by all PCB congeners and
reached statistical significance with PCB 101. Luteinizing hormone (LH) was decreased by all

                                                22

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -32
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17356 Page 28 of 109




PCBs (except 180) and reached statistical significance with PCB 52. Testosterone (T) was
decreased by all PCBs (except 138) and reached statistical significance with PCB 28 in all
newborns and PCB 118 in males only. Head circumference was decreased by all PCBs (except
138) and reached statistical significance for PCBs 101 and 118. Gestational age was reduced by
most PCBs and reached statistical significance with PCBs 28 and 101. Thus, PCBs in umbilical
cord blood are negatively associated with reproductive hormone levels and negatively affect birth
outcomes.

        Iszatt et al. (2015) investigated the impact of prenatal and postnatal exposure to PCB 153
and p,p´-DDE on infant growth. Pooled data from seven European birth cohorts with biomarker
concentrations of PCB-153 (n = 2,487), and p,p´-DDE (n = 1,864) was used to estimate individual
specific cord blood concentration (prenatal exposure) and cumulative postnatal exposure using a
validated pharmacokinetic model (Verner et al. 2013). The validated pharmacokinetic model
generated exposure profiles based on cord blood, maternal blood, or breast milk levels and known
determinants of children’s blood concentration. Growth was assessed as the change in weight
between birth and 24 months. A significant increase in growth was associated with p,p´-DDE, due
to prenatal exposure (per interquartile increase in exposure, adjusted β = 0.12; 95% CI: 0.03, 0.22).
In contrast, a significant decrease in growth was associated with postnatal PCB-153 exposure (β =
–0.10; 95% CI: –0.19, –0.01). Grandjean et al. (2003) also reported attenuated growth of breastfed
children exposed to major PCB congeners (138, 153, and 180) at 18 months. Iszatt et al. (2015)
concluded that using state-of-the-art exposure modeling, postnatal PCB-153 was associated with
decreased growth at European exposure levels of PCB-153, which is a marker of total PCB
exposure.

        With the exception of some earlier reports (Chao et al. 2003; Gladen et al. 2003; and
Longnecker et al. 2005), reduced birth weight and/or head circumference are consistently reported
as sensitive effects of PCBs on fetal development in most studies. The adverse effects of PCBs
on fetal growth support the need to minimizing PCB exposures in infants, pregnant women and
women of childbearing age.

                   b. Neurodevelopment

        Several articles have reviewed published animal and human studies investigating the
association of PCB exposures with developmental neurotoxic and neurobehavioral / neuropsy-
chological deficits, cognitive development, attention deficit / hyperactivity disorder, and motor
development (Polanska et al., 2013; Grandjean and Landrigan 2006; Majidi et al. 2013; Kodavanti,
2005; Pessah et al., 2010; Yang et al., 2009; Eubig et al., 2010; Boucher et al., 2009).
Epidemiologic data indicate that PCBs negatively impact neuropsychologic function in exposed
children (Carpenter 2006; Korrick and Sagiv 2008; Schantz et al. 2003; Boucher et al. 2009), and
experimental animal studies confirm that developmental PCB exposure causes cognitive and
psychomotor deficits (Mariussen and Fonnum 2006). PCBs interfere with endocrine functions,
specifically those mediated by thyroid hormone (Zoeller 2007) and estrogen (DeCastro et al. 2006;
Dickerson and Gore 2007), and increase neuronal Ca2+ levels via several mechanisms (Kodavanti
2005; Mariussen and Fonnum 2006), including ryanodine receptor (RyR) activation (Pessah and
Wong 2001). Endocrine modulation in turn can influence neuronal connectivity via dynamic



                                                 23

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -33
Case 2:15-cv-00201-SMJ         ECF No. 387-1        filed 01/28/20    PageID.17357 Page 29 of 109




 control of dendritic structure. Winneke (2011) suggested a plausibility for PCB-related
 neurodevelopmental adversity due to PCB induced thyroid dysfunction and oxidative stress.

          Boucher et al., (2009) critically reviewed published results from nine longitudinal prospec-
 tive birth cohorts with biologic markers of prenatal PCB exposure and indicators of cognition from
 infancy to childhood. Following review of the published data, the authors state that, “The most
 consistent effects observed across studies are impaired executive functioning related to increased
 prenatal PCB exposure. Negative effects on processing speed, verbal abilities, and visual
 recognition memory were also reported by most studies. Converging results from different cohort
 studies in which exposure arises from different sources make it unlikely that co-exposure with
 another associated contaminant is responsible for the observed effects.” The authors conclude
 that, “this review supports the existence of specific, detrimental effects of prenatal exposure to
 environmental levels of PCBs on neuropsychological functioning in children. Executive function
 impairments were mainly outlined. Failure to assess this specific aspect of cognition may explain
 why some studies did not find significant relationships between prenatal PCB exposure and
 cognitive development. These effects, along with possible slower information processing and
 impairments in verbal abilities and visual memory, can be responsible for the IQ effects observed
 in most studies.”

         Similar conclusions were also reported in the earlier review on effects of PCB exposure on
 neuropsychological function in children (Schantz et al., 2003). Studies in Michigan, Oswego, New
 York, Holland, Germany, and the Faroe Islands have all reported negative associations between
 prenatal PCB exposure and measures of cognitive functioning in infancy or childhood, while only
 one published study in North Carolina has failed to find an association between PCB exposure and
 cognitive outcomes. “It is particularly noteworthy that the levels of exposure in some of the more
 recent studies, the Oswego cohort, for example, are significantly lower than in the earlier studies,
 yet negative impacts on cognitive functioning are still being reported.”

          The relationship between prenatal PCB exposure (placenta PCB levels) and intelligence
 (IQ) was assessed in 9-year-old children from Oswego NY, a town on the south shore of Lake
 Ontario (Stewart et al., 2008). Since the placenta originates from both maternal and fetal tissue, it
 provides an appropriate tissue for PCB measurements, representing prenatal PCB exposure. For
 each 1-ng/g (wet weight) increase in PCBs in placental tissue, Full Scale IQ dropped by three
 points (p = 0.02), and Verbal IQ dropped by four points (p = 0.003). Moreover, this association
 was significant after controlling for many potential confounders, including prenatal exposure to
 methylmercury, dichlorodiphenyldichloroethylene (DDE), hexachlorobenzene, and lead. Stewart
 et al. (2012) published an updated assessment of the relationship between placenta PCB levels and
 average IQ data in children from Oswego, NY at 9 and 11 years of age. PCBs predicted lower IQ
 at both ages; and hexachlorobenzene (HCB) appeared as a significant predictor of IQ at the 11-
 year assessment, while neither DDE nor mirex was related to lower IQ at either age. However,
 analysis of the IQ data set as a whole showed that both PCBs and HCB predicted lower IQ in a
 generally independent fashion. In the analysis at 11 years of age, the Freedom from Distractibility
 Index (an intelligence index that measures a person’s short term attention span and concentration
 span) remained significantly lower when controlling for HCB. The results indicate that prenatal
 PCB exposure in the Great Lakes region is associated with lower IQ in children, supporting similar



                                                  24

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -34
Case 2:15-cv-00201-SMJ         ECF No. 387-1        filed 01/28/20     PageID.17358 Page 30 of 109




studies conducted 10 years earlier (Fein et al., 1984; Jacobson et al., 1985, 1990a, 1990b, 1992;
Jacobson and Jacobson, 1996).

        Effects of PCBs were detected in infancy on visual recognition memory in several studies
(Jacobson et al., 1985; Darvill et al., 2000; Boucher et al., 2014). In most studies, prenatal exposure
was associated with adverse effects on cognition in childhood, including poorer IQ scores and
response inhibition (Jacobson and Jacobson, 1996, 2003; Stewart et al., 2005). Altered motor
development has also been reported, especially gross motor function during infancy as assessed
using the Psychomotor Development Index of the Baylay Scales of Infant Development
(Koopman-Esseboom et al., 1996; Rogan and Gladen, 1991; Walkowiak et al., 2001). Lower
psychomotor scores in infants were associated with transplacental (prenatal) PCB exposure in
earlier studies by Rogan and Gladen 1991 and Koopman-Esseboom et al., 1996. Detrimental
effects of postnatal PCB exposure from breastfeeding was also reported for mental and motor
development in children between 7 and 42 months of age (Walkowiak et al., 2001), which were
no longer evident when these children were re-assessed at 6 years of age (Winneke et al., 2005).
While this may be suggestive of a PCB-related neurodevelopmental delay, it is not supported by
the PCB related deficits in IQ in 11-year-old children of the Michigan cohort (Jacobson and
Jacobson 1996) and with loss of IQ in 9-year-old children relative to prenatal PCB exposure in the
Oswego (Lake Ontario) cohort (Stewart et al., 2008).

        Walkowiak et al. (2001) conducted a study in Dusseldorf, Germany of 171 healthy mother-
infant pairs and prospectively measured psychodevelopment in newborn infants aged 7, 18, 30,
and 42 months to assess the impact of background environmental PCB levels on
neurodevelopment. Negative associations between milk PCB and mental/motor development were
reported at all ages, becoming significant from 30 months onwards. Over 30 months, for a PCB
increase from 173 (5th percentile) to 679 ng/g lipids in milk (95th percentile) there was a decrease
of 8.3 points (95% CI –16.5 to 0.0) in the Bayley Scales of Infant Development mental scores, and
a 9.1 point decrease (95% CI –17.2 to –1.02) in the Bayley Scales of Infant Development motor
scores. There was also a negative effect of postnatal PCB exposure via breastfeeding at 42 months
using the Kaufman Assessment Battery. The study, published in the prestigious journal Lancet,
demonstrates that prenatal and postnatal PCB exposures at current European background levels
inhibits mental and motor development until 42 months of age and potentially beyond. .

        Tatsuta et al. (2014) examined the associations between prenatal exposures to PCBs and
intellectual ability using the Kaufman Assessment Battery for Children (K-ABC) at 42 months of
age in the Tohoku Study of Child Development. Highly chlorinated PCBs were negatively
correlated with the sequential and mental processing score of the K-ABC (p<0.05). There were no
significant correlations between any K ABC score and either total Hg or lead. The negative effect
of PCBs 206, 207, 208 remained even after adjusting for total Hg, lead, and other confounders.
The K-ABC scores were significantly lower in the boys than in the girls. The authors concluded
that the findings suggest that intellectual ability in the developmental stage may be impaired by
prenatal exposures to highly chlorinated PCB congeners, especially in Japanese boys.

       The Sapporo cohort study evaluate the effect of prenatal exposure to each PCB on child
neurodevelopment at 6 and 18 months of age (Nakajima et al., 2017). Blood was collected in
mothers after the second trimester of their last pregnancy and associations between maternal blood

                                                  25

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -35
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17359 Page 31 of 109




 PCB levels and the BSID-II scores for 6- and 18-month-old male children. Mono-ortho PCB
 isomers 114, 156, 157, 167, and 189 and total non-ortho PCB; and the WHO-05 total mono-ortho
 PCB TEQ, and total coplanar PCB TEQ, were all significantly negatively associated with the
 Psychomotor Developmental Index (PDI) at 6 months of age after adjustment for potential
 confounding variables. In a follow up of the Sapporo cohort study, total non-ortho PCBs were
 negatively associated with the Mental Processing Composite Score (MPCS) of K-ABC in males
 at 42 months of age (Ikeno et al., 2018). However, more optimal performance on cognitive tasks
 was found with higher prenatal PCB exposure in 1.5- and 3.5-year-old girls (not in boys) in the
 two studies from this Japanese cohort.

          In a related study, Boucher et al., (2014) investigated the effects of prenatal exposure to
 PCBs on cognitive development, assessing different domains of cognition, in a sample of Inuit
 infants from Arctic Québec. Multiple regression analyses revealed that higher prenatal PCB
 exposure was associated with decreased Fagan Test of Infant Intelligence (FTII) novelty
 preference, indicating impaired visual recognition memory. This impairment of cognitive function
 already detected during the first year of life has long-term implications for cognitive development.
 These findings are consistent with previous reports based on study populations in Michigan;
 Taiwan; and Oswego, New York, that prenatal PCB exposure is related to impaired recognition
 memory on the FTII (Darvill et al. 2000; Jacobson et al. 1985; Ko et al. 1994), and extends this
 finding to the Inuit. Associations between prenatal PCB exposure and FTII novelty preference in
 three different cultures—the United States, Taiwan, and Nunavik—suggest a reliable and specific
 effect of prenatal PCB exposure on learning and memory that can already be detected in young
 infants.

          In a prospective longitudinal study of Inuit children assessed at 11 years of age, Boucher
 et al. (2016) examined the relationship of pre- and postnatal exposure to PCBs, mercury and lead
 from sea mammals and fish consumption on fine motor functions. After adjustment for potential
 confounders and controlling for the other contaminants, higher current PCB concentrations were
 associated with poorer fine motor functions. Results were virtually identical when PCB153 was
 replaced by other PCB congeners. Higher current mercury levels were also independently
 associated with poorer function. Neuromotor impairments in fine motor speed appear particularly
 sensitive to postnatal PCB exposure.

         Berghuis et al. (2013) assessed the impact of prenatal background exposures to PCBs and
 OH-PCBs on motor development in three-month –old infants from a Dutch cohort of 97 mother-
 infant pairs. Prenatal exposure to high background levels of most PCBs and 4-OH-PCB-107 seems
 to impair early motor development. Ruel et al. (2019) assessed the impact of PCBs on children’s
 mental and motor development at 18 and 30 months of age in a Dutch cohort of 181 mother-infant
 pairs. The mental development index (MDI) and the motor development index (PDI) of the Bayley
 Scales of Infant Development II (BSID-II) was used to assess children’s mental and motor
 development (mean=100; delayed score<85). Higher prenatal PCB-153 levels were associated
 with a delayed MDI score at 18 months. Four OH-PCBs and the sum of 6 OHPCBs were positively
 associated with mental development at 30 months, whereas one OH-PCB was negatively
 associated at 18 months.



                                                 26

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -36
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20    PageID.17360 Page 32 of 109




         Some epidemiological studies, including a study by Gray et al. (2005) reported a lack of
 association between PCBs and IQ in the general US population. Stewart et al. (2012) examined
 two potential sources of inconsistency across studies: 1) confounding with non-PCB
 organochlorines and 2) the presence of negative confounding (i.e., suppressor variables). The
 former could confound PCBs and lead to spurious associations (Type I errors), while the latter
 could suppress PCB associations and obscure true associations (Type II errors). Results from
 Stewart et al. (2012) found that “placental PCB levels were associated with older mothers who
 were more educated and came from higher socioeconomic strata. Due to this fact, unadjusted
 relationships between PCBs and IQ appeared null or slightly positive. After control for
 confounders, several significant negative associations between PCBs and IQ were revealed. These
 data might suggest that inadequate control for confounders in PCB studies, where negative
 confounding is present, may bias results toward the null (Type II error) rather than spurious
 associations (Type I error).”

          In recent studies, prenatal PCB exposure has not consistently been linked to less optimal
 performance on cognitive tasks in cohort studies assessing cognitive tasks in school age children
 (Zhang et al. 2017; Orenstein et al. 2014; Jacobson et al. 2015). However, Jacobson et al. (2015)
 stated that the failure to confirm previous evidence of PCB neurotoxicity in their study is likely
 attributable to exposure to a markedly less neurotoxic PCB congener mixture. The PCB exposure
 levels in the study by Orenstein et al. (2014) were also much lower than in most other cohorts that
 reported cognitive deficits. Similarly, the PCB levels in the serum of pregnant women in the
 HOME study of Zhang et al. (2017) were not elevated and similar to that in pregnant women in
 the general US population (National Health and Nutrition Examination Survey, 2003–2004;
 Woodruff et al., 2011).

         Following a review of the most recent studies (published between 2014 -2018) Berghuisa
 and Roze (2019) concluded that prenatal exposure to PCBs interferes with normal child
 development, not only during the perinatal period, but up to adolescence. The effects of PCBs on
 neurodevelopmental outcomes are generally consistent throughout different studies, suggesting
 less optimal development after higher prenatal PCB exposure.

         In summary, for approximately the past 30 years, a large number of epidemiological studies
 have consistently reported adverse neurodevelopmental outcomes associate with prenatal and/or
 postnatal environmental exposures to PCBs. Through measuring the relative magnitude of PCB
 exposure using biological specimens from study participants, it is possible to identify adverse
 outcomes that are associated with elevated PCB exposures within published studies. Together, the
 results of these studies and review articles clearly demonstrate that PCBs are neurotoxic and
 support the need to minimize PCB exposures in infants, young children, pregnant women, and
 women of childbearing age.

    c. Behavioral Problems, including ADHD and Autism

         A prospective longitudinal study in 196 children (mean age, 11.3 years) found that
 postnatal PCB exposure affects processes associated with error monitoring, an aspect of behavioral
 regulation required to adequately adapt to the changing demands of the environment (Boucher et
 al., 2012). This effect results in reduced task efficiency and may play a role in the PCB-related
 cognitive impairments reported in previous studies.
                                                 27

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -37
Case 2:15-cv-00201-SMJ        ECF No. 387-1       filed 01/28/20    PageID.17361 Page 33 of 109




        Behforooza et al. (2017) examined the relationship between current body burden of
persistent PCBs and attention and impulsivity in 140 Akwesasne Mohawk young adults aged 17
to 21 whose environment has been contaminated by industrial effluent. Attention and impulsivity
were measured by errors of omission, errors of commission, and patterns of reaction time
responses on the Conners Continuous Performance Test. After adjusting for multiple covariates,
regression analyses showed a significant positive relationship between PCB levels and omission
scores, but only for males. The PCB levels of the adolescents in the Mohawk Adolescent Well-
Being Study (MAWBS) (ages 10–16.9) were found to be negatively related to long-term memory
(Newman et al., 2006, 2009) but were not found to be related to parent and teacher behavioral
ratings of ADHD (Newman et al., 2014).

        In a prospective birth cohort study conducted near a PCB-contaminated harbor in New
Bedford, MA, higher PCB levels in umbilical cord predicted attention deficit/hyperactivity
disorder (ADHD)–like behaviors reported by classroom teachers (Sagiv et al. 2010). In a
subsequent study, Sagiv et al.(2012), assessed the association between cord serum PCBs and
attention and impulse control in participants from a prospective cohort of 8 year old children born
during 1993–1998 to mothers residing near a PCB-contaminated harbor in New Bedford. The
results support an association between PCBs, and neuropsychological measures of inattention in
boys.

        Rosenquist et al. (2017) assessed the relationship between maternal prenatal and postnatal
PCB-153 and behavior scores at 5–9 years of age among children in Greenland and Ukraine.
Pooled adjusted odds ratios (ORs) for high conduct problem scores with a doubling of exposure
were 1.19 (95% CI: 0.99, 1.42) and 1.16 (95% CI: 0.96, 1.41) for pre- and postnatal PCB-153,
respectively. Corresponding ORs for high hyperactivity scores were 1.24 (95% CI: 0.94, 1.62)
and 1.08 (95% CI: 0.81, 1.45) for pre- and postnatal PCB-153, respectively. The authors
concluded that prenatal and early postnatal exposures to PCB-153 were associated with a higher,
though not statistically significant prevalence of abnormal scores for conduct and hyperactivity at
5–9 years of age. In a related study, Kim et al. (2018) also reported that maternal blood PCB153
levels were higher among the children with behavioral problems, as indicated by the Child
Behavior Checklist (CBCL).

       These findings contribute to a growing literature showing associations between PCBs and
children with behavioral problems and/or ADHD-related behavior.

       Mechanistic studies by Wayman et al. (2012a,b), have shown that ryanodine receptor
(RyR)-activation by PCB-95 (2,2´,3,5´6-pentachlorobiphenyl; a potent RyR potentiator)
contributes to dynamic remodeling of dendritic architecture in cultured rat hippocampal neurons
though a calcium-dependent signaling pathway responsible for activity-dependent dendritic
growth. The authors conclude that PCBs are candidate environmental risk factors for
neurodevelopmental disorders, especially in children with heritable deficits in calcium signaling
associated with autism. In addition, Mitchell et al., 2012, found increased PCB-95 levels in post-
mortem brain samples of subjects with 15q11-q13 duplication, a genetic form of autism.

       Several recent epidemiological studies have found an association between PCB exposures
and autism. Cheslack-Postava et al., (2013), found elevated, but not significant, odds ratios for

                                                28

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -38
Case 2:15-cv-00201-SMJ         ECF No. 387-1        filed 01/28/20    PageID.17362 Page 34 of 109




 autism in children who had PCB and DDE levels above the 90th percentile of control values. In a
 larger study of this population, Brown et al. (2018) found no association between total levels of
 maternal PCBs and autism. The authors suggest that differences in the chemical mixtures and
 contexts of exposure between populations may explain inconsistencies in studies of PCBs and
 autism.

         Lyall et al. (2017), reported that prenatal exposure to PCBs, as assessed by maternal mid-
 pregnancy serum PCB levels, increases offspring risk of autism spectrum disorder (ASD) and
 intellectual disability without autism (ID). The large population-based case–control study among
 Southern California births, included children with ASD (n = 545) meeting the Diagnostic and
 Statistical Manual of Mental Disorders, 4th Edition (DSM-IV-TR) criteria and ID (n = 181), as
 well as general population (GP) controls (n = 418). ASD risk was elevated for a number of PCB
 congeners, particularly for the highest vs. lowest quartile of PCB138/158 (adjusted odds ratios,
 AOR = 1.79; 95% CI: 1.10, 2.71) and PCB153 (AOR = 1.82; 95% CI: 1.10, 3.02). PCB138/158
 was also associated with increased ID (AOR = 2.41; 95% CI: 1.18, 4.91), though no trend was
 suggested. These results suggest an increase in risk of ASD and ID with prenatal exposure to higher
 levels of PCBs. However, in an updated study using Bayesian analysis, Hamra et al. (2019) did
 not find evidence of an association between ASD or intellectual disability and exposure to PCBs.

         Bernardo et al. (2019) examined the relation between plasma PCB concentrations
 measured during pregnancy and autistic behaviors in a subset of children aged 3–4 years old in the
 Maternal-Infant Research on Environmental Chemicals (MIREC) Study, a pregnancy and birth
 cohort of 546 mother-infant pairs from Canada (enrolled: 2008–2011). The study found no
 association between plasma PCB concentrations and autistic behaviors. However, a small
 increases in the mean Social Responsiveness Scale-2 (SRS) score and odds of more autistic
 behavior was found for the highest category of plasma PCB 138 concentrations compared with the
 lowest category, with an odds ratio of 1.8 (95% CI: 1.0, 2.9). The larger case-control study of Lyall
 et al. 2017 presented clearer evidence of monotonic dose-response relationships between PCBs
 (e.g., PCB 138 and 153) and risk of ASD in offspring. In addition to differences in statistical
 methodology, differences in mixtures to which study populations are exposed (for example, other
 chemicals acting as confounders, or dietary factors that modify associations) could also account
 for discrepancies across existing work.

         Other studies have not reported an association of autism with PCB exposures. For
 example, Nowack et al. (2015), assessed the association between maternal blood PCB levels
 during pregnancy with autistic traits in their children at 10 years of age using the Social
 Responsiveness Scale (SRS; n = 100). In all participants, PCB levels were negatively associated
 with the Autistic Mannerisms subscale score, and in girls, PCB levels were negatively associated
 with the Social Cognition and Autistic Mannerisms subscale scores. While Nowack et al. (2015)
 reported better performance in children with greater exposures to PCBs, the authors suggested that
 this may be due to the low level of PCB exposure in their study participants relative to other cohort
 studies. Recently, Forns et al. (2018) pooled seven European birth cohort studies encompassing
 4437 mother– child pairs from the general population to assess the association of PCB-153, p-p_-
 DDE and HCB measured in cord blood, maternal blood or milk with ADHD in childhood. In the
 largest study to date, the authors did not observe any association between either pre- or postnatal



                                                  29

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -39
Case 2:15-cv-00201-SMJ         ECF No. 387-1        filed 01/28/20    PageID.17363 Page 35 of 109




 exposure (up to 24 months) to PCB-153, p-p_-DDE and HCB and the risk of ADHD before the
 age of 10 years.

       While there remains a lack of consistency in associations of autism with PCB exposures,
 most of the developmental studies provide support for the importance of minimizing PCB
 exposures to young children, pregnant women and to women of childbearing age.

    d. Auditory Function

 Two early studies of the association between PCB exposure and measures of hearing in children
 have produced mixed results. For example, among participants in the Collaborative Perinatal
 Project, maternal PCB concentration in pregnancy was not associated with sensorineural hearing
 loss at 8 years of age (Longnecker et al. 2004). In contrast to these null results, higher cord blood
 PCB concentrations were associated with a higher hearing threshold (hearing deficit) on
 audiometry at 7 years of age in a cohort of children in the Faroe Islands (Grandjean et al. 2001).
 Although both of these studies focused on in utero exposure to PCBs, studies of children and
 adolescents living in a highly polluted area of eastern Slovakia showed consistent adverse
 associations between PCB concentrations measured concurrently with otoacoustic emissions
 (OAEs; hearing deficits) during childhood (Trnovec et al. 2008, 2010).

         Jusko et al. (2014), investigated the association between pre- and postnatal PCB
 concentrations in relation to cochlear status, assessed by distortion product otoacoustic emissions
 (DPOAEs), as a measure of ototoxicity in a cohort of children in eastern Slovakia. Maternal and
 cord PCB-153 concentrations were not associated with DPOAEs at 45 months, while higher
 postnatal (child blood) PCB concentrations at 6-, 16-, and 45-months of age were associated with
 lower (poorer) DPOAE amplitudes. The finding of this study provide an important example of
 postnatal rather than maternal or cord PCB concentrations (exposures) being the sensitive time
 period associated with poorer performance on otoacoustic tests at age 45 months. While Sisto et
 al. (2015) confirmed the deficits in hearing with elevated serum PCB 153 concentrations in
 children (postnatal exposure), they found improved DPOAEs at 45 months with cord blood PCB
 153 (prenatal exposure). In addition, they found similar effects with exposure to organochlorine
 pesticides. Importantly, Palkovicova Murinova et al. 2016, followed up this cohort and found that
 the DPOAE-child serum PCB correlation obtained at 72 months of age is similar to that at 45
 months suggesting a permanent and stable ototoxic effect of the PCB exposure in children.

        Together, these studies demonstrate the association of PCB exposures with deficits in
 hearing in children and provide further support for minimizing PCB exposures to young children,
 pregnant women and to women of childbearing age.



        e. Other Developmental Effects in Humans Exposed to PCBs

        Jan and Vrbic (2000) and Jan et al. (2007) evaluated 432 Slovenian children 8 – 9 years of
 age for PCB exposures and developmental dental defects. This study found a dose-response



                                                  30

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -40
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17364 Page 36 of 109




 relationship between PCB exposure and developmental enamel defects of permanent teeth in
 children.

          Hansen et al. (2014) investigate the association between maternal serum concentrations of
 PCBs, HCB, and p,p´-DDE in a cohort of environmentally exposed Danish pregnant women and
 risk of asthma in offspring after 20 years of follow-up. Maternal serum concentrations of HCB and
 dioxin-like PCB-118 were positively associated with offspring asthma medication use after 20
 years of follow-up (p for trend < 0.05). Compared with subjects in the first tertile of maternal
 concentration, those in the third tertile of PCB-118 had an adjusted hazard ratio (HR) of 1.90 (95%
 CI: 1.12, 3.23). Weak positive associations were also estimated for PCB-156 and the non-dioxin-
 like PCBs (PCBs 138, 153, 170, 180). The results support the conclusion that maternal
 concentrations of PCB-118 and HCB were associated with increased risk of asthma in offspring
 followed through 20 years of age.

        2. Neurotoxic Effects in Adult Humans Exposed to PCBs

        The adverse impact of PCBs on cognitive function was also found in a study of former
 PCB-exposed workers of a transformer and capacitor recycling company in Germany, their family
 members, employees of surrounding companies and area residents (Fimm et al., 2017). Adults
 with increased plasma levels of PCBs 28, 52, 101 following occupational exposure showed
 reduced verbal fluency and a stronger decline of word production with time-on-task. In addition,
 increased levels of PCBs 138, 153, 180 and dioxin like PCBs (77, 81, 105, 114, 118, 123, 126,
 156, 157, 167, 169, 189) correlated with reduced fine motor function in Aiming and Line Tracking.
 Other cognitive functions such as memory, cognitive flexibility, intrinsic alertness, reasoning, and
 working memory were not affected.

        Fitzgerald et al. (2008) evaluated neuropsychological status and low-level PCB exposure
 among older adults (55 and 74 years of age) living along contaminated portions of the upper
 Hudson River in New York. After adjustment for potential confounders, the results indicated that
 an increase in serum total PCB concentration from 250 to 500 ppb (lipid basis) was associated
 with a 6.2% decrease in verbal learning, as measured by California Verbal Learning Test trial 1
 score (p =0.035), and with a 19.2% increase in depressive symptoms, as measured by the Beck
 Depression Inventory (p = 0.007). The authors conclude that the results suggest that exposure to
 PCBs may be associated with some measures of memory and learning and depression among
 adults 55–74 years of age whose current body burdens are similar to those of the general
 population.

         To investigate the impact of PCB exposure in older adults, Bouchard et al. (2014) examined
 the cross-sectional association between serum PCB concentrations and cognitive function in older
 adults (60 to 84 years of age) from the general U.S. population, consisting of 708 respondents, 60–
 84 years of age, participating in the National Health and Nutrition Examination Survey (1999–
 2002). Cognitive function was assessed with the Digit-Symbol Coding test, adjusting the analyses
 for age, education, race/ethnicity, and poverty/income ratio. The findings suggest that PCB
 neurotoxicity may contribute to cognitive deficits in older persons at low levels found in the
 general U.S. population.



                                                 31

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -41
Case 2:15-cv-00201-SMJ        ECF No. 387-1       filed 01/28/20     PageID.17365 Page 37 of 109




        Consistent findings are related to depression and depressive symptoms after occupational
(Gaum et al., 2014; Kilburn et al., 1989), as well as environmental PCB exposure (Fitzgerald et
al., 2008). Although Seegal et al. (2013) report no correlation between PCBs and trait anxiety and
depressive symptoms in former capacitor workers, Fitzgerald et al. (2008) report a strong positive
correlation between PCB body burden and depressive symptoms in elderly PCB exposed Hudson
River residents. Similarly, in a longitudinal study, Gaum et al. (2014) found a higher risk for
depressive syndrome in individuals with occupational exposures to PCBs over a period of three
years. Recently, Gaum et al. (2017) conducted a cross-sectional and longitudinal investigation of
depression in the German HELPcB surveillance program (Health Effects in high Level exposure
to PCB) for occupationally exposed workers and their relatives. They found that PCB body burden
is associated with more depressive symptoms and lower urinary concentrations of the dopamine
metabolite, homovanillic acid (HVA) as a surrogate for dopamine. Furthermore, Gaum et al.
(2019) found an interaction effect between lower chlorinated PCB exposure and free thyroxin
(fT4) related to the main dopamine metabolite HVA, as well as related to depressive symptoms.
These finding suggest that depressive symptoms associated with PCB exposures may be mediated
by alterations in the thyroid and dopamine system over time.

           3. Importance of ryanodine receptor (RyR) activators in Neurotoxicity of PCBs:
           Example of PCB 95

         Altered patterns of dendritic growth and plasticity are associated with impaired behavior
in experimental models (Berger-Sweeney and Hohmann 1997) and contribute to diverse
neurodevelopmental disorders (Pardo and Eberhart 2007; Zoghbi 2003), suggesting the possibility
that PCBs elicit developmental neurotoxic effects by interfering with neuronal connectivity. Yang
et al. (2009) reported that developmental exposure to Aroclor 1254 interferes with normal patterns
of brain dendritic growth and plasticity, and these effects may be linked to changes in RyR
expression and function. In addition, developmental exposure to PCB 95 or Aroclor 1254 impaired
cognitive behavior in weanling rats at doses that enhance neuronal connectivity in vivo with
increased brain dendritic growth (Kenet et al., 2007; Yang et al., 2009). In extending the
importance of these experimental results to humans, Mitchell et al., (2012) recently reported that
PCB 95, but not other PCBs or PBDEs, are significantly higher in postmortem brains of children
with a syndromic form of autism, compared with controls. Significantly, Lesiak et al. (2014),
made the important observation that exceeding low concentrations of PCB 95 (∼6.5 ng/g) were
observed to increase development of dendritic spines in cultured hippocampal neurons, and that
this concentration is comparable to the levels of PCB 95 detected in the brains of autistic children
(3–15 ng/g) (Mitchell et al., 2012). Potentially even lower levels of exposure to NDL PCBs might
adversely influence neuronal connectivity in the developing brain of genetically susceptible
individuals. PCB-95 modulates the calcium-dependent signaling pathway and promotes dendritic
growth via ryanodine receptor-dependent mechanisms (Wayman et al., 2012a, 2012b). The
authors conclude that PCBs, particularly ortho-substituted PCBs with high RyR activity are risk
factors in neurodevelopmental disorders.

        Simon et al. (2007) acknowledged the well-known neurotoxic effects of PCBs and
proposed and developed an initial relative potency scheme for non-dioxin like PCBs, referred to
as the Neurotoxic Equivalent (NEQ) scheme. The NEQ scheme is based on the modes of action
for diortho-PCB congeners, including ryanodine receptor (RyR)-activation resulting in
interference with intracellular signaling pathways that are dependent on Ca2+ homeostasis and the

                                                32

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -42
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17366 Page 38 of 109




 consequent cellular, organ-level and organismal effects. These non-coplanar PCB congeners
 produce other adverse effects including changes in protein kinase C translocation, changes in
 cellular dopamine (DA) uptake, and formation of reactive oxygen species. These endpoints may
 be related by similar cellular or biochemical mechanisms, or the endpoints related to the neurotoxic
 activity of PCBs.

            4. Reproductive Dysfunction in Humans Exposed to PCBs

          Exposure to PCBs has long been associated with reproductive dysfunction in humans,
 including decreased sperm motility (Meeker et al., 2010), decrease in fecundity (Faroon et al.,
 2001), earlier menarche (Schell et al., 2010), altered sex ratio (Karmaus et al., 2002; Timmermann
 et al., 2017), and altered gonadal hormones in newborns (Cao et al., 2008). Epidemiological
 studies have also focused on the effects of developmental exposure on adult physiological
 function. As in newborns, greater concentrations of serum NDL PCBs was associated with
 reduced testosterone in adolescent (PCB 138 153, 180) and adult (PCB74, 99, 153, and 206) males
 (Goncharov et al., 2009; Grandjean et al., 2012). After adjusting for age, BMI, total serum lipids,
 and concentrations of 3 pesticides (HCB, DDE, and mirex), Goncharov al. (2009), found that a
 reduction in circulating serum testosterone levels in adult male Native Americans was associated
 with serum concentrations of total PCBs, four single PCB congeners, and four PCB congener
 groups (mono-ortho, di-ortho, tri-tetra-ortho, and dioxin-like). Concentrations of eight other PCB
 congeners, one congener group, and three pesticides were not correlated with testosterone
 concentration. Although serum testosterone levels were not outside of the normal reference range,
 the findings clearly demonstrate that PCBs alter endocrine function.

        Exposure to specific congeners, as measured in the blood of mothers immediately
 following parturition, also affected time to pregnancy in daughters. Specifically, higher levels of
 PCBs 187, 156 and 99 were associated with longer time to pregnancy, while higher levels of PCBs
 105, 138 and 183 was associated with shorter time to pregnancy (Cohn et al., 2011).

          Meeker et al. (2011) investigated the relationship between serum PCB concentrations and
 early pregnancy loss among women undergoing in vitro fertilization (IVF). PCB-153 and the sum
 of all measured PCB congeners (ΣPCBs) were associated with significantly elevated dose-
 dependent odds of failed implantation. The odds of failed implantation were doubled, and the odds
 of a live birth were reduced by 41%, among women in the highest serum PCB-153 quartile
 compared with women in the lowest PCB-153 quartile. Serum ΣPCBs, which was strongly
 correlated with PCB-153, was also associated with implantation failure and reduced odds of a live
 birth. In conclusion, they found that serum PCB concentrations representative of those measured
 among the U.S. general population were associated with increased odds of failed implantation
 among women undergoing IVF. These findings may help explain previous reports of reduced
 fecundability and increased time to pregnancy among women exposed to PCBs (Axmon et al 2006;
 Buck et al. 2000, 2009).

         A related prospective study assessed the correlation between PCBs 28, 52, 138, 180 in the
 follicular fluid (FF) obtained during intracytoplasmic sperm injection (ICSI) with the ovarian
 response, endometrial thickness, and embryological and clinical outcomes (Al-Hussaini et al.,
 2018). Higher concentrations of PCBs are associated with thinner endometrial thickness. The


                                                 33

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -43
Case 2:15-cv-00201-SMJ          ECF No. 387-1        filed 01/28/20     PageID.17367 Page 39 of 109




 higher the level of PCB 28 and 180, the lower the retrieval, fertilization, and embryo cleavage
 rates.

          Bloom et al. (2017) reported further evidence supporting the adverse effect of PCBs, in
 ovarian follicular fluid, on in vitro fertilization (IVF). The pilot study found significant inverse
 associations between higher levels of PCB congeners and indicators of ovarian reserve (e.g., antral
 follicle count), follicular response to administered gonadotropins (e.g., peak estradiol, number of
 oocytes retrieved, endometrial thickness), intermediate IVF endpoints (e.g., oocyte fertilization
 and embryo quality), and clinical IVF outcomes (embryo implantation and live birth), after
 adjusting for body mass index, cigarette smoking, race, and age.

         Buck Louis et al. (2013) examined the relationship between PCBs and couple fecundity as
 measured by time to pregnancy. In this couple-based prospective cohort study with preconception
 enrollment and quantification of exposures in both female and male partners, they observed that
 several PCB congeners were associated with reduced fecundity (PCBs 118, 167, 209 for females,
 and PCBs 138, 156, 157, 167, 170, 172, and 209 for males). In a related study, Han et al. 2016,
 reported decreased fecundability in female offspring of Michigan fish eaters was found to be
 associated with PCB exposure in utero, possibly related to endocrine disruption in the oocyte
 and/or other developing organs influencing reproductive capacity in adulthood.

         Gallo et al. (2016), assessed the impact of serum PCB levels on menstrual cycles and
 ovulatory status, determined by saliva estradiol and progesterone levels, in an Akwesasne Mohawk
 population in upstate NY. While no association was observed with the levels of persistent PCBs,
 for every unit increase in levels of ΣMonoOrthoPCBs20% there was a 2.4 times greater likelihood
 of a woman experiencing a non-ovulatory cycle controlling for individual differences in age, BMI,
 parity, and cigarette and alcohol use. The finding of an association of ovulatory status with mono-
 ortho PCBs, especially PCBs 28 and 66, suggests the risk of ongoing airborne, inhalation
 exposures to these PCB congeners.

        Most recently, Gallo et al. (2018) examined the association of PCBs on menstrual cycle
 day 3 follicle stimulating hormone (FSH), luteinizing hormone (LH), and estradiol (E2) levels in
 a sample of women from the Akwesasne Mohawk Nation with known exposure due to local
 environmental pollution. For every unit (ppb) increase in the serum level of the estrogenic PCB
 group, there was a 5-fold greater risk of an elevated FSH:LH ratio (≥2), controlling for individual
 differences in age, percent body fat, cycle day 3 estradiol levels, parity, alcohol use and cigarette
 smoking in the past year. Elevated cycle day 3 FSH levels are associated with decreased oocyte
 quality, quantity, and fertility response. It is important to note that the reduced ovarian responsivity
 (elevated FSH:LH ratio) was specific to PBCs, and not associate with p,p′-DDE and HCB.
 Unwanted inhalation exposure to PCBs, including estrogenic PCBs, can occur when they become
 airborne when they volatilize from dredged PCB-contaminated soil or from indoor PCB-
 containing older buildings. The authors conclude that PCB exposure, particularly to non-
 persistent, estrogenic congeners, may pose an unrecognized threat to female fecundity within the
 general population.

         Earlier, Petro et al. (2012) also found that elevated ovarian follicular PCB levels
 significantly reduced fertilization rate and reduced the proportion of high-quality embryos relative

                                                   34

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -44
Case 2:15-cv-00201-SMJ          ECF No. 387-1         filed 01/28/20   PageID.17368 Page 40 of 109




to the amount of retrieved oocytes, even when the analysis is adjusted for age, estradiol
concentration, BMI, fertilization procedure and male subfertility as explanatory variables.

       Tang et al. (2018) conducted a cross-sectional study to analyze the associations between
PCB levels in umbilical cord serum and reproductive hormones and birth outcomes of mothers
and newborns. Follicle-stimulating hormone (FSH) was decreased by all PCB congeners and
reached statistical significance with PCB 101. Luteinizing hormone (LH) was decreased by all
PCBs (except 180) and reached statistical significance with PCB 52. Testosterone (T) was
deceased by all PCBs (except 138) and reached statistical significance with PCB 28 in all newborns
and PCB 118 in males only. Head circumference was decreased by all PCBs (except 138) and
reached statistical significance for PCBs 101 and 118. Gestational age was reduced by most PCBs
and reached statistical significance with PCBs 28 and 101. Thus, PCBs in umbilical cord blood
are negatively associated with reproductive hormone levels and negatively affect birth outcomes.

       Environmental exposures to PCBs have been associated with decreased semen quality, a
key indicator of male reproductive health. Hauser et al. (2003), presented evidence of an inverse
dose–response relationship between PCB-138 and sperm concentration, motility, and morphology.
McAuliffe et al. (2012) conducted an epidemiologic study to investigate the relationship between
environmental exposure to PCBs and sperm sex chromosome disomy (two copies of a
chromosome). Men with higher serum levels of PCBs had significant increases in the rates of YY,
XY, and total sex-chromosome disomy, after adjustment for potential confounders.

         In a case-control study of serum PCBs and semen parameters serum mono-ortho PCBs and
non-ortho PCBs were significantly higher in the low semen quality group than in the normal semen
quality group and elevated PCB 126 was associated with reduced sperm viability in men with low
semen quality (Paul et al., 2017). Multivariate regression models were created with continuous
semen parameters (semen volume, sperm concentration, sperm total count, sperm progressive
motility, sperm viability and normal morphology) as dependent variables and DL-PCBs as the
predictor or independent variables. When the data from the overall group (n = 50) were analyzed,
a statistically significant negative correlation of sperm progressive motility was found for PCB
126 and 189 and that progressive motility was reduced, but did not reach the level of statistical
significance, for 9 of 10 other PCB congeners and 3 of 3 PCB groups. A highly significant
relationship between reduced sperm viability was found with PCB 126 (p = 0.001), PCB 169 (p =
0.002), PCB 189 (p < 0.001), non-ortho PCBs (p = 0.004) and total levels of DL-PCBs, and
viability was reduced, but did not reach the level of statistical significance, for 7 of 9 other PCB
congeners and mono-ortho PCBs. No consistent relationship was found for sperm morphology,
which was positively correlated with PCB123 but negatively correlated with PCB 189. Notably,
although not reaching the level of statistical significance, sperm concentration and total sperm
count were consistently reduced with 11 of 12 PCB congeners and in 3 of 3 PCB groups. Based
on the results of this study, Paul et al., (2017) concluded that, “Clinicians should consider
evaluating DL-PCB congener profiles in the comprehensive study of male partners from couples
with unexplained infertility even in those subjects with normal semen quality.”

       In a large prospective birth cohort in the Faroe Islands of 2,152 healthy mother– child pairs,
a doubling in total PCBs in maternal serum or umbilical cord blood was associated with an
increased odds by 8% (95% CI = 0–16%) of giving birth to a boy (Timmermann et al., 2017). The

                                                 35

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -45
Case 2:15-cv-00201-SMJ        ECF No. 387-1        filed 01/28/20    PageID.17369 Page 41 of 109




authors combined cohorts, resulting in greater power, and adjusted the analysis for cohort,
maternal parity and maternal age. Thus higher prenatal exposure to PCBs was associated with an
increased secondary sex ratios in a population with a tradition for high consumption of marine
food and high serum concentrations of PCB.

        Epidemiological evidence have found that PCBs are highly concentrated in serum,
peritoneal fluid and adipose tissue in patients with endometriosis (Porpora et al., 2009). Data from
Italy showed that serum concentration of PCBs in patients with endometriosis was 410 ± 220 ng/g,
lipid bases, and 250 ± 140 ng/g in non-endometriosis patients (Porpora et al., 2006). A case control
study found significant associations between deep infiltrating endometriosis (DIE) and adipose
tissue levels of PCB 105, 114, 118 and 123 using unconditional logistic regression adjusted for
known confounding variables, including age and BMI (Ploteau et al., 2017). Several population-
based studies have proposed that exposure to PCBs may increase the risk of developing
endometriosis, while some epidemiological studies have failed to find any association between
PCBs and endometriosis (reviewed by Yao et al., 2017). Thus, the relationship between exposure
to PCBs and different patterns of endometriosis remains controversial.

       Together, these studies demonstrate the association of PCB exposures with reproductive
dysfunction in humans and provide further support for minimizing PCB exposures.



           5. Pubertal Developmental Effects in Humans Exposed to PCBs

       Brucker-Davis et al. (2008) conducted a prospective case-control study to assess the
incidence of cryptorchidism in male children exposed to PCBs during prenatal and postnatal life.
Study results suggested a positive association (p = 0.045) between high total PCB concentrations
in human milk (perinatal exposure) and cryptorchidism in boys.

        Denham et al. (2005) studied a cohort of 138 girls (10-16.9 years old) from the Akwesasne
Mohawk Nation, Franklin County, New York USA, who had been exposed to PCBs via food.
They compared blood PCB levels against attainment of menses. The geometric mean (0.12 ppb)
of estrogenic PCBs (PCB 52, 70, 90/101, 187) was associated with a significantly greater
probability of having started menarche early (β = 2.12). The study suggested that even at low
levels of estrogenic PCBs, the time to menarche attainment decreased.

        The sum of 16 PCB congeners (Σ16PCBs) that were detected in ≥ 50% of Akwesasne
Mohawk males, 10 to < 17 years of age, was significantly and negatively associated with serum
testosterone levels, such that a 10% change in exposure was associated with a 5.6% decrease in
testosterone (95% CI: –10.8, –0.5%) (Schell et al., 2014). Dichlorodiphenyldichloroethylene
(p,p´-DDE), was positively but not significantly associated with serum testosterone (5.2% increase
with a 10% increase in exposure; 95% CI: –0.5, 10.9%). Neither lead nor hexachlorobenzene
(HCB) was significantly associated with testosterone levels. Thus the endocrine disruption,
resulting in reduced serum testosterone levels, was only associated with environmental exposures
to PCBs and not with other common environmental contaminants.



                                                36

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -46
Case 2:15-cv-00201-SMJ        ECF No. 387-1        filed 01/28/20    PageID.17370 Page 42 of 109




        In a longitudinal cohort of 473 Russian boys, Korrick et al. (2011) found that baseline
levels of non-dioxin-like PCBs in boy at 8 – 9 years of age were associated with an earlier pubertal
onset as assessed by testicular volume at age 12, while TEQ levels were associate with later
pubertal onset. Higher maternal serum non-dioxin-like PCBs, measured when the boys were age
8–9 years, were also associated with earlier pubertal onset among boys (Humblet et al. 2011).
These findings suggest that maternal ΣPCB serum concentrations collected 8 or 9 years after their
sons’ births, which may reflect their sons’ prenatal and early-life exposures, are associated with
acceleration in some measures of pubertal onset, specifically genital staging. This association was
not attenuated by adjusting for multiple covariates including the son's peripubertal serum
concentration of ΣPCBs and TEQs. A prospective follow up of this cohort through ages 17–18
years continued to find that TEQs delay, while non-dioxin-like PCBs advance, the timing of male
puberty (Burns et al. 2016). The highest quartile of Σnon-dioxin-like PCBs compared with the
lowest was significantly associated with earlier sexual maturity by testicular volume and genitalia.
In multiple organochlorine models adjusted for baseline height and BMI z-scores, the associations
of Σnon-dioxin-like PCBs with earlier pubertal onset were strengthened.

        In related studies, smaller longitudinal studies of 244 U.S. boys (Gladen et al. 2000) and
60 Taiwanese boys (Hsu et al. 2005) assessed prenatal serum non-dioxin-like PCB concentrations
and did not find associations with timing of male pubertal development. Cross-sectional Belgian
studies also examined the association of peripubertal serum non-dioxin-like PCB (PCBs 138, 153,
and 180) concentrations with male pubertal development by Tanner staging. Although the initial
study found later pubertal development with higher serum non-dioxin-like PCBs among 80 boys
(Den Hond et al. 2002), subsequently a much larger study (n = 887) reported a doubling of serum
non-dioxin-like PCBs associated with earlier puberty (Den Hond et al. 2011). The study by Den
Hond et al. (2011) in 14- to 15-year-old Flemish adolescents found that the sum of PCBs 138, 153
and 180 were significantly and positively associated with earlier pubertal development in boys,
both with genital and pubic hair development. Higher NDL-PCBs in boys was also associated
with higher serum testosterone and lower estradiol, supporting the anti-estrogenic activity of PCBs
(Croes et al., 2014).

       Together, these studies suggest that exposure to certain PCB congeners may interfere with
sexual maturation and has implications for both adolescent and adult health.



           6. Liver Injury in Humans Exposed to PCBs

        Liver injury has been associated with PCB exposure in laboratory animals and humans. A
wide range of responses have been observed in laboratory animals exposed to PCBs, including,
microsomal enzyme induction, liver enlargement, increased serum levels of liver enzymes and
lipids, and histopathological alterations that progress to fatty and necrotic lesions and tumors
(Treon et al. 1956; Bruckner et al. 1973; Lecavalier et al., 1997; Allen et al. 1974; Tryphonas et
al. 1986; Arnold et al. 1993, 1997; Norback and Weltman 1985; ATSDR 2000). Human studies
of occupational exposure to PCBs have reported elevated serum levels of liver enzymes (gamma-
glutamyl transpeptidase, GPT; alanine aminotransferase, ALT; aspartate aminotransferase, AST;
alkaline phosphatase, AP: and/or lactate dehydrogenase, LDH), triglycerides and cholesterol. An
increase in serum liver enzymes, indicative of liver injury, was found in a number of studies to be

                                                37

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -47
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17371 Page 43 of 109




 directly related to an increase in serum PCB levels (Baker et al. 1980; Chase et al. 1982; Emmett
 et al. 1988; Fischbein 1985; Fischbein et al. 1979; Lawton et al. 1985; Smith et al. 1982). Alvares
 et al. 1977, reported that occupational exposure to PCBs was associated with an increase in the
 rate of metabolism of antipyrine (an analgesic), indicating the induction of drug metabolizing
 enzymes. Occupational exposure to PCBs has also been reported to produce hepatomegaly (liver
 enlargement) and an elevation of serum levels of liver enzymes (Maroni et al. 1981). Additionally,
 occupational exposure to PCBs has been shown to be associated with an increase in urinary
 excretion of total porphyrins and porphyrin homologues (coproporphyrin, pentaporphyrin,
 hexaporphyrin, heptaporphyrin, and uroporphyrin) (Colombi et al. 1982). Hepatic dysfunction,
 consisting of elevated serum triglycerides and liver enzymes (transaminases and alkaline
 phosphatase) and elevated urinary uroporphyrins were reported in the Yusho and Yu-Cheng
 incidents (Kuratsune 1989; Rogan 1989). The Yusho incident occurred in 1968 in Japan, due to
 an accidental, relatively short-term exposure of humans to rice oil contaminated by PCBs. A
 similar incident, referred to as Yu-Cheng, occurred 11 years later in Taiwan. Mortality from
 cirrhosis of the liver and from liver diseases excluding cirrhosis was also increased in Yu-Cheng
 victims during a 12 year period following exposure (Hsieh et al. 1996). Environmental exposure
 of residents of Triana, Alabama to contaminated fish also found elevated serum PCBs correlated
 with an elevation of serum ALT and cholesterol (Kreiss et al. 1981). All of the above studies
 support the association of PCB exposure with liver injury.

         More recently, Cave et al. (2010) investigated the association of serum PCBs with an
 elevation in serum alanine aminotransferase (ALT) activity and suspected nonalcoholic fatty liver
 disease (NAFLD) in the general U.S. adult population (NHANES 2003–2004 adult participants).
 PCBs were associated with dose-dependent increased adjusted ORs for ALT elevation. In addition,
 an increase in lipid-adjusted serum levels of 20 PCBs were individually associated with ALT
 elevation. These results suggest a possible association between low-level environmental PCB
 exposure and the development of liver disease and suspected NAFLD.

         Several more recent epidemiological studies have assessed the association of low level,
 general background levels of PCBs and markers of liver injury. Serum PCBs were positively
 correlated with liver toxicity markers [serum aspartate transaminase (AST), alanine transaminase
 (ALT), and γ-glutamyltransferase (γGT)], independently of age and body mass index (Kim et al.,
 2011). In a related study, serum markers of liver dysfunction were positively associated with PCBs
 in 992 individuals (all aged 70 year) using a regression model adjusted for sex, kidney function,
 smoking, body mass index, waist circumference, blood glucose, systolic blood pressure, exercise
 habits, education and medication (Kumar et al., 2014). Kumar et al. (2014) found significant
 increases in serum bilirubin with PCBs 105, 118, 126, alanine transaminase (ALT) with PCBs 74,
 99, 105, 118, and alkaline phosphatase (ALP) with PCBs 126. All of these are serum markers of
 liver injury in this population which has general background levels of exposure to PCBs. In a
 cross-sectional assessment of the NHANES 2003-2004 data, elevated liver enzymes (ALT, AST,
 and GGT) were consistently found in the highest group of DL PCBs when compared to the lowest
 exposure group, although the effects on liver enzymes are within normal clinical ranges (Serdar et
 al., 2014). In another analysis of these data, the significant role of PCBs in elevating markers of
 liver injury was confirmed using a linear regression models were constructed for each chemical
 separately, then as a class, using quartiles to represent exposure and adjusting for age, sex, race,
 income, and BMI (Yorita Christensen et al., 2013).


                                                 38

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -48
Case 2:15-cv-00201-SMJ          ECF No. 387-1       filed 01/28/20     PageID.17372 Page 44 of 109




         A recent, more mechanistic, study of liver disease utilized the Anniston Community Health
 Survey (ACHS), a PCB-exposed residential cohort previously found to have a high prevalence of
 overweight/obesity and diabetes (Silverstone et al., 2012). Clair et al. (2018) found a high
 prevalence of biomarker indicated liver disease in 60.2% of the cohort and characterized 80.7% of
 these cases as toxicant-associated steatohepatitis (TASH) which was characterized by predominant
 hepatocellular necrosis. TASH was associated with increased exposures to ortho-substituted PCB
 congeners, dyslipidemia, insulin resistance, and proinflammatory cytokine elevations consistent
 with PCB related steatohepatitis (a type of fatty liver disease, characterized by inflammation of the
 liver with concurrent fat accumulation in liver). PCBs were associated with decreased pancreatic
 insulin production and the diabetes previously associated with PCB exposures may be related to
 the combination of decreased pancreatic insulin production and increased insulin resistance due to
 PCB-related TASH.

         The consistency of these studies is noteworthy and suggests that PCBs contribute to liver
 injury in the general population. This is especially of concern due to the prevalence of alcohol-
 induced liver injury in the general population, such that additional injury caused by PCBs could
 be especially harmful.

            7. Endocrine Disruption in Humans Exposed to PCBs

                a. Diabetes

          Epidemiological studies suggested that exposure to low concentrations of polychlorinated
 biphenyls (PCBs) similar to current exposure levels in humans increases diabetes risk. Multiple
 cross-sectional analyses of National Health and Nutrition Examination Survey (NHANES) cohorts
 from 1999–2006 found concentrations of PCB-170 in blood consistently associated with type 2
 diabetes (T2D) with significant adjusted odds ratios of 2.3 and 4.5 in 1999-2000 and 2003-2004
 cohorts, respectively (Patel et al. 2010). Wu et al. 2013, prospectively examined plasma PCB
 concentrations in relation to incident T2D and summarized existing evidence in a meta-analysis.
 After pooling results with those of six published prospective studies that included 842 diabetes
 cases in total, PCBs were associated with diabetes, pooled ORs 1.70 (95% CI: 1.28, 2.27). Song
 et at. 2015 conducted a recent comprehensive review of the published literature on PCBs and the
 risk of type 2 diabetes and diabetes related metabolic traits. PCB studies included 20,336
 participants from 19 cross-sectional populations and 4,681 from seven prospective cohorts with
 follow-up periods of 5–25 years. In both cross-sectional and prospective studies, serum PCB
 concentrations (including different PCB congeners) were significantly associated with higher risk
 of type 2 diabetes. PCB concentrations were also associated with higher fasting glucose. In
 another recent review, Tang et al., (2014) found similar consistent findings of an association of
 PCBs and type 2 diabetes. Twenty three peer reviewed scientific articles were evaluated in the
 meta-analysis which found quantitative evidence supporting the conclusion that exposure to PCBs
 is associated with an increased risk of incidence of type 2 diabetes. Silverstone et al. (2012)
 conducted a cross-sectional study of randomly selected households and adults who lived near the
 Monsanto plant that manufactured PCBs in Anniston, AL who underwent measurements of height,
 weight, fasting glucose, lipid, and PCB congener levels and verification of medications. After
 adjusting for diabetes risk factors, the study demonstrated a statistically significant association of
 serum PCB levels with increased diabetes prevalence overall, especially among women. In
 participants < 55 years of age, the adjusted OR for diabetes for the highest versus lowest quintile
                                                  39

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -49
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17373 Page 45 of 109




was 4.78 (95% CI: 1.11, 20.6), supporting the observation that the disease developed at an earlier
age of onset with PCB exposure. Recently, Aminov et al., 2016, assessed the association of PCB
congeners and congener groups on the prevalence of diabetes in 601 Akwesasne Native
Americans. When comparing highest to lowest quartiles only non- and mono-ortho PCBs 1, 3, 13,
15, 7, 9, 6, 8, 29, 26, 25, 31, 28, 33, 22, 67, 63, 74, 70, 66, 56, 77, 118, 114, 105, 156 [OR = 4.55
(95% CI: 1.48, 13.95)], tri- and tetrachloro PCBs 19, 18, 17, 24+27, 32+16; 29, 26, 25, 31, 28, 33,
53, 51, 22, 45, 46, 52, 49, 47+59, 44, 42, 71, 64, 40, 67, 63, 74, 70, 66, 56, 77 [OR = 3.66 (95%
CI: 1.37, –9.78)] and HCB, hexachlorobenzene [OR = 2.64 (95% CI: 1.05, 6.61)] showed
significant associations with diabetes. Aminov et al. (2016) acknowledged that the concentrations
of many of these congeners were below the method detection limits (MDLs) in a significant
number of the subjects, so a subset of the analyses was done after deleting all non-dioxin-like
congeners for which 40% or more values were below the MDL. Under these condition (analyzing
only PCB congeners detected in most participants), the associations between prevalence of
diabetes and quartiles of non-dioxin like PCB congeners were highly significant in the highest
quartile which had an OR of 3.53 (1.26-9.89, 95% CI), p = 0.016, when adjusted for total pesticides
as well as age, gender, BMI, and serum concentrations of total lipids. The associations with
diabetes after adjustment for other persistent organic pollutants (POPs) were strongest with the
more volatile, non-dioxin-like, low-chlorinated PCB congeners and HCBs, suggesting that
inhalation of vapor-phase PCBs is an important route of exposure.

        A few studies that have not reported an association between PCBs and diabetes. Zani et al.
(2013a) reported that diabetes frequency increased according to the serum concentrations of total
PCBs and single PCB congeners, but no association was found when estimates were adjusted for
education, body mass index, age and gender by logistic regression analysis. This study is limited
by a relatively small number of subjects with diabetes, which is not unexpected since a random
sample of the general adult population was included in the study, most of whom were healthy. In
the samples, the diabetes percentage was 12.9% in males and 7.3% in females, in agreement with
national data (10% in males and 7% in females). Turyk et al. (2009) found that dioxin-like PCBs
were associated with diabetes in Great Lakes fish consumers, although the association was not
independent of DDE exposure. The authors also note that omega 3 fatty acids from fish
consumption could potentially be protective for diabetes. In addition, the authors acknowledged
that they underestimated total dioxin-like PCB exposure by measuring only selected dioxin-like
mono-ortho PCB congeners (sum of PCBs 118 and 167) , which could have biased the findings to
the null hypothesis.

        Zong et al. (2018) conducted a nested case-control study investigating the association
between plasma PCB concentrations in the late 1990s and incident type 2 diabetes (T2D) over 11
years of follow-up in the Nurses' Health Study II. For 793 case–control pairs of T2D, using a
multiviarate-adjusted model, total dioxin-like PCBs (5 mono-ortho congeners, PCB-105, 118, 156,
157, and 167) had an OR of 1.95 (95% CI, 1.42 - 2.69; p for trend < 0.001). Adjustment for
previous weight change and body mass index (BMI) at blood draw attenuated these associations,
but the association of T2D for DL-PCBs remained significant with an OR of 1.78 (95% CI, 1.14 -
2.76]; p for trend = 0.006).

       Zhang et al. (2018) conducted a prospective study with a nested case-control design to
determine the association of PCB exposure in early pregnancy with gestational diabetes mellitus.

                                                 40

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -50
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17374 Page 46 of 109




 They found that serum levels of specific non-dioxin-like PCBs in early pregnancy disturb the
 glucose metabolism and increase the risk of gestational diabetes mellitus. The odds ratios (OR)
 of PCB-28, PCB-52, and PCB-101 for gestational diabetes mellitus were 1.86 (95% CI: 1.05–
 3.27), 1.90 (95% CI: 1.28–2.82) and 1.85 (95% CI: 1.22–2.82), respectively. However, after
 adjusting for confounders (BMI, total lipids) including some PCB congeners, only PCB-52
 remained significantly associated with GDM with OR of 1.97 (95% CI: 1.27–3.07). In addition,
 PCB-52 was positively associated with all blood glucose values of the oral glucose test (p < 0.05).

         Marushka et al. (2017) investigate the potential associations between self-reported T2D
 and consumption of locally harvested fish, dietary long-chain omega-3 fatty acids (n-3FAs) and
 persistent organic pollutants intake among adult First Nations living on reserve in Ontario Canada.
 A significant positive association between fish consumption of one portion per week and more and
 T2D compared to no fish consumption was found (OR=2.5 (95% CI: 1.38–4.58). Dietary PCB
 intake was positively associated with T2D OR=1.07 (95%CI: 1.004–1.27) per unit increase in
 PCBs while n-3-FAs intake, adjusted for DDE/PCBs intake, showed an inverse or beneficial effect
 against T2D among older individuals (OR=0.86 (95% CI: 0.46–0.99). Mean PCB levels in fish
 ranged from 3.31 to 77.2 ng/g of fish (parts per billion; ppb). Marushka et al. (2018) investigated
 the association between fish consumption and the prevalence of type 2 diabetes in First Nations
 living on reserve in Manitoba and Ontario, Canada. PCB in Manitoba first nation fish ranging from
 0.03 to 9.24 ng/g (ppb), while in Ontario first nation , PCB levels in fish range from 9 to 64 ng/g
 (ppb). PCB and DDE exposure was positively associated with type 2 diabetes in a dose-response
 manner. Stronger positive associations were found among females (OR = 14.96 (3.72–60.11)) than
 in males (OR = 2.85 (1.14–8.04)). The threshold of daily dietary PCB exposure that increase the
 risk of type 2 diabetes was 1.47 ng/kg/day. Each further 1 ng/kg/day increase in PCB intake
 increased the risk of type 2 diabetes with an OR of 1.44 (1.09–1.89).

         PCBs and p,p′-DDE were also associated with increased risk of diabetes and higher fasting
 glucose level in a cross-sectional survey of Canadian Inuit (Singh and Chan 2017). Using multiple
 regression models adjusted for confounding factors (age, sex, BMI, HDL-C, omega-3/omega-6
 ratio, and education), statistically significant positive ORs were found for PCBs 105, 118, 153,
 156, 170, 180, 183, ΣPCB, and p,p′-DDE with lipid standardization (OR range: 2.2–3.5, lower
 95% limit: 1.04–1.42, upper 95% limit: 4.67–8.95). These PCB congeners represent some of the
 most abundant, regularly detected congeners in populations with environmental PCB exposure and
 include dioxin-like congeners (105, 118, 156) and non-dioxin like congeners (153, 170, 180, 183).
 The highest vs. lowest quartile exposure to most PCBs and p,p′-DDE were associated with an
 increase of fasting glucose by 3–7%.

        Grandjean et al. (2011) conducted a clinical examinations of 713 Faroese residents aged
 70–74 years included fasting plasma concentrations of PCBs, glucose and insulin, and
 glycosylated hemoglobin (hemoglobin A1C). In nondiabetic subjects, the fasting insulin
 concentration decreased by 7% (95% CI -12% to -2%) for each doubling of the PCB concentration
 after adjustment for sex and body mass index at age 20. Conversely, the fasting glucose
 concentration increased by 6% (-1% to 13%) for each doubling in PCB. Impaired insulin secretion
 appears to constitute an important part of the type 2 diabetes pathogenesis associated with exposure
 to PCBs.



                                                 41

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -51
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17375 Page 47 of 109




         Gasull et al. (2012) assessed the relationship between POP serum concentrations and type
 2 diabetes and prediabetes (impaired fasting glycemia; fasting plasma glucose between 110 and
 125 mg/dL) in the general adult population of 886 residents of Catalonia (Spain). In models
 adjusted by age, sex, BMI, total cholesterol and triglycerides the prevalence of diabetes and
 prediabetes increased in a dose-dependent manner across quartiles of total PCBs, non-dioxin-like
 PCBs (PCBs 52, 101, 138, 153, 180), PCBs 118, 138, 153, and 180. It is important to note that
 only part of the association was due to age, sex, and BMI since in models adjusted by these three
 factors, the prevalence of diabetes and prediabetes continued to increase in a dose-dependent
 manner across quartiles of the PCBs, with odds ratios of diabetes between 2.3 and 3.2 for the upper
 quartile of PCBs. Concentrations of p,p′-DDT (dichlorodiphenyltrichloroethane), p,p′-DDE
 (dichlorodiphenyldichloroethene) and β-HCH (hexachlorocyclohexane) were not associated with
 diabetes or prediabetes. The results of this study support the conclusion that exposure to PCBs
 may be a diabetogenic factor in both obese and nonobese individuals. The associations found with
 PCB levels and prediabetes are also suggestive of a causal relationship with diabetes.

         Using a prospective design, Wolf et al. (2019) conducted a nested case-control study
 examining PCB levels at baseline and the incidence of type 2 diabetes among participants of two
 population-based German cohort studies. The study utilized multivariable conditional logistic
 regression analysis adjusted for cohort, body mass index, total cholesterol levels, alcohol
 consumption, smoking status, physical activity, and parental diabetes. The authors observed an
 increased chance for incident diabetes for PCB-138 and PCB-153 with an odds ratio (OR) of 1.50
 (95%CI: 1.07–2.11) and 1.53 (1.15–2.04) per interquartile range increase in the respective PCB
 congener. In addition, the sum of PCBs 138, 153 and 180 was also significantly associated with
 T2D with an OR of 1.29 (95% CI: 1.01 – 1.64), further supporting a positive association between
 PCB exposure and development of type 2 diabetes. No significant associations with T2D were
 found under these conditions for HCB (hexachlorobenzene), β-HCH (beta-
 hexachlorocyclohexane) or 4,4′-DDE (4,4′-dichlorodiphenyldichloroethylene). The main
 strengths of this study include the prospective study design, the use of incident diabetes cases and
 the selection of cases and controls from population-based cohort studies permitting generalizability
 of the results to the general population.

         While most studies have reported that PCBs increase the risk of diabetes, two studies from
 Northern Italy did not observe this association. Raffetti et al. (2018) found that PCB exposure was
 related with subsequent development of hypertension and possibly cardiovascular diseases, but no
 association was found for diabetes and thyroid disorders. Zani et al. (2019) evaluated PCB serum
 levels and their associations with endocrine and metabolic diseases and hypertension in a random
 sample of 816 adults aged 20–79 years from Northern Italy. The study found that PCBs were not
 associated with thyroid diseases, diabetes and hypertension or with hormone serum levels and
 glycemia when taking account of age, gender, education, smoking habits and BMI in the general
 population living in a highly PCB polluted area. However, the authors indicated that medium- and
 high-chlorinated PCBs contributed most to the total PCBs, whereas dioxin-like PCBs and low
 chlorinated PCBs, which were the only PCB congeners associated with diabetes and hypertension
 in some studies, contributed less than 5% to the sum of total PCBs. The authors also stated that the
 cross-sectional study design and the collection of subjects' self-reported data on the presence of
 chronic diseases may be of concern.



                                                 42

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -52
Case 2:15-cv-00201-SMJ          ECF No. 387-1         filed 01/28/20   PageID.17376 Page 48 of 109




        The potential mechanism(s) for the association between elevated serum PCBs and the
metabolic syndrome, insulin sensitivity and insulin secretion was reviewed by Everett et al. (2011).
In animal and human cell studies, various PCBs appear to alter glucose and insulin metabolism.
These studies specifically show effects on the glucose transporter (GLUT-4) gene and protein;
insulin-like growth factor binding protein-1 (IGFBP-1); nuclear transcription factor kappa B
(NFkB); tumor necrosis factor alpha (TNFα); and insulin production. Baker et al. 2013, reported
further mechanistic data showing that coplanar PCBs impaired glucose homeostasis in lean mice
and in obese mice following weight loss. They also found that adipose-specific elevations in TNF-
α expression by PCBs may contribute to impaired glucose homeostasis.

        Thus, it is clear from consistent epidemiological and mechanistic studies and review
articles, including meta-analysis, that PCBs are a risk factor for type 2 diabetes and with increasing
exposure, there is an increase in the risk of developing this disease.

               b. Thyroid Dysfunction

        PCBs interfere with the production, transportation and metabolism of thyroid hormones, in
addition to having the ability to bind to thyroid receptors and modulate thyroid hormone signaling.
PCBs have adverse effects on the thyroid, due in part to the ability of PCBs and their metabolites
to bind to thyroid transport proteins, such as transthyretin (TTR), displacing thyroxine (T4) and
disrupting thyroid function. PCB metabolites, such as PCB sulfates can also alter serum thyroid
hormone levels in humans by binding to TTR. The ability of PCBs to interfere with thyroid
function contributes to the neurodevelopmental abnormalities in the fetus and young children and
has been associated with thyroid abnormalities in adults (reviewed by Duntas and Stathatos, 2016).

        Julvez et al. (2011) assessed thyroid dysfunction as a mediator of organochlorine (PCB and
p,p’-DDE) neurotoxicity in preschool children. It has been proposed that OC developmental
neurotoxicity may result in part from OC-mediated impairment of thyroid function during the
critical period of intense neurodevelopment (Chevrier et al. 2008), in addition to other
mechanisms, for example, involving oxidative stress (Morales et al. 2008). Resin triiodothyronine
uptake ratio (T3RU) was assessed as an estimate of the amount of thyroxine-binding globulin
(TBG) sites unsaturated by thyroxine. The investigators found consistent inverse associations
between maternal serum and breast milk PCB levels and cord blood T3RU after covariate
adjustments. The results suggest that PCB exposures may decrease the T3RU during pregnancy
and at birth. In addition, minor decreases of the thyroid function may be inversely associated with
a child’s neurodevelopment. Adjusted regression models suggested that decreased thyroid function
may be associated with neurobehavioral deficits that are similar to those related to OC exposures,
and PCBs in particular. The validity of this study is supported by the thyroid and OC assessments
being based on multiple sets of samples, such as maternal serum (both parameters), cord serum
(thyroid measures), and breast milk (OC concentrations).

        Many epidemiologic studies among adults exposed to PCBs have reported lower levels of
total T4 in relation to exposure, although the literature is somewhat inconsistent overall (Salay and
Garabrant 2009). In Michigan adults, PCB congeners 118, 138, 153, and 180 were statistically
significantly associated with greater total and free thyroxine and total triiodothyronine among
women and with total and free triiodothyronine among men (Jacobson et al., 2017). Another study

                                                 43

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -53
Case 2:15-cv-00201-SMJ         ECF No. 387-1        filed 01/28/20    PageID.17377 Page 49 of 109




 of 2,046 adults from a polluted area in eastern Slovakia found negative associations between serum
 PCBs and total T3 and free T4 at lower PCB exposure levels (<530 ng/g lipid), but positive
 associations were observed at greater exposure levels (Langer et al. 2007a). In a related study,
 Langer et al. (2007b) found that thyroid volume in groups of males and females with high PCBs
 level was significantly higher than in age and sex matched groups with low PCBs level. Together,
 the results suggest that the thyroid is a target for the toxicity of PCBs, but the findings in adults
 may vary from that in younger populations.

        PCBs are generally believed to be endocrine-disrupting chemicals (EDCs) in humans and
 animals. Eskenazi et al. (2017) examined the relationship of in utero and childhood exposure to
 PCBs and reproductive hormones in adolescent boys who participated in CHAMACOS, an
 ongoing birth cohort in California’s Salinas Valley. PCBs were measured in serum collected from
 mothers during pregnancy or at delivery and from their sons at 9 years. A 10-fold increase in total
 prenatal PCBs was associated with a 64.5% increase (95% CI: 8.6, 149.0) in follicle-stimulating
 hormone (FSH) in the male offspring, primarily driven by non- dioxin-like congeners.

         Miyashita et al. (2018) reported sex-related differences in the associations between
 maternal dioxin-like PCBs and reproductive and steroid hormones in cord blood in the Hokkaido
 study. An increase in the levels of maternal non-ortho PCBs was also significantly associated with
 a decrease in the testosterone/ estradiol (T/E2) ratio, a decrease in the sex hormone-binding
 globulin (SHBG), a decrease in inhibin B levels, an increase in androstenedione,
 dehydroepiandrosterone (DHEA) levels, an increase in adrenal androgen/glucocorticoid (AA/GC)
 ratio, and an increase in FSH in male cord blood samples. However, an increase in the levels of
 maternal monoortho PCBs was significantly associated with a decrease in DHEA levels as well as
 a decrease in AA/GC ratios in female cord blood samples. In contrast, an increase in the levels of
 maternal mono-ortho PCBs was significantly associated with an increase in cortisol, cortisone, and
 SHBG levels. Therefore, sex-related differences were observed in the relationships between
 maternal dioxin-like PCBs and cord blood hormones. These results suggest that in utero exposure
 to PCBs modifies steroidogenesis and suppresses the secretion of inhibin B.

         Baba et al. (2018) investigated the effect PCBs during pregnancy on maternal and neonatal
 thyroid hormone levels (thyroid stimulating hormone (TSH) and free thyroxine (FT4)) in a
 prospective birth cohort consisting of 386 mothers and 410 infants. Multiple linear regression
 analysis found coplanar PCBs positively associated with neonatal FT4 at 4-7 days of age
 (beta=0.206), with boys having a stronger association (beta= 0.282). Nine out of thirteen DL-PCBs
 (#81, 105, 118, 123, 126, 146, 157, 167, 169) and three out of 58 NDL-PCBs (#37, 202, 206) were
 significantly associated with elevated neonatal FT4. No groupings or congeners had a significant
 association with neonatal TSH. Non-ortho PCBs were positively associated with maternal FT4 at
 early gestational stage (median 10 weeks) and three PCB congeners had significant positive
 association(s) with maternal THs (#47 and #52with TSH, #77 with FT4, #52 with TSH × FT4).
 The study concludes that perinatal exposure to background-level DLCs increases neonatal FT4,
 especially in boys.

 8. Immune System Dysfunction in Humans Exposed to PCBs




                                                  44

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -54
Case 2:15-cv-00201-SMJ          ECF No. 387-1        filed 01/28/20     PageID.17378 Page 50 of 109




        Park et al. (2008) examined the effects of prenatal exposure to PCBs on thymus size at
birth in Eastern Slovakian neonates. Prenatal PCB exposure was associated with a smaller thymic
index at birth. This evidence suggests that PCB exposure in neonates is associated with a smaller
thymic volume, leading to the possibility of impaired immunologic development.

        Dallaire et al. (2006) evaluated the associations between PCB-153 concentration in
umbilical cord plasma and the incidence rates of acute otitis media (AOM) and of upper and lower
respiratory tract infections (URTIs and LRTIs, respectively) in Inuit children 0 to 5 years of age.
The incidence rates of AOM and LRTIs were positively associated with prenatal exposure to
PCBs. Compared with children in the first quartile of exposure (least exposed), children in fourth
quartile (most exposed) had rate ratios of 1.25 (p < 0.001) and 1.40 (p < 0.001) for AOM and
LRTIs, respectively. There was no association between prenatal PCB exposure and incidence rate
of URTIs or hospitalization. Two earlier studies in this Inuit population also found the relationship
between prenatal PCB exposure and increase incidence of acute infection in infants (Dewailly et
al., 2000; Dallaire et al., 2004). The Norwegian Mother and Child Cohort Study found maternal
dietary exposure to PCBs to be associated with an increased risk of wheeze and more frequent
upper respiratory tract infections in children during the first 3 years of life (Stolevik et al., 2013).
Maternal exposure to dietary PCBs was also found to be associated with reduced antibody response
to a measles vaccine in children at 3 years of age. Together, the results of these studies support
the negative impact of PCBs on the developing immune system

       Heilmann et al. (2006) also found that PCB exposure was a possible cause of deficient
immune function in children. They demonstrated that increased perinatal exposure to PCBs can
adversely affect immune responses to childhood vaccinations. The study examined sera for
antibody responses against diphtheria and tetanus vaccines from 119 children at 18 months and
129 children at 7 years of age. The antibody response to diphtheria vaccine decreased at age 18
months by 24.4% (95% CI = 1.63-41.9; p = 0.04) for each doubling of the PCB exposure at the
time of examination. At age 7 years, antibody response to tetanus vaccine decreased by 16.5%.
In a subsequent study, Heilmann et al 2010 assessed the dependence of antibody concentrations
against diphtheria and tetanus toxoids in children with regard to prenatal and postnatal PCB
exposures. At age 5 years, before the booster vaccination, the antidiphtheria antibody
concentration in 587 Faroe Islands children was inversely associated with PCB concentrations in
milk and 18-month serum. Results obtained 2 years later showed an inverse association of
concentrations of antibodies against both toxoids with PCB concentrations at 18 months of age.
The strongest associations suggested a decrease in the antibody concentration by about 20% for
each doubling in PCB exposure. At age 5 years, the odds of an antidiphtheria antibody
concentration below a clinically protective level of 0.1 IU/L increased by about 30% for a doubling
in PCB in milk and 18-month serum. The results indicate that developmental PCB exposure is
associated with immunotoxic effects on serum concentrations of specific antibodies against
diphtheria and tetanus vaccinations. Because of the involvement of several key components of the
immune system (antigen presentation, T-lymphocyte function, and B-lymphocyte function),
antibody concentrations triggered by standardized antigen stimulations may reflect the overall
function of the immune system in relation to infection.

       The impact of early-life exposure to PCBs on response to infant tuberculosis vaccination
was assessed in families participating in a prospective birth cohort in eastern Slovakia (Jusko et

                                                  45

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -55
Case 2:15-cv-00201-SMJ        ECF No. 387-1       filed 01/28/20    PageID.17379 Page 51 of 109




al., 2016). At 6 months, infants are given BCG, a live, attenuated vaccine generally administered
around the time of birth to reduce severe forms of tuberculosis in early childhood. Higher 6-month
infant concentrations of PCB-153 were associated with lower 6-month BCG-specific antibody
levels. BCG-specific IgG levels were 37% lower for infants with PCB-153 concentrations at the
75th percentile compared to the 25th percentile (95% CI: –42, –32; p < 0.001). The study
demonstrated that PCB exposures contributed to poorer responses to BCG vaccine, however the
association between these exposures and tuberculosis incidence is unknown.

        Haase et al. (2016) examined the relationship between PCB body burden and indicators of
immune function was investigated as part of the HELPcB (Health Effects in High-Level Exposure
to PCB) program, offering bio-monitoring to workers, relatives, and neighbors exposed to PCBs
by a German transformers and capacitors recycling company. Immediately after the end of
exposure, the findings include a significant positive correlation between congeners with low to
medium chlorination and the relative proportion of CD19 positive B-cells among lymphocytes, a
negative correlation of PCB114 with serum IgM, and of PCB 28 with suppressor T-cell and NK-
cell numbers. Congeners with a high degree of chlorination were positively associated with
expression of the activation marker CD25 on T-cells in the cohort at one year after the end of
exposure. Thus, PCBs alter the cellular composition of adaptive immunity, affecting both T- and
B-cells, however, the values were not generally outside the reference ranges for healthy adult
individuals. While not indicating overt functional immunodeficiency, the results indicate that
PCBs modify immune parameter.

   9. Cardiovascular Disease in Human Exposed to PCBs

        Epidemiological evidence now implicates exposure to PCBs with an increased risk of
developing diabetes, hypertension, lipid abnormalities and obesity, all of which are clinically
relevant to the onset and progression of cardiovascular disease (reviewed by Perkins et al., 2016).
PCBs may modulate cellular signaling pathways leading to induction of chronic oxidative stress,
inflammation, and endocrine disruption that contribute to a range of adverse health outcomes.
Recent mechanistic studies by Wang et al. (2019) found that PCB 126 can contribute to
macrophage polarization and inflammation, through both AhR and NF-κB signaling pathways,
indicating another possible role of dioxin-like PCBs in the pathology of atherosclerosis. These
findings have translational implications, suggesting that environmental insults from dioxin-like
PCBs can contribute to chronic diseases by modulating inflammatory cascades within immune
cells creating an advantageous environment for cardiovascular disease progression.

        Goncharov et al. (2010) found associations between total PCB concentrations (sum of 35
congeners) and systolic blood pressure, and diastolic blood pressure among residents of Anniston,
AL that were not on hypertension medication. Everett et al. 2008a studied participants in the
NHANES 1999–2002. The association of 11 PCB congeners with hypertension (diagnosed and
undiagnosed [≥140/90 mmHg]) was assessed in age, gender, race, smoking status, body mass
index, exercise, total cholesterol, and family history of coronary heart disease adjusted logistic
regressions. Both dioxin-like PCBs congeners 74, 118, 126, 156, and 169, and non-dioxin-like
PCBs 99, 138/158, 153, 170, 180, and 187 were evaluated. The congeners found to be associated
with hypertension were PCBs 126, 74, 118, 99, 138/158, 170, and 187. Everett et al. 2008b also
studied participants in the NHANES 1999–2004. The associations of the same 11 PCB congeners
with hypertension were evaluated again using 2 years additional data. Dioxin-like PCB congeners

                                                46

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -56
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17380 Page 52 of 109




74, 118, and 126 were significantly related to hypertension in the expanded analysis. In a related
study in Anniston AL, Aminov et al. (2013) found that increased total serum PCB concentrations
was significantly associated with elevated concentrations of total cholesterol and triglycerides, but
found no effect on HDL or LDL cholesterol. Thus, in addition to hypertension, there is a clear
association between PCBs and elevation in serum lipids, a major risk factor for cardiovascular
disease.

       Valera et al (2013) found a significant association between PCB 105, PCB 118 and the sum
of dioxin-like PCBs (sum of 105, 118, 156) and hypertension in 18-39 year old Inuit from
Greenland when the analysis was adjusted for age, sex, BMI, diabetes, physical activity and
smoking. In this age group, the sum of non-dioxin like PCBs had an elevated adjusted OR of 1.27
but was just under that needed to reach statistical significance (0.96 – 1.69, 95% CI).

         Donat-Vargas (2018) assessed the association with blood pressure levels and hypertension
in a longitudinal study over 10 years with repeated measurements in a sample of middle-aged men
and women. Association for DL-PCBs remained statistically significant after lipid-standardization
and adjustment for body mass index and total serum lipids. The multivariable-adjusted odds ratio
of hypertension based on repeated measurements were 1.52 (95% confidence interval, 1.08–2.13)
for DL-PCBs 118 and 156. In stratified adjusted analyses, odds ratio for those born after 1950
increased to 3.99 (95% confidence interval, 2.15–7.43), whereas no association was observed
among those born earlier. Strengths of the study are a large sample size (n=850), with adequate
statistical power, and a longitudinal design with repeated measurements during the 10-year follow-
up. By prospectively examining the association of early POP levels and development of
hypertension it is possible to avoid reverse causation bias and take into account long-term POP
exposure. Based on repeated measurements, the accumulated exposure to DL-PCBs may disrupt
the normal blood pressure levels and increase the odds of hypertension.

        Rafetti et al. (2018) conducted a study in Brescia (North Italy) in a cohort of 1331 subjects
with at least one measure of PCB serum levels, during the period from 2001 – 2013, and followed
the participants longitudinally for the incidence of hypertension, cardiovascular diseases, and
endocrine and metabolic chronic diseases (from Brescia Health Protection Agency database).
Poisson regression models adjusted for age, level of education, BMI, cholesterol level, tobacco
smoking and alcohol drinking were used to calculate rate ratios (RRs). A dose-response
relationship was observed between PCB serum levels and the onset of hypertension (RR for 2nd
and 3rd tertiles of serum PCB distribution: 2.07, 95% CI 1.18–3.63, and 2.41, 1.30–4.47,
respectively). While the study found that PCB exposure was related with subsequent development
of hypertension and possibly cardiovascular diseases, no association was found for diabetes and
thyroid disorders.

        Singh and Chan (2018) investigated the association of serum PCBs with high cholesterol
and related parameters which are known risk factors for cardiovascular disease in Canadian Inuit.
PCBs were associated with increased risk of high cholesterol and higher levels of serum
triglycerides, total cholesterol, and LDL-C, all of which are risk factors for heart disease. No
association was observed between PCBs and serum HDL-C, also referred to as “good cholesterol”
which reduces the risk of heart disease.



                                                 47

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -57
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17381 Page 53 of 109




        Recently, a prospective study in an elderly Swedish cohort assessed the association of
serum PCBs, measured at ages of 70 and 75 years, with risk of mortality over a 10 year period,
tracked from age 70 to 80 years (Lind et al., 2019). Elevated levels of highly chlorinated PCBs
were associated with increased mortality risk, especially from cardiovascular diseases (CVD).
This is despite the fact that there were fewer deaths due to CVD relative to all other causes. The
sum of the highly chlorinated PCBs (PCBs 209, 206, 194, 189, 180, 170, 157, and 156) was
significantly associated with all-cause mortality, while the sum of the less chlorinated PCBs (PCBs
153, 138, 118, 105, 99, and 74) was not significantly associated with all-cause mortality. Following
adjustment for hypertension, diabetes, smoking, body mass index, education, and CVD at baseline,
PCBs 206, 189, 170, and 209 were still associated with all-cause mortality (PCB 206: adjusted
hazard ratio (HR) 1.47, 95%CI, 1.19-1.81; PCB 189: adjusted HR 1.29, 95%CI, 1.08-1.55; PCB
170: adjusted HR 1.24, 95%CI, 1.02-1.52; PCB 209: adjusted HR 1.29, 95%CI, 1.04-1.60), while
the elevated HR for other PCBs did not reach the level of statistical significance. The repeated
measurements of PCB levels from the same individuals at 2 occasions gave a more accurate
estimation of PCB levels and increased the power of the statistical analysis compared with
previously conducted studies. The association of elevated cardiovascular mortality with serum
PCBs is supported by a previous cross-sectional study which found a positive association between
serum concentrations of PCBs and the prevalence of CVD in NHANES, which represents a sample
of the U.S. population (Ha et al., 2007). In a separate analysis of NHANES data, Fry et al., 2017
found no association between PCBs and mortality. Importantly, this NHANES-based study and
other studies did not measure the most highly chlorinated PCBs (PCBs 206, 194, 209, and 189)
and it was among those highly chlorinated PCBs that the most powerful associations with mortality
were found in the study by Lind (2019). Importantly, the conclusion of Lind (2019) that elevated
levels of highly chlorinated PCBs were associated with increased mortality risk, especially from
cardiovascular diseases (CVD), is supported by epidemiological evidence implicating exposure to
PCBs with an increased risk of developing diabetes, hypertension, lipid abnormalities and obesity,
all of which are clinically relevant to the onset and progression of cardiovascular disease (reviewed
by Perkins et al., 2016).

        Lim et al. (2018) recently utilized large prospective cohort data from the Korean Cancer
Prevention Study-II to conduct a case-cohort study to evaluate the association between serum PCB
levels and type of stroke risk. They utilized the weighted Cox regression model, adjusting for
potential confounding factors, including age, sex, body mass index, smoking status, physical
activity, family history of cardiovascular disease, and hypertension. After adjusting for potential
confounding factors, increased risk for stroke was observed among participants with serum
concentration of PCB 118 (HR = 2.33, 95% CI:1.04, 5.22), PCB156 (HR = 3.42, 95% CI: 1.42,
8.23), and PCB138 (HR = 3.80, 95% CI: 1.48, 9.76). PCBs were positively associated with
ischemic stroke, but not with hemorrhagic stroke.

       Donat-Vargas et al. (2015) prospectively assessed the association between dietary intake
of PCBs and the incidence of hypertension in a Spanish cohort of 14,521 university graduates, free
of hypertension at baseline and followed-up for a median of 8.3 years. Dietary intake of PCBs was
assessed at baseline through a previously validated food frequency questionnaire. During follow-
up, 1497 incident cases of medically diagnosed hypertension were identified. After adjusting for
potential confounders (age, sex, smoking, physical activity, total energy intake, fast-food
consumption, sitting hours, sugar soft drinks consumption, following special diet,
hypercholesterolemia, family history of hypertension, fried food consumption, alcohol

                                                 48

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -58
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17382 Page 54 of 109




consumption, use of aspirin and non-aspirin analgesics, caffeine intake, cereal fiber intake, low-
fat dairy intake, olive oil intake, fruit and vegetables intake, energy-adjusted fatty fish
consumption, and energy-adjusted sodium and potassium intake), participants in the fifth quintile
of total PCBs intake were at higher risk of developing hypertension (adjusted hazard ratio, 1.43
[95% confidence interval, 1.09–1.88; P for trend 0.017]) compared with those in the first quintile.

        In a series of related prospective, population-based studies, incident cases of myocardial
infarction, heart failure, and stroke were found to be significantly associate with increased dietary
exposure to PCBs (Bergkvist et al., 2014, 2015, 2016; Akersson et al., 2019). The association
between dietary exposure to PCBs and the risk of cardiovascular disease were assessed in two
large population based prospective cohorts of Swedish women and men, taking into account the
beneficial effect of long-chain omega-3 fish fatty acids from fish. The studies used validated
estimates of dietary PCBs (Bergkvist et al., 2012) and long-chain omega-3 fish fatty acids obtained
from a food frequency questionnaire at baseline (1997). PCBs are mainly found in food of animal
origin and in particular fatty fish from contaminated waters can contain high levels of PCBs. The
major dietary sources of PCB exposure are fish (67%), dairy products (19%) and meat products
(9%). Incident cases of cardiovascular disease over 12 years following baseline (1997) were
obtained through the Swedish National Patient Register and the Swedish Cause of Death Register.

        Bergkvist et al. (2014) assessed the association between dietary PCB exposure and stroke
risk with the intake of long-chain omega-3 ﬁsh fatty acids. The prospective population-based
Swedish Mammography Cohort was comprised of 34,591 women free of cardiovascular diseases
and cancer at baseline in 1997 and followed up for 12 years. Validated estimates of dietary PCB
exposure were obtained via a food frequency questionnaire at baseline and incident cases of stroke
were obtained through register linkage. During 12 years of follow-up, there were 2015 incident
cases of total stroke (1532 ischemic strokes, 216 intracerebral hemorrhages, 94 subarachnoid
hemorrhages and 173 unspeciﬁed strokes). Multivariable adjusted relative risks (RR) were
controlled for known stroke risk factors, age, education, family history of myocardial infarction
before the age of 60 years, high cholesterol, history of hypertension, atrial ﬁbrillation before
baseline, ever use of postmenopausal hormones, use of aspirin, smoking status, body mass index,
parity, use of ﬁsh oil supplements, alcohol consumption, total physical activity, energy intake,
consumption of fruit and vegetables, red and processed meat and dairy products, dietary MeHg
exposure and high-, medium- and low-fat ﬁsh consumption. Dietary PCBs were significantly
associated with total stroke (RR 1.67, 95% conﬁdence interval (CI), 1.29–2.17), ischemic stroke
(RR 1.61, 95% CI, 1.19–2.17) and hemorrhagic stroke (RR 2.80, 95% CI, 1.42–5.55) for women
in the highest quartile of dietary PCB exposure (median 288 ng /day) compared with women in
the lowest quartile (median 101 ng /day). In addition, omega-3 fish fatty acids or ﬁsh intake was
associated with a protection from stroke risk after adjusting the models for dietary PCB exposure.

       Bergkvist et al. (2015) assessed the association between dietary PCB exposure and
myocardial infarction risk with the intake of long-chain omega-3 ﬁsh fatty acids. The prospective
population-based Swedish Mammography Cohort was comprised of 33,446 women free from
cardiovascular disease, cancer and diabetes at baseline (1997) and followed up for 12 years.
Validated estimates of dietary PCB exposure were obtained via a food frequency questionnaire at
baseline and incident cases of myocardial infarction were obtained through register linkage.
During 12 years of follow-up, there were 1386 incident cases of myocardial infarction. Women in
the highest quartile of dietary PCB exposure (median 286 ng/day) had a significantly increased

                                                 49

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -59
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17383 Page 55 of 109




risk of myocardial infarction, with a multivariable-adjusted relative risk (RR) of myocardial
infarction of 1.21 (95% CI, 1.01–1.45) compared to the lowest quartile (median 101 ng/day).
Notably, the RR increased to 1.58 (95% CI, 1.10–2.25) after adjusting for the protective effect of
long-chain omega-3 ﬁsh fatty acids.

        In a related study conducted in the same cohort, Bergkvist et al. (2016) assessed the
association between dietary PCB exposure and risk of myocardial infarction among 36,759 men
from the population-based Swedish Cohort of Men, free of cardiovascular disease, diabetes and
cancer at baseline in 1997. During 12 years of follow-up, 3005 incident cases of myocardial
infarction (654 fatal) were identified. Compared with the lowest quintile of dietary PCB exposure
(median 113 ng/day), men in the highest quintile (median 436 ng/day) had multivariable-adjusted
relative risks of 1.74 (95% confidence interval [CI], 1.30–2.33; p trend < 0.001) for total and 1.97
(95% CI 1.42–2.75; p-trend < 0.001) for non-fatal myocardial infarction. Multivariable-adjusted
relative risks were adjusted for age, education level, family history of myocardial infarction before
the age of 60 years, high cholesterol, hypertension, use of aspirin, smoking status, waist
circumference, total physical activity, use of fish oil supplements, alcohol consumption, energy
intake, consumption of fruit and vegetables, dairy products and consumption of red and processed
meat, dietary intake of saturated fatty acids, dietary MeHg exposure, and dietary intake of omega-
3 fatty acids. The study also found an effect modification by adiposity on the association between
dietary PCB exposure and myocardial infarction, with higher risk among lean men (p value for
interaction =0.03).

        Akesson et al. (2019) assess the association between dietary exposure to PCBs and the risk
of heart failure in two large population based prospective cohorts of Swedish women and men,
taking into account the beneficial effect of long-chain omega-3 fish fatty acids from fish. The
large study consisted of 32,952 women and 36,546 men, free from cancer, cardiovascular disease
and diabetes at baseline in 1997. Validated estimates of dietary PCBs (Bergkvist et al., 2012) and
long-chain omega-3 fish fatty acids were obtained from a food frequency questionnaire at baseline
and incident cases of heart failure were obtained through the Swedish National Patient Register
and the Swedish Cause of Death Register. The dietary PCB exposure was based on the
concentration of the PCB congener 153, which is the most commonly occurring congener in food
on the Swedish market and, thus, a good indicator of both total PCBs and the dioxin-like PCBs in
food as well as human blood. During an average of 12 years of follow-up, there were 2736 and
3128 incident cases of heart failure in women and men, respectively. In multivariable-adjusted
models, mutually adjusted for PCBs and omega-3 fatty acids, the relative risk (RR) for dietary
PCB exposure was 1.48 (95% CI 1.12–1.96) in women and 1.42 (95% CI 1.08–1.86) in men,
comparing extreme quintiles. Corresponding RRs for omega-3 fish fatty acids intake were 0.71
(95% CI 0.54–0.93) and 0.82 (95% CI 0.63–1.07), in women and men, respectively. Multivariable-
adjusted relative risks were adjusted for attained age, education, waist circumference, weight loss,
leisure-time inactivity and daily walking/cycling, family history of myocardial infarction before
the age of 60 years, high cholesterol, history of hypertension, smoking status and pack-years of
smoking, use of aspirin, energy intake, Mediterranean diet score and methylmercury and dietary
PCB or omega-3 fish fatty acids intake. The important conclusions from the study are that dietary
exposure to PCBs was associated with an increased risk of heart failure in both women and men,
while omega-3 fish fatty acids intake was associated with a lower risk of heart failure.



                                                 50

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -60
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20    PageID.17384 Page 56 of 109




          Together, the above studies indicate that background levels of exposure to PCBs are
 associate with elevated risk of hypertension and cardiovascular disease, including myocardial
 infarction, heart failure, and stroke. In addition, dietary studies suggest that PCB may counteract
 the beneficial effect of long-chain omega-3 fish fatty acids on cardiovascular disease (Bergkvist
 et al., 2014, 2015, 2016; Akersson et al., 2019). Furthermore, to promote fish consumption as a
 healthy food alternative in cardiovascular guidelines the levels of PCBs in fish should be reduced
 as much as possible.

 10. Metabolic Syndrome in Humans Exposed to PCBs

         Metabolic Syndrome is a cluster of cardiovascular disease risk factors which include
 central obesity, hypertension, dyslipidemia and dysglycemia. Individuals with metabolic
 syndrome have a greater risk of development of cardiovascular diseases and type 2 diabetes, which
 in turn are associated with increased morbidity and mortality. PCBs have previously been linked
 to the metabolic syndrome and its components in cross-sectional studies (Lee et al., 2007; Lind et
 al., 2013). In the Anniston Community Health Survey, summed PCB concentrations were
 significantly and positively associated with metabolic syndrome only in unadjusted models;
 adjustment resulted in attenuation of the ORs in both the quintile and log transformed models
 (Rosenbaum et al., 2017).

        In a cross-sectional study of morbidly obese persons (body mass index, BMI >35 kg/m2
 and comorbidity or BMI >40 kg/m2), the odds of metabolic syndrome were increased with higher
 concentrations of dioxin-like and non-dioxin-like PCBs (Dusanov et al., 2018). Subjects with type
 2 diabetes were excluded as the focus of the present study was on cardiometabolic risks. Age-
 adjusted concentrations of dioxin-like and non-dioxin-like polychlorinated biphenyls (PCBs)
 increased with number of metabolic syndrome components (large waist circumference,
 hypertension, elevated triglycerides, low HDL-cholesterol, and elevated fasting glucose) in both
 genders (p < 0.001). Dioxin-like PCBs were associated with metabolic syndrome, diastolic blood
 pressure and fasting glucose, as well as with HOMA-IR index. Non-dioxin-like PCBs were
 associated with metabolic syndrome and fasting glucose, large waist circumference, hypertension,
 elevated triglycerides, low HDL-cholesterol, and elevated fasting glucose.

         Gasull et al. (2018) recently investigated the relationships between serum concentrations
 of PCBs and metabolic phenotypes in 860 normal-weight, overweight, and obese participants in
 the general adult population of Catalan, Spain. In models adjusting for age, sex, body mass index,
 cigarette smoking, alcohol consumption, physical activity, and occupational social class, PCBs
 were associated with the unhealthy metabolic phenotype (defined as 2 or more of the following:
 abdominal obesity, hypertriglyceridemia, low HDL cholesterol, hypertension, hyperglycemia) and
 metabolic syndrome (defined as 3 or more of the following: abdominal obesity,
 hypertriglyceridemia, low HDL cholesterol, hypertension, hyperglycemia).

        PCB concentrations are associated with unhealthy metabolic phenotypes in obese and
 overweight individuals as well as and in normal-weight individuals. In a smaller study conducted
 in Spain, no statistically significant association was found between PCB levels in adipose tissue
 and metabolic syndrome (Mustieles et al., 2017).



                                                 51

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -61
Case 2:15-cv-00201-SMJ          ECF No. 387-1          filed 01/28/20   PageID.17385 Page 57 of 109




        In a prospective study, Lind et al. (2017) measured blood PCB levels at baseline in 452
subjects without metabolic syndrome from the Prospective Study of the Vasculature in Uppsala
Seniors (PIVUS) study (50% women, all aged 70 years) and during 10-year follow-up, 92 incident
cases of the metabolic syndrome occurred. PCB126 and PCB118, showed positive associations
with future development of the metabolic syndrome independently of each other and in an additive
fashion in this prospective study.

       Based on the consistency of published studies, PCBs should be considered a risk factor
contributing to the development of metabolic syndrome.

11. Cancer in Humans Exposed to PCBs

         Due to the exceptional persistence of PCBs in the body, excess environmental exposure to
these compounds over many years results in a long term, life-long increase in cancer risk, due to
the potent long-term initiating and tumor promoting activity of PCBs in the body.
Carcinogenicity of PCBs in humans has been investigated in retrospective occupational cohort
studies that evaluated cancer mortality in workers and in case-control studies of the general
population that examined associations between cancer and serum or adipose tissue levels of PCBs
resulting from general background environmental exposures. PCBs have been associated with a
statistically significant increased risk of cancer at several sites, including, but not limited to, the
liver, biliary tract, gastrointestinal tract, pancreas, lung, non-Hodgkin’s lymphoma (NHL), and
skin (melanoma) in human studies and provide evidence that PCBs are carcinogenic [case-control
studies at general background levels of PCBs: (NHL, Rothman et al. 1997; Hardell et al. 1996;
Nordstrom et al. 2000; De Roos et al., 2005), (Pancreatic cancer, Hoppin et al. 2000; Porta et
al.1999), (colorectal cancer, Howsam et al., 2004)]; [cancer mortality in occupational PCB studies:
Brown 1987; Brown and Jones 1981; Nicholson and Landrigan 1994; Gustavsson et al. 1986;
Gustavsson and Hogstedt 1997; Bertazzi et al. 1987; Kimbrough et al. 1999; Prince et al., 2006;
Sinks et al., 1992].

        The IARC Working Group performed a comprehensive review of the overall evidence for
carcinogenicity of PCBs, on the basis of human carcinogenicity data, animal carcinogenicity and
mechanistic data (IARC, 2016; Lauby-Secretan et al., 2016). The Working Group concluded that
there was sufficient evidence for carcinogenicity of PCBs in humans for malignant melanoma and
limited evidence for NHL and breast cancer (Lauby-Secretan et al., 2013; IARC, 2016). PCBs
have been identified as Group 1, known human carcinogens, by the International Agency for
Research on Cancer (Lauby-Sectretan et al., 2013; IARC 2016). This publication represents the
views and expert opinions of an IARC Working Group on the Evaluation of Carcinogenic Risks
to Humans, which met in Lyon, 12–19 February 2013. Regarding cancer in humans, IARC 2016
concluded that, “there is sufficient evidence in humans for the carcinogenicity of PCBs. PCBs
cause malignant melanoma. Positive associations have been observed for non-Hodgkin lymphoma
and cancer of the breast.” The report states that dioxin-like PCBs (PCB-77, PCB-81, PCB-105,
PCB-114, PCB-118, PCB-123, PCB-126, PCB-169, PCB-156, PCB-157, PCB-167, PCB-189) are
carcinogenic to humans but also concluded that the carcinogenicity of PCBs cannot be solely
attributed to the carcinogenicity of the dioxin-like PCBs. The rationale for the conclusion that
PCBs are human carcinogens was stated as follows: “There is strong evidence to support a
receptor-mediated mechanism for carcinogenesis associated with dioxin-like PCBs in humans,
based upon demonstration of carcinogenicity in experimental animals and upon extensive proof of

                                                  52

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -62
Case 2:15-cv-00201-SMJ        ECF No. 387-1       filed 01/28/20    PageID.17386 Page 58 of 109




activity identical to 2,3,7,8-tetrachlorodibenzo-para-dioxin (TCDD) for every step of the
mechanism described for TCDD-associated carcinogenesis in humans, including receptor binding,
gene expression, protein-activity changes, cellular replication, oxidative stress, promotion in
initiation–promotion studies and complete carcinogenesis in experimental animals.”

        IARC also used mechanistic data in the evaluation of the carcinogenicity of PCBs (Lauby-
Secretan et al., 2016). The Working Group found that PCBs may exert their carcinogenicity via
several mechanisms. “All PCBs may induce formation of reactive oxygen species, genotoxicity,
immune suppression, an inflammatory response and endocrine effects, to various extents and
through different pathways. The dioxin-like PCBs exert their effects primarily through AhR
activation and the downstream cascade of related events—induction of the xenobiotic
metabolizing enzymes, modulation of gene expression, DNA adduct formation through generation
of reactive oxygen species, and binding to steroid and thyroid hormones, leading to endocrine
disruption. Less chlorinated PCBs act more readily through metabolic activation, with formation
of reactive electrophilic metabolites to drive their carcinogenicity.” In addition, the Working
Group “stressed that the carcinogenicity of PCBs as a whole cannot be attributed solely to the
carcinogenicity of the dioxin-like PCBs.”

        The specific cancer with the strongest evidence in humans is malignant melanoma.
However, there are other types of cancer, including non-Hodgkin lymphoma (NHL) and breast
cancer, which have been associated with serum PCB levels (IARC 2016).

        Excess risk for melanoma was reported in several studies, mainly cohort studies of workers
in the manufacture of capacitors and transformers, and in electric power and equipment
maintenance. A significant linear exposure–response trend was noted in the largest occupational
study that found that PCBs increase mortality from malignant melanoma in electric utility workers
exposed to PCBs (Loomis et al., 1997). Gallagher et al. (2011) conducted a case–control study of
80 cutaneous malignant melanoma (CMM) patients and 310 control subjects, assessing the impact
of background, environmental plasma PCB levels on CMM, controlling for lifetime sun exposure
information, along with data on pigmentation variables and sun sensitivity data. Strong
associations were seen between risk of CMM and levels of non-dioxin-like PCBs (Adjusted OR =
7.02; 95% CI: 2.30–21.43 for highest quartile). The association of CMM with PCB exposure
persisted after control for sun sensitivity and sun exposure, the major known environmental risk
factor for this disease. The association of melanoma and PCBs was noted consistently in
occupational studies in different industries in North America and Europe, and in studies of the
general population with background environmental PCB exposures, with cohort and case-control
designs. Thus, the Working Group concluded that there is sufficient evidence in humans for the
carcinogenicity of PCBs.



a. Recent studies confirming elevated cancer mortality with occupational PCB exposures

       Mortality among 7,061 PCB capacitor workers from New York was updated through 2008
by Kimbrough et al. 2015. Standardized mortality ratios (SMRs) for all cancers combined
increased for females (SMR 114; 95 % CI 103–126), but did not differ from expected rates in
males. Salaried male capacitor workers had a statistically significant increase in malignant

                                               53

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -63
Case 2:15-cv-00201-SMJ          ECF No. 387-1       filed 01/28/20     PageID.17387 Page 59 of 109




 melanoma based on death certificate information. These finding were also reported by Ruder et al
 2014, who studied a larger group of workers. Ruder et al. 2014 evaluates mortality among a cohort
 of 24,865 capacitor-manufacturing workers exposed to PCBs at plants in Indiana, Massachusetts,
 and New York and followed for mortality through 2008. Cumulative PCB exposure was estimated
 using plant-specific job-exposure matrices. External comparisons to US and state-specific
 populations used standardized mortality ratios, adjusted for gender, race, age and calendar year.
 Among long-term employees, melanoma mortality was elevated, while all-cause and all-cancer
 mortality were not elevated. In subgroups of long-term worker, increased mortality was observed
 in women for all cancers and intestinal cancer and elevated in men for melanoma. Standardized
 rates of stomach and uterine cancer and multiple myeloma mortality increased with estimated
 cumulative PCB exposure. Poisson regression modeling showed significant associations with
 estimated cumulative PCB exposure for prostate and stomach cancer mortality. Associations
 between estimated cumulative PCB exposure and stomach, uterine, prostate cancer and myeloma
 mortality confirmed previous positive findings (Prince et al., 2006b; Ruder et al., 2006).

         Higher prostate cancer mortality has been observed at high cumulative PCB exposure in
 occupationally exposed electrical capacitor manufacturing workers (Ruder et al. 2014; Prince et
 al. 2006). Ruder et al (2017) evaluated cancer incidence in a cohort of PCB exposed workers.
 Incident cancers, identified using state registries, were compared to those in a national population
 using standardized incidence ratios (SIRs). They identified 3,371 invasive first primary cancer
 diagnoses among 21,317 eligible workers through 2007. Overall relative incidence was reduced.
 Significant elevations were observed for respiratory cancers overall (SIR 1.23, 95%CI 1.14– 1.33)
 and urinary organ cancers among females (SIR 1.27, 95%CI 1.01–1.53). Among men, prostate
 cancer incidence was reduced and not associated with cumulative PCB exposure although median
 exposures were significantly higher for aggressive compared to localized/regional prostate
 cancers. The authors concluded that previously observed associations with cumulative PCB
 exposure and prostate cancer mortality were not confirmed in this analysis of cancer incidence;
 however, prostate cancer stage may explain the apparent discrepancy. Men with aggressive
 prostate cancer had significantly higher levels of estimated cumulative PCB exposure than those
 with nonaggressive cancer.

         Increased cancer mortality as of 2006 was also reported by Pesatori et al. (2013) in workers
 exposed to PCBs in two Italian capacitor manufacturing plants, including a significant increased
 mortality from biliary tract cancer among males (SMR 3.91; 95%CI 1.47-10.41), digestive cancer
 in the whole cohort (SMR 2.54; 95%CI 1.21-5.34), and brain cancer in Plant 1 (SMR 2.13; 95%CI
 1.02-4.48). Stomach cancer showed an increasing risk with increasing duration of employment (p
 for trend=0.02). Mortality from lymphomas was increased in the whole cohort (12 deaths; SMR
 1.89; 95%CI 1.07-3.32); 4 deaths from Hodgkin’s disease (HD) were observed in Plant 1 yielding
 a higher than three-fold increased risk in women. A 65% increased mortality from non-Hodgkin
 lymphoma (NHL) was also observed in the whole cohort, and consistently across cohorts and
 genders.

          In Mallin et al., (2004), the strongest association was seen for female liver/biliary cancer,
 particularly in those with 10 or more years of employment at a capacitor manufacturing plant and
 more than 20 years’ latency. Females employed 10 or more years had a significantly elevated age,
 gender, and calendar year-adjusted standardized mortality ratios (SMRs) SMR of 6.2 for
 liver/biliary cancer. “The 4 females in this group all began working in 1944, and therefore would

                                                  54

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -64
Case 2:15-cv-00201-SMJ          ECF No. 387-1       filed 01/28/20     PageID.17388 Page 60 of 109




 have been exposed to chlorinated naphthalenes at least until 1952, when they were replaced by
 PCBs in all areas of the plant except small assembly. They also would have potential PCB exposure
 during the 5 or more years they worked after 1951.” Previous studies of PCB-exposed workers
 have also found elevated liver cancer mortality in females (Brown et al. 1987, 1981); and males
 (Gustavsson and Hogstedt 1997).

 b. Elevated risk of malignant melanoma with occupational and general background,
 environmental PCB exposures.

         A medical surveillance program HELPcB (Health Effects in High-Level Exposure to PCB)
 was initiated in 2010 after human biomonitoring revealed increased blood levels of PCB in
 workers at a German capacitor and transformer recycling company, where PCB-contaminated
 material was not handled according to proper occupational hygiene. Elevated PCB levels were not
 only discovered in the workers, but due to contamination also in their relatives, as well as in
 workers of surrounding companies. Leijs et al., (2018) found a significant correlation between
 cutaneous hyperpigmentation and PCB/dioxin blood levels in 92 moderate-high exposed
 individuals. The probability of having hyperpigmentation on the skin was statistically significantly
 higher in workers with higher sum PCBs- (OR:1.09 (1.12–2.17)), dioxin-like (dl)-PCBs- (OR:1.56
 (1.12–2.17)) and dioxin (PCDD/Fs) (OR:1.09 (1.02–1.16)) levels. In addition, they observed a
 higher incidence of acne and malignancies of the skin (malignant melanoma, basal cell carcinoma
 and mycosis fungoides) in the workers compared to (estimated) incidences of the normal
 population in Germany.

          Donat-Vargas et al. (2017) assessed the association of validated estimates of dietary PCB
 exposure (Bergkvist et al., 2012) as well as the intake of long-chain n-3 polyunsaturated fatty acids,
 accounting for sun habits and skin type, with the risk of malignant melanoma in middle-aged and
 elderly women. The prospective population based study included 20,785 women at baseline in
 2009 from the Swedish Mammography Cohort. There were 67 incident cases of melanoma during
 the 4.5 years of follow-up. After multivariable adjustments, exposure to dietary PCBs was
 associated with four-fold increased risk of malignant melanoma (hazard ratio [HR], 4.0 [95% CI,
 1.2 to 13; P for trend 0.02]). After adjustment for dietary PCB exposure, long-chain n-3
 polyunsaturated fatty acid intake mainly from fatty fish was protective and associated with 80%
 lower risk (HR, 0.2 [95% CI, 0.1–0.8; P for trend = 0.03]), comparing the highest exposure tertiles
 with the lowest. The results from this study suggest that dietary PCB exposure mainly from fatty
 fish is positively associated with an increased risk of melanoma at the levels to which the general
 population is exposed.

         Cao et al. (2019) recently assessed the relationships between plasma levels of PCBs and
 cutaneous malignant melanoma (CMM) in a Chinese population, using a case-control study,
 including 450 CMM cases and 500 healthy controls. After adjusting for potential confounding
 factors, including family history of cancer, household income, cumulative lifetime Sun exposures,
 sun burns history, and sun burns in childhood, the plasma level of total PCBs remained
 significantly associated with CMM risk, with a 1.44-fold increased risk for those in the highest
 quartile compared to those in the lowest quartile (OR=1.44, 95% CI: 1.02–2.03, P for trend=0.031).
 Significantly increased ORs were also observed for individual PCB congeners (PCB52, PCB170
 and PCB180). The results of this case-control study supports the hypothesis of a strong association
 between plasma levels of PCBs and CMM risk in a Chinese population. This conclusion is

                                                  55

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -65
Case 2:15-cv-00201-SMJ         ECF No. 387-1        filed 01/28/20    PageID.17389 Page 61 of 109




consistent with most studies carried out in North America and Europe, which provided evidence
for an association between PCB exposure and melanoma risk.

        Magonia et al., (2018) examined the relationship between PCB plasma levels and risk of
CMM adjusting for sun sensitivity and sun exposure in a province of Northern Italy (Brescia),
where a chemical factory produced PCBs from 1938 to 1984 causing human contamination in the
general population. No association between the risk of CMM and plasma levels of total PCBs or
specific congeners was found in this case–control study of 205 CMM patients and 205 control
subjects. Several factors may contribute to the lack of a significant association in this study, in
contrast to the positive associations observed in the case-control study of Cao et al. (2019). In
addition to differences in skin characteristic in Chinese participants, the Cao study had a larger
study population, with 450 CCM cases and 500 healthy controls relative to the Magonia study with
205 CMM patients and 205 controls. Another important difference was that the PCB levels in
cases and controls were greater in the Cao study relative to the Magonia study. Total PCBs in the
75th percentile controls was 12.9 ng/ml in Cao et al. (2019) and 5.0 ng/ml in Magonia et al. (2018).
Similarly, the levels of individual PCB congeners were also higher in Cao et al. (2019), who
reported significantly increased odds ratios for CMM with PCBs 52, 170 and 180. A notable
difference in PCB exposures in these two studies is highlighted by the fact that none of the
participants in Magonia et al. (2018) had detectable levels of PCB 52, which was found in the
majority of participants in the Cao et al. (2019) study, in addition to being significantly associated
with CMM.

       In summary, while the recent case-control studies of Cao et al. (2019) and Magonia et al.
(2018) differ in their conclusions, the strengths of Cao et al. (2019), including larger study
population and greater range of exposures to PCBs support the IARC conclusion that PCBs cause
malignant melanoma.

        Two recent meta-analyses assessed the risk of malignant melanoma with exposure to PCBs.
Boffetta et al. (2018) concluded that the results of their analysis “lend no support to the hypothesis
of an association between exposure to PCBs and the risk of melanoma from either industry-based
or community-based studies, although the results of internal analyses of selected studies are
supportive of an association.” At approximately the same time, and from the same institution
(Department of Medicine and Surgery Specialties, Radiological Sciences and Public Health,
University of Brescia, Italy), Zani et al. (2017) re-evaluated the association between exposure to
PCBs and risk of melanoma by a systematic review and meta-analysis. They reported a statistically
significant increased risk for melanoma with PCB exposure (pooled standard mortality ratio
(SMR) of 1.32; 95% CI: 1.05-1.64). However, Zani et al., 2017 attempt to dismiss this association
as invalid, citing possible biases and inconsistencies among the studies and concludes that the
findings “do not provide a strong evidence that PCB exposure can increase the risk of melanoma.”

        Both studies by Boffetta et al. (2018) and Zani et al. (2017) generally follow the standard
approach for meta-analysis and systematic reviews as indicated by the original PRISMA statement
(Mohler et al., 2009) including items such as aims, data sources, study selection, and sensitivity
analyses. However, in addition to not including the recent studies by Leijs et al., (2018), Donat-
Vargas et al. (2017), Cao et al. (2019), and Magonia et al., (2018), each of these studies have some
serious limitations, as indicated below.


                                                 56

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -66
Case 2:15-cv-00201-SMJ        ECF No. 387-1        filed 01/28/20     PageID.17390 Page 62 of 109




      Overall, the peer reviewed articles, published since the IARC Working Group met in
February 2013, support the conclusion in IARC (2016) that PCBs cause malignant
melanoma in humans.



Critique of Boffetta et al. (2018) and Zani et al. (2017).

        Overall, Boffetta et al., 2018 follow generally accepted methods for meta-analysis.
However, they underestimate the risk presented in at least some of the positive studies and include
in their meta-analysis at least some low-quality negative studies that should be excluded.
Importantly, they do acknowledge in their final sentence that “results of internal analyses of
selected studies are supportive of an association”, and also acknowledge in their Conflict of
Interest Statement that “Paolo Boffetta acted as expert in PCB-related litigation”. Of note, the
conflict of interest statement in Catalani et al. (2018) states that Paolo Boffetta (corresponding
author for this publication) “consulted with Monsanto, a former PCB producer, on cancer risk from
exposure to PCBs and other chemicals.”

       Specific concerns include the following:

      Boffetta et al. (2018) misinterpret the relative risk estimates for the retrospective
       occupational cohort study by Loomis et al., 1997. They cite a relative risk (RR) of 1.04,
       which apparently was taken from Table 1 in Loomis. This table, however, compares all
       electric utility workers in the study to men in the general US population. This is an
       inappropriate choice for at least two reasons: 1) not all the workers in the study were
       exposed to PCBs, and 2) comparisons of employed groups and the general population are
       biased due to the Health Worker Effect (HWE). The HWE is a well-known problem in
       occupational epidemiology (Checkoway et al., 2004) and is a result of the fact that healthy
       persons are more likely to gain and retain employment than is the general population, which
       includes those who are too ill or disabled to work. This is likely to attenuate the effects of
       occupational exposures compared to the general populations but is not addressed by
       Boffetta et al., 2018. Supporting this contention is that virtually all the results in Table 1
       are suggestive of reduced mortality, a common feature of the HWE.

      A more valid estimate of the RR from Loomis et al., 1997 would be to utilize the internal
       estimates in Table 3, comparing those workers who were exposed to PCBs to those who
       were not exposed. A weighted average approach, utilizing RR values in Table 3, suggests
       that the RR of exposed to unexposed workers would be approximately 1.32. Assuming a
       20-year latency, the RR increases to approximately 1.56. Given that Loomis et al.,1997 is
       among the largest studies, this change is RR estimates will significantly impact the results
       of the meta-analysis.

      A related concern is that latency is not well addressed in the Boffetta et al. 2018 review.
       This is a critical issue, since it typically takes decades for cancers to develop and it is the
       exposures that occurred prior to development that are biologically most relevant. Boffetta
       et al., 2018 do assess whether the studies included allow enough years of follow-up to
       permit cancers to develop. However, they do not consider whether the studies limited their

                                                 57

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -67
Case 2:15-cv-00201-SMJ        ECF No. 387-1        filed 01/28/20    PageID.17391 Page 63 of 109




       analyses to exposures that preceded the development of the cancer. One approach is to lag
       exposures, that is, to only include exposures that were 5, 10, or 20 years before diagnosis
       or death (Checkoway et al, 2004). In other words, if it takes 5, 10, or 20 years for a cancer
       to develop, then it is only exposures that occur before those time periods that caused the
       cancer. Loomis et al., 1996 do take latency into account with a lagged analysis and those
       analyses strengthen the findings, which supports a causal relationship. IARC, 2016
       considers this an important feature of the Loomis et al. 1996 study, but it is ignored by
       Boffetta et al., 2018.

      Boffetta et al., 2018 also misrepresent the risk estimates for the Ruder et al., 2014 study.
       They cite a RR of 1.20 which apparently was taken from Table 3. However, this estimate
       compares all workers in the three capacitor plants to the general US population. As Ruder
       et al., 2014 note, almost one-third were short-term workers employed for less than three
       months. It is very unlikely that these workers would have incurred any meaningful
       exposure to PCBs in such a short time. A more appropriate comparison would be to use
       long-term workers who had a RR of 1.41.

      Another important finding in the Ruder et al., 2014 study is the observation that the RR for
       melanoma was significantly elevated in the Indiana (RR = 2.58) and New York (RR = 1.71)
       plants. In contrast, the RR for the Massachusetts plant was only 0.63. Ruder et al., 2014
       note two possible explanations: 1) workers in the Massachusetts plant were more likely to
       have lower exposures (Table 1), and 2) they were more likely to be of Portuguese or Cape
       Verdean ethnicity with darker skin pigmentation, which is a protective factor for
       melanoma.

      Another study considered influential by IARC, 2016 is the Canadian case-control study of
       melanoma incidence and environmental PCB exposure by Gallagher et al, 2011. The key
       feature of this study was the direct measurement of PCBs in blood plasma, which helps to
       avoid misclassification of exposure. The results showed a strong dose- response
       association between melanoma incidence and plasma total PCB, with an odds ratio (OR)
       of 6.02 for the fourth (highest) quartile compared to the first (lowest quartile). However,
       Boffetta et al., 2018 use as their risk estimate the third quartile OR of 1.27, which is the
       quartile showing the lowest risk. A more appropriate choice would be a weighted average
       of all quartiles, which would be an OR of approximately 3.06.

      The quality analysis for each study investigated by Boffetta et al, 2018 was based on a
       modified version of the Newcastle–Ottawa Scale. This scale assigns a numerical value to
       whether the study meets certain criteria regarding design and analysis. Such an approach
       appears arbitrary in that it does not provide a rationale for its scoring and, based on the
       citations in the Boffetta et al., 2018, it does not appear to be peer reviewed. For example,
       the Czech study by Pavuk et al., 2004 has a total score of 10 in Table 1, which ranks it first
       along with Ruder et al., 2014. Pavuk et al. (2004) simply compares the rates of melanoma
       in each of two Czech districts to the general population with no information regarding the
       PCB exposure of the individual cases. Such a design suffers from ecologic bias, which as
       noted by the authors relates to the fact that “the implied association at the ecologic level
       (cancer patterns between the two districts with different PCB exposure levels) may or may
       not hold at the individual level”. Epidemiologically this is considered a very weak design

                                                58

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -68
Case 2:15-cv-00201-SMJ          ECF No. 387-1        filed 01/28/20     PageID.17392 Page 64 of 109




        (Morgenstern, 1995) but is not acknowledged by Boffetta et al, 2018. In fact, Pavuk et al.
        (2004) stated major limitations of their study, stating that, “this study must be interpreted
        with caution given the ecologic study design. Specifically, the implied association at the
        ecologic level (cancer patterns between the two districts with different PCB exposure
        levels) may or may not hold at the individual level, and may be due to other factors. We
        were also unable to control for confounding by lifestyle and other environmental factors.”

       A more commonly accepted criteria for the quality of observational epidemiological
        studies is the STROBE report (Von Elm et al., 2014). Ideally, only those studies which
        meet this standard should be included in a meta-analysis. This would result in a smaller
        set of studies than those included by Boffetta et al, 2018, excluding at least some of those,
        such as Pavuk et al. (2004), which do not show an association between PCBs and
        melanoma.

         In contrast to Boffetta et al. (2018), the systematic review and meta-analysis by Zani et al.
 (2017) showed a statistically significant overall risk of malignant melanoma with PCB exposure
 (pooled SMRs of 1.32, 95% CI: 1.05-1.64), despite underestimating the RR of melanoma with
 PCB exposure in Loomis et al., 1997. However, Zani et al. (2017) concludes that these findings
 do not provide a strong evidence that PCB exposure can increase the risk of melanoma based on
 arguments that the studies are biased or inconsistent. Their evaluation is not a balanced assessment
 of strengths and limitations but rather a systematic attempt to discredit and cast doubt upon the
 most positive studies. They report no conflicts of interest, but it very disconcerting that Zani et al.
 (2017) are from the same institution in Italy as is Bofetta (Department of Medicine and Surgery
 Specialties, Radiological Sciences and Public Health, University of Brescia, Italy). Specific
 concerns include the following:

       As with Bofetta et al., 2018, Zani et al., 2017 misinterpret the relative risk estimates for the
        retrospective occupational cohort study by Loomis et al.,1997. They cite a RR of 1.0,
        which apparently was rounded from the 1.04 value in Table 1 of Loomis. This table,
        however, compares all electric utility workers in the study to men in the general US
        population. This is an inappropriate choice for at least two reasons: 1) not all the workers
        in the study were exposed to PCBs, and 2) comparisons of employed groups and the general
        population are biased due to the Health Worker Effect (HWE).

       As with Bofetta et al., a more valid estimate of the RR from Loomis et al.,1997 would be
        the internal estimates comparing those workers who were exposed to PCBs to those who
        were not exposed, based on the results of Table 3. As stated above, a weighted average
        approach, utilizing RR values in Table 3, suggests that the RR of PCB exposed to
        unexposed workers would be approximately 1.32. Assuming a 20-year latency, the RR
        increases to approximately 1.56. Zanii et al., 2017 state on page 99 that subgroup analyses
        according to duration of employment, lag-time or cumulative exposure were not
        considered, but they give no rationale for this decision. This underestimate is important
        since Loomis et al., 1997 is among the largest studies and a change in the RR estimate will
        significantly impact the results of the meta-analysis.

       Although Zani et al., 2017 note that Loomis et al., 1997 found a dose-response relationship
        with cumulative exposure, they ignore the findings of the lagged analysis. This is a critical

                                                   59

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -69
Case 2:15-cv-00201-SMJ         ECF No. 387-1        filed 01/28/20     PageID.17393 Page 65 of 109




       issue, since it typically takes decades for cancers to develop and it is the exposures that
       occurred prior to development that are biologically most relevant.

      It is important to note that even with the underestimate of the RR for Loomis et al., 1997,
       the results of the meta-analysis show a statistically significant elevated risk for melanoma
       in the occupational studies (Figure 1). However, Zani et al., 2017 attempt to dismiss this
       association as invalid, citing possible biases and inconsistencies among the studies.

      For example, they acknowledge on page 113 that Loomis et al., 1997 and Tynes et al., 1994
       found evidence of a dose-response relationship but then dismiss them because no such
       relationship was noted by Ruder et al., 2014. However, the lack of a dose-response
       relationship in Ruder et al., 2014, is likely driven by the fact that relatively few of the
       workers were heavily exposed. The majority worked for only 1 year or less, and only 14%
       were in the highest quartile for cumulative exposure (Table 2). As a result, there were too
       few cases in the highest exposure groups to adequately address the dose-response
       relationship.

      Similarly, Zani et al., 2017 acknowledge that the case-control study by Gallagher et al.,
       2011 of environmental exposure shows a dose-response relationship between plasma PCB
       levels and melanoma risk but then dismiss the study as biased. One argument is that the
       cases and controls were taken from two different parent studies. Although correct, this is
       unlikely to be a major problem because both were sampled from the same underlying
       population and the information was collected using the same methods. The controls were
       slightly older than the cases, but Gallagher et al., 2011 did adjust for age category in the
       statistical analysis. In addition, plasma PCB levels increase with age, which would tend to
       reduce the ORs.

      Zani et al., 2017 argue that the retrospective nature of the Gallagher et al., 2011 is a problem
       since the blood samples were collected after melanoma was diagnosed. This could result
       in “reverse causality”, that is, the disease or treatment may have altered the plasma PCB
       levels of the cases relative to the controls. Gallagher et al., 2011 note this as a possible
       limitation (page 1879), since weight loss during chemotherapy may mobilize PCBs from
       adipose tissue. However, none of the patients received chemotherapy since localized
       surgery is the treatment of choice for melanoma.

      Zani et al., 2017 also claim that the analysis of the plasma for PCBs years after collection
       is a limitation. However, PCBs are very stable when frozen at - 80 C, and the plasma from
       44 controls assayed in 2005 and again in 2008 showed substantially the same values. They
       also argue that contamination from storage in plastic containers is a concern, especially
       since the plasma for the cases was analyzed a few years later than that for the controls. It
       is true that some plasticizers may leach into plasma over time, interfering with PCB
       analysis, but this is not the case when glass containers are used. Gallagher et al., 2011
       make no reference as to the type of containers used, so the contention that the PCB results
       were biased due to plastic containers is speculative at best.

      Zani et al., 2017 also argue against a causal association between PCBs and melanoma
       because of a lack of such a finding in the Yusho and Yu-Cheng studies in Japan and

                                                 60

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -70
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20    PageID.17394 Page 66 of 109




        Taiwan, respectively. It is correct that some participants in these studies were exposed to
        high levels of PCBs and suffered adverse health risks, although it is not clear whether these
        effects were due to PCBs or co-exposures to the more toxic PCDFs. They fail to note,
        however, that melanoma is rare among Asians, perhaps due to their darker skin type
        compared to Caucasians (Kim and Yun, 2016). Hence, they may be less predisposed to
        the development of melanoma than are the American and European populations in most of
        the other studies. Furthermore, although Li et al. (2015) reported a significant increase in
        all cancer deaths in male subjects from Yusho and Yu-Cheng, the total number of cancer
        deaths was less than 1/10th the number in the studies by Ruder et al. (2014) or Loomis et
        al. (1997), limiting the power to detect mortality due to melanoma, which is a relatively
        rare cancer.

 c. Elevated risk of non-Hodgkin lymphoma (NHL) with general background, environmental
 PCB exposures

         Rothman et al. (1997) investigated the association between risk of non-Hodgkin lymphoma
 (NHL) and serum PCBs in the general population in a nested case-control study. There was a
 strong dose-response relation between quartiles of total lipid-corrected serum PCB concentrations
 and risk of NHL overall (odds ratios by quartile: 1·3 [95% CI 0·5–3·3]; 2·8 [1·1–7·6]); and 4·5
 [1·7–12·0]; p for trend=0·0008) and separately in men and in women. By contrast, total lipid-
 corrected serum concentrations of DDT were not associated with risk of NHL, supporting the
 specificity of the effect to PCBs.

          Spinelli et al. (2007) investigated general background plasma levels of PCBs and risk of
 NHL in a large non-occupational, population-based case–control study in British Columbia,
 Canada. PCBs were measured in plasma of 422 cases (prior to cancer treatment) and 460 control
 subjects. The levels of total PCBs, sum of non-dioxin like PCBs and sum of dioxin like PCBs were
 all statistically associate with an increased odds ratio (OR) for all NHL, and for the subtypes of
 follicular and other B-cell NHL. For all NHL, the OR for total PCBs was 2.1 (CI, 1.4–3.3), for
 the sum of non-dioxin like PCBs 2.2 (CI, 1.4–3.4), and for the sum of dioxin like PCBs 2.4 (CI,
 1.5–3.8). The results of this large study provide further evidence that general background levels
 of PCBs contribute to NHL risk and confirms the findings of earlier studies (De Roos et al., 2005;
 Rothman et al 1997; Hardell et al., 1996).

        However, a recent nested case control study found no additional support for the previously
 observed role of PCBs, DDE and HCB as risk factors for NHL (Kelly et al., 2018). The authors
 suggest that the unexpected relationships may relate to the subtype composition of their
 population, effect modification by BMI or other unmeasured confounding.

         Kramer et al. 2012 conducted a literature review to evaluate the epidemiological research
 examining the association between PCB exposure and Non-Hodgkin Lymphoma (NHL) and
 discuss the contribution to the weight of evidence of case–control studies and occupational cohort
 studies. They concluded that the weight of evidence supports a causal role of PCBs in NHL
 carcinogenesis, with the strongest evidence for this association coming from case–control studies
 conducted among the general population, including several prospective nested case–control
 studies. . Several case–control studies also provide evidence for biological interaction between
 blood levels of PCBs and titers of antibodies to Epstein-Barr virus early antigen (EBV-EA) and

                                                 61

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -71
Case 2:15-cv-00201-SMJ          ECF No. 387-1       filed 01/28/20     PageID.17395 Page 67 of 109




 risk of NHL, with elevated PCBs and antibody titers enhancing the risk of NHL (Hardell et al.
 2009; Nordstrom et al. 2000; Rothman et al. 1997). Together, these studies indicate that PCB
 mediated immune dysregulation may represent a mechanism contributing to the increased risk of
 NHL.

         The review by Kramer et al 2012 also discussed important methodological features of the
 occupational cohort studies. Generally, no direct measurement of PCBs in biological samples was
 used in analyzing disease risk associated with PCB exposure. Instead, exposure was estimated
 based on job titles, work history, or job-exposure matrices, possibly resulting in exposure
 misclassification. Additionally, because studies conducted in the past are typically limited to the
 older diagnostic criteria and outcome definitions available at the time of the study or at the time of
 the deaths, many occupational cohort studies examined only broad classifications such as
 “lymphatic and hematologic malignancies,” and were not able to perform analyses specific to
 NHL. Studies with null findings for NHL were generally those that examined such larger outcome
 categories, not specific for NHL. In contrast, the studies that specifically examined NHL as a
 diagnosis or cause of death generally observed associations with PCB exposure (Gustavsson and
 Hogstedt 1997; Mallin et al. 2004; Prince et al. 2006a; Ruder et al. 2006). Comparisons of mortality
 in occupational cohorts to expectations for the general population may also be influenced by the
 healthy worker effect because employed populations generally have lower rates of disease than the
 general population, making any elevation in disease risk caused by occupational exposure more
 difficult to detect when using the general population as a comparison group (Rothman et al. 2008).
 Furthermore, most of the occupational cohort studies were underpowered to detect associations
 with NHL. Many focused on mortality, missing incident NHL cases that did not result in death.
 Studies that included incident cancer cases had few cases due to the relative rarity of lymphatic
 and hematologic malignancies, and specifically of NHL. Many of the workers in these studies were
 employed only for short durations and/or left employment at relatively young ages, thereby
 limiting the size of the at-risk population. An additional important factor contributing to the
 difficulty of comparing case-control and occupational cohort studies is the difference in the nature
 of the PCB mixtures in occupational settings versus environmentally bioaccumulated mixtures
 retained by participants in case-control studies.

          Freeman and Kohles (2012) conducted a forensic epidemiologic evaluation of the causal
 relationship between NHL and elevated PCB levels via application of the Bradford-Hill criteria.
 “Included in the evaluation is a meta-analysis of the results of previously published case-control
 studies in order to assess the strength of association between NHL and PCBs, resulting in an odds
 ratio in which the lowest percentile PCB concentration (quartile, quintile, or tertile) has been
 compared with the highest percentile concentration in the study groups. The weight-adjusted odds
 ratio for all PCB congeners was 1.43 with a 95% confidence interval of 1.31 to 1.55, indicating a
 statistically significant causal association with NHL. Because of the lack of an unexposed
 comparison group, a rationale for the use of a less than 2.0 relative risk causal contribution
 threshold is presented herein, including an ecologic analysis of NHL incidence and PCB
 accumulation (as measured by sales volume) over time.” The authors conclude that there is a strong
 general causal association between NHL and PCB exposure.

         Zani et al. (2013b) conducted a systematic review and meta-analysis of scientific literature
 on the relationship between PCB exposure and human cancer. Several cohort and case-control
 studies investigated the association between PCBs and specific cancers, showing an association

                                                  62

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -72
Case 2:15-cv-00201-SMJ         ECF No. 387-1        filed 01/28/20     PageID.17396 Page 68 of 109




between PCB serum levels and non-Hodgkin lymphomas (NHL), with a summary odds ratio of
1.5 (95% confidence interval: 1.1-1.7), but no consistent results for the other cancer sites and types.
The association of NHL with individual PCB congeners found meta-analytical ORs ranging from
1.2 to 1.5 for some non-DL-PCBs with immune dysregulation activities, including PCBs 138, 153,
and 180. Overall, the authors conclude that the studies provide some support to the hypothesis of
a role of PCBs in NHL development, in agreement with the recent reviews of Freeman and Kohles
2012 and Kramer et al., 2012.

        Zani et al. (2017) conducted another systematic review and meta-analysis of
epidemiological studies on risk of non-Hodgkin lymphoma (NHL). Analysis of eleven
independent cohort studies on occupationally exposed workers found a pooled SMR of 0.94 (0.73-
1.23) for NHL. The authors also noted two cohort studies on people intoxicated by rice oil
containing PCBs (Yusho and Yu-Cheng) which found inconsistent results for NHL. However
deaths due specifically to NHL were not reported in Li et al. (2013) or the meta-analysis of these
cohorts (Li et al., 2015). In contrast to occupational mortality studies, thirteen population-based
cohort and case-control studies evaluated the association between NHL and PCB concentration in
blood or subcutaneous fat, and reported a summary OR = 1.5 (1.1-1.7) for the highest vs lowest
quantile of PCB distribution. This analysis supports a significant association between general
background, environmental levels of PCBs and NHL.

        In another recent review and meta-analysis of epidemiology studies, Catalani et al. (2018)
concluded that PCBs are not likely to cause NHL in humans. A weak dose-response relation was
detected in the meta-analysis of studies based on serum or fat PCB level in populations, with a
meta-RR of 1.02 (95% CI: 1.00–1.04) for an increase of 100 ppb serum or fat PCB level. Of note,
the conflict of interest statement in this publication states that Paolo Boffetta (corresponding author
for this publication) consulted with Monsanto, a former PCB producer, on cancer risk from
exposure to PCBs and other chemicals.

        Weber et al. (2018) recently conducted a study of environmental PCB exposure and
multiple myeloma in a population-based case-control study in British Columbia, Canada
consisting of 325 cases of multiple myeloma and 327 controls. Significant associations were found
between multiple myeloma and summed PCB level (highest vs. lowest quartile OR=1.87, 95% CI
= 1.20 – 2.91, p trend = 0.0026), total dioxin-like summed PCB level (highest vs. lowest quartile
OR=4.02, 95% CI = 2.36-6.85, p trend < 0.001), and total non-dioxin-like summed PCB level
(highest vs. lowest quartile OR=1.98, 95% CI = 1.27-3.07, p trend < 0.001). This is the largest
study to date to investigate the correlation between plasma PCB levels and multiple myeloma.
However, the study was not able to identify any statistically significant differences between PCB
level and multiple myeloma subtype. A major strength of this population-based case control study
is the large number of participants with measured plasma PCBs at background levels of
environmental exposure. In addition, the investigators showed that this relationship was not
affected by excluding cases with substantive weight loss or chemotherapy prior to sample
collection, which are factors that may alter plasma PCB levels.

       Klil-Drori et al. (2018) also recently compared serum levels of 38 PCBs in Israeli Jews (IJ)
and Palestinian Arabs (PA) and assessed possible associations with B-cell non-Hodgkin
lymphoma (B-NHL). Ninety B-NHL cases (50 IJ and 40 PA) and 120 controls (65 IJ and 55 PA)
were included. Logistic regression was used to derive odds ratios (OR) and 95% confidence

                                                  63

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -73
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17397 Page 69 of 109




intervals (CI) for detectable analytes and B-NHL, adjusting for age, ethnic group, faming and body
mass index. B-NHL was associated with PCB 146 (OR 1.70, 95% CI: 1.02, 2.83), PCB 156 (OR
1.75, 95% CI: 1.06, 2.89), and high-chlorinated PCBs (sum of 138, 146, 153, 156, 163, 170, 180,
183 and 187) (OR 1.55, 95% CI: 1.00, 2.40) in all study subjects. These associations were also
robust in quantile analyses for the highest quartile of exposure for PCB 138 (OR 2.87, 95% CI:
1.11, 7.38; p for trend 0.02) and PCB 153 (OR 3.24, 95% CI: 1.19, 8.86; p for trend 0.03). Although
PCB concentrations did not indicate high exposure levels, our findings indicate that B-NHL may
be associated with this exposure. Thus, case control studies of the general population with
background, environmental PCB exposures show that PCBs cause an increase in multiple
myeloma and NHL, which are related malignancies in that they both involve white blood cells.

       Together, the above studies provide support for the conclusion that background,
environmental PCB exposures cause an increase in the risk of NHL.

d. Elevated risk of breast cancer with general background, environmental PCB exposures

        Parada et al. (2016) investigated background, environmental levels of PCBs in serum at
the time of diagnosis of breast cancer and their association with survival following diagnosis. The
highest PCB174 tertile was associated with an increase in all-cause (HR=2.22, 95% CI: 1.14–4.30)
and breast cancer-specific (HR=3.15, 95% CI: 1.23–8.09) mortalities within 5 years of diagnosis.
The elevated hazard ratio (HR) remained associated with breast cancer-specific mortality
(HR=1.88, 95% CI: 1.05–3.36) at 15 years. At 5 years, the highest tertile of PCB177 was positively
associated with all-cause mortality (HR=2.12, 95% CI: 1.05–4.30). At 15 years, the highest tertiles
of ΣGroup 2A anti-estrogenic congeners PCB66, PCB74, PCB105, and PCB118 and PCB118 were
inversely associated with all-cause mortality (HR=0.60, 95% CI: 0.39–0.83; HR=0.63, 95% CI:
0.43–0.92, respectively). In this first US study of PCBs and breast cancer survival, PCBs were
associated with mortality in biologically plausible directions, with estrogenic PCBs 174 and 177
increasing breast cancer-specific mortality and all-cause mortalities.

        He et al. (2017) investigated the association between breast adipose PCB exposure in breast
cancer patients and breast cancer development, which can provide clues for exploring the
contribution of PCBs to human breast cancer. With increased clinical stage, the level of sum or
total PCBs increased significantly. The level of total PCB did not differ by tumor–node–metastasis
classification and PR or human epidermal growth factor receptor 2 (HER2) expression but did
differ by estrogen receptor (ER) expression (higher PCBs in ER+ cases) (P = 0.04) without a
regularly increasing trend in breast adipose tissue. These results suggest a potential association
between PCB exposure and breast cancer development.

        Zhang et al. (2015) conducted a meta-analysis of 25 breast cancer studies, involving a total
of 12866 participants (6088 cases and 6778 controls) from eight countries. Studies were included
for statistical analyses if they fulfilled the following criteria: to be observational studies (case-
control or cohort studies); to have measured PCB levels in biological samples (adipose tissue,
serum or plasma); to have reported measures of association (odds ratio, relative ratio) and 95%
confidence intervals (95% CIs) for breast cancer risk. The results showed that the risk of breast
cancer was associated with group II (OR = 1.23, 95% CI: 1.08–1.40) and group III (OR = 1.25,
95% CI: 1.09–1.43) PCBs, but not with group I (OR = 1.10, 95%CI: 0.97–1.24) PCBs or total PCB
exposure (OR = 1.09, 95%CI: 0.97–1.22). The results of the meta-analysis found that group II

                                                 64

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -74
Case 2:15-cv-00201-SMJ          ECF No. 387-1          filed 01/28/20   PageID.17398 Page 70 of 109




(potentially anti-estrogenic and immunotoxic, dioxin-like) and group III (phenobarbital, CYP1A
and CYP2B inducers, biologically persistent) PCB exposure contributed to the risk of breast
cancer. It is important to note that the meta-analysis is directly relevant to cancer risk associate
with background, environmental PCB exposures and that the analysis did not include
occupationally exposed female workers.

        Recently, a hospital-based case-control study of 209 newly diagnosed breast cancer cases
and 165 controls assessed the associations between adipose tissue PCB, DDT, and DDE levels and
breast cancer risk (Huang et al., 2019). Multivariate logistic regression models adjusted for age,
menarche age, ever breastfeeding, and menopausal status found that PCB-118, 138, PCB 153, 180,
the sum of seven PCB congeners, and p,p′-DDE were significantly higher in adipose tissue of
participants with breast cancer, suggesting that PCB exposures increase breast cancer risk.

        Leng et al. (2016) conducted a quantitative meta-analysis of the effects of specific PCB
congeners on breast cancer. The pooled Odds Ratios (ORs) showed a significant increase in the
risk of breast cancer in individuals with higher plasma/ fat levels of PCB 99 (OR: 1.36; 95% CI:
1.02 to 1.80), PCB 183 (OR: 1.56; 95% CI: 1.25 to 1.95) and PCB 187 (OR: 1.18; 95% CI: 1.01
to 1.39), while no increase in risk was found for dioxin-like PCBs. The authors concluded that the
mechanism of this effect might be through the induction of the CYP2B family of cytochrome P450
enzymes. The authors also addressed the issue of multiple comparisons where as the number of
tests increases, so does the probability that the findings are statistically significant just by chance.
Since breast cancer was the only end point in the sixteen studies included this the meta-analysis,
correcting for multiplicity had been avoided in the original studies as well as in the meta-analysis
which found that PCB 99, PCB 183 and PCB 187 are associated with an increase in the risk of
breast cancer (Leng et al., 2016). These findings are consistent with that reported in the meta-
analysis by Zhang et al. (2015), where PCBs 99, 183 and 187 are biologically persistent CYP2B
inducers which contributed to the risk of breast cancer.

        The meta-analyses of Zhang et al. (2015) and Leng et al. (2016) provide further support
for an association between PCB exposure and increased risk of breast cancer.



e. Elevated risk of gastrointestinal cancer with occupational and general background
environmental PCB exposures

        In a case-control study in the general population with background, environmental PCB
exposures, Howsam et al. (2004) reported an elevated risk of colorectal cancer was associated with
higher serum concentrations of mono-ortho PCB congeners 28 and 118. The odds ratio for these
mono-ortho PCBs for middle and higher tertile were, respectively, 1.82 [95% confidence interval
(CI), 0.90–3.70] and 2.94 (95% CI, 1.39–6.20). Risk associated with mono-ortho PCBs was
slightly higher for tumors with mutations in the p53 gene but was not modified by mutations in K-
ras. Mono-ortho PCBs were further associated with transversion-type mutations in both genes. The
authors conclude that these results support the hypothesis that exposure to mono-ortho PCBs
contributes to human colorectal cancer development. The trend and magnitude of the association,
as well as the observation of a molecular fingerprint in tumors, raise the possibility that this finding
may be causal. Additional support for this association comes from the occupational mortality

                                                  65

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -75
Case 2:15-cv-00201-SMJ         ECF No. 387-1        filed 01/28/20    PageID.17399 Page 71 of 109




 study of PCB capacitor workers from New York (Kimbrough et al. 2015). Carcinoma of the
 rectum was statistically significantly increased in the combined cohort (SMR 167; CI 107–249;
 p\0.05), but not separately among males or females. Among women, intestinal cancer mortality
 was elevated (67 deaths; SMR 1.31; 95% CI, 1.02–1.66), especially in higher cumulative exposure
 categories (Prince et al., 2006 b). Ruder et al. (2014) also found evidence of associations between
 employment in capacitor manufacturing and increased total cancer and intestinal cancer mortality
 among female long-term workers.

 f. Elevated risk of prostate cancer with occupational and general background environmental
 PCB exposures

          While earlier studies assessing the association between biomarkers of PCB exposure and
 prostate cancer risk in the general non-occupationally exposed population show inconsistent
 findings, the results from the most recent case-control studies show consistent positive associations
 of PCB exposure and risk of prostate cancer. Based on 58 cases and only 20 controls, the
 concentrations of the non-dioxin-like PCB153 in abdominal fat were associated with significantly
 increased odds of higher prostate-specific antigen concentrations (>16.5 ng/ml) at diagnosis of
 prostate cancer as compared with those with lower levels and controls (Hardell et al., 2006).
 Similarly, higher serum levels of nondioxin- like PCBs (including PCB153) were associated with
 higher odds of prostate cancer based on 58 cases with moderately or poorly differentiated tumors
 (Ritchie et al., 2005). However, a study by Aronson et al. (2010) suggests that long-term low-
 level exposure to organochlorine pesticides and PCBs in the general population does not contribute
 to increased prostate cancer risk. Similarly, no increased risk was observed for advanced prostate
 cancer (extra prostatic or metastatic cancer or Gleason score 8–10) based on the sum or on
 individual serum PCBs in 201 prospective cases from Japan (Sawada et al., 2010). Based on 576
 cases of prostate cancer in men from the French West Indies, tertiles of serum PCB153 were
 inversely associated with odds of low-grade prostate cancer (Gleason <7 and 3+4), whereas no
 association was observed for the 101 cases with high-grade score (Gleason >7 and 4+3) (Emeville,
 et al., 2015).

         Hardell et al. (2006) studied the adipose tissue concentrations of PCBs in cases with
 prostate cancer and controls with benign prostate hyperplasia. A greater-than median
 concentration of PCB congener 153 in the controls yielded an odds ratio (OR) of 3.15 and 95%
 confidence interval (CI) of 1.04–9.54. In the group of case subjects with PSA levels greater than
 the median level of 16.5 ng/mL, PCB 153 was OR 30.3 (95% CI_3.24–284). In cases with PSA
 levels greater than 10 ng/mL, the OR for PCB 153 was 7.91 (2.00 –31.2) The grouping of PCBs
 according to structural and biological activity was found to produce significantly increased risks
 for enzyme and phenobarbital-inducing PCBs and lower chlorinated PCBs in the case group with
 PSA levels greater than 16.5 ng/mL. The authors concluded that PCB153 might be of etiologic
 significance but need to be investigated further.

         Lim et al (2017) used prospective cohort data to conduct a case-cohort study to evaluate
 the association between serum concentrations of PCBs and the risk of prostate cancer incidence in
 a Korean population. Compared to the lowest tertile, increased risks of prostate cancer incidence
 were observed in the upper tertile of moderately chlorinated PCBs (Hazard Ratio, HR: 4.19; 95%
 CI: 1.30–13.54), the highly chlorinated PCBs (HR: 4.14; 95% CI: 1.75–9.79), biologically
 persistent as CYP1A and CYP2B inducers (HR: 4.44; 95% CI: 1.33–14.83), the sum of non-

                                                  66

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -76
Case 2:15-cv-00201-SMJ         ECF No. 387-1      filed 01/28/20    PageID.17400 Page 72 of 109




 dioxin-like PCBs (HR: 3.47; 95% CI: 1.21–9.98), and _PCBs (HR: 4.29;95% CI: 1.52–12.08). In
 dose-response curves, _PCBs were associated with the increased risk of prostate cancer.

        In a case-control study of stage 1 prostate cancer, mean concentrations of PCB118,
 PCB138, PCB153 and PCB187 were significantly higher (p<0.05) in serum of patients (Pi et al.,
 2016). The results suggest that exposure to PCBs may be associated with prostate cancer risk in
 Singaporean males.

         Ali et al (2016) identified a population-based cohort of 32,496 Swedish men aged 45–79
 years was followed prospectively through 1998–2011, to assess the association between validated
 estimates of dietary PCB exposure and incidence of prostate cancer by grade (2789 cases, with
 1276 low grade, 756 intermediate grade, 450 high grade) and prostate cancer mortality (357 fatal
 cases). After multivariable-adjustment, dietary PCB exposure was positively associated with high-
 grade prostate cancer, relative risk (RR) 1.35 [95% confidence interval (CI): 1.03–1.76] and with
 fatal prostate cancer, RR 1.43 (95% CI: 1.05–1.95), comparing the highest tertile with the lowest.
 No association with low or intermediate grade of prostate cancer. The major strengths of this
 epidemiological study is that it was population-based with a prospective study design, which
 eliminates recall and selection bias. In addition, they investigated a non-dioxin-like PCB153-
 induced cell invasion and related markers in normal prostate stem cells (WPE-stem) and in three
 different prostate cancer cell lines (PC3, DU145 and 22RV1) at exposure levels relevant to humans
 (10nM). Cell invasion and related markers, including MMP9, MMP2, Slug and Snail, were
 significantly increased in human prostate cancer cells as well as in prostate stem cells after
 exposure to PCB153. These experimental results support the findings of the observational
 epidemiological study. The findings both from the observational and experimental studies suggest
 a role of non-dioxin-like PCB153 in the development of high-grade and fatal prostate cancer.

         Results from these case-control studies are supported by occupational studies reporting
 higher prostate cancer mortality at high cumulative PCB exposure in occupationally exposed
 electrical capacitor manufacturing workers (Ruder et al. 2014; Prince et al. 2006). The study by
 Prince et al. (2006b) was the first occupational cohort study showing a strong exposure–response
 relationship between cumulative PCB exposure and mortality from prostate cancer.

 g. Elevated risk of thyroid cancer with background environmental PCB exposure

         Lerro et al. (2018) conducted a nested case-control study of thyroid cancer in the
 Norwegian Janus Serum Bank cohort using pre-diagnostic blood samples from 1972 to 1985.
 Incident thyroid cancer (n=108) was ascertained through 2008. Controls were matched 2:1 by age,
 date of blood draw, gender, and county. Among participants in the youngest birth cohort (1943–
 1957), we observed positive associations with thyroid cancer for total PCBs and the sum of the
 moderately chlorinated PCBs including 138/158 and 153, suggest that early-life exposure
 contributes to cancer risk.

    Together, the above studies of occupational PCB exposures and background,
 environmental PCB exposures in the general population support the designation of PCBs as
 know human carcinogens.



                                                67

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -77
Case 2:15-cv-00201-SMJ          ECF No. 387-1        filed 01/28/20     PageID.17401 Page 73 of 109




    IV. CONCLUSIONS

        In summary, PCBs pose a significant threat to human health due to their wide-spread use,
persistence, and inherent toxicity. It is clear from the published scientific literature, as early as the
1930s, that PCBs produce systemic toxicity in humans and in laboratory animals.

       An extensive body of peer reviewed scientific studies, including those of ATSDR 2000,
2011; EPA 1985, 1989, 1996a, 1996b, 2018; IARC 2016, support the conclusion that PCBs cause
an increased risk of a number of adverse health effects, including cancer, developmental effects,
diabetes, liver injury, immune system dysfunction, neurobehavioral effects, impaired thyroid
function, reproductive system impairment, cardiovascular disease, and chloracne. These adverse
health effects are observed in association with PCB exposures in the general population, at
background, environmental levels of exposure to PCBs. Thus, an increase in human exposure to
PCBs results in an increased risk of developing cancer and other adverse health effects. In
addition, PCB exposure to children, women of childbearing age, and pregnant women is especially
dangerous due to PCBs adverse developmental effects. Therefore, efforts should continue to
reduce human exposures to PCBs, which will in turn reduce health risks due to these persistent
environmental contaminants.




                                                   68

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -78
Case 2:15-cv-00201-SMJ        ECF No. 387-1      filed 01/28/20    PageID.17402 Page 74 of 109




       REFERENCES

      Acker, L., and Schulte, E. (1970). Vorkmmen von chlorierten Biphenylen und
Hexachlorobenzol neben chlorierten Insktiziden in Humanmilch und menschlichen Fettgewebe.
Naturwissenschaften 57, 497.

       Adams, E.M, Irish, D.D., Spencer, H.C., and Rowe, V.K. (1941). The response of rabbit
skin to compounds reported to have caused acneform dermatitis. American Industrial Hygiene
Association Quarterly, 2:1, 1-4, DOI: 10.1080/00968204109343795.

        Åkesson A, Donat-Vargas C, Berglund M, Glynn A, Wolk A, Kippler M. Dietary exposure
to polychlorinated biphenyls and risk of heart failure – A population-based prospective cohort
study. Environment International 126 (2019) 1-6.

       AL-Hussaini, TK, Abdelaleem, AA, Elnashar, I, Shabaan, OM, Mostafs, R, El-Baz, MAH,
El-Deek, SEM, Farghaly, TA. The effect of follicullar fluid pesticides and polychlorinated
biphenyls concentrations on intracytoplasmic sperm injection (ICSI) embryological and clinical
outcome. European Journal of Obstetrics & Gynecology and Reproductive Biology 220 (2018)
39–43.

       Ali, I, Julin, B, Glynn, A, Hogberg, J, Berglund, M, Johansson J, Andersson, S, Andren,
O, Giovannucci, E, Wolk, A, Stenius, U and Akesson, A. Exposure to polychlorinated biphenyls
and prostate cancer: population-based prospective cohort and experimental studies.
Carcinogenesis, 2016, Vol. 37, No. 12, 1144–1151

      Allen JR, Carstens LA, Barsotti DA. (1974). Residual effects of short-term, low-level
exposure of nonhuman primates to polychlorinated biphenyls. Toxicology and Applied
Pharmacology 30: 440-451.

        Allen, J.R., and Norback, D. H. (1973). Polychlorinated biphenyls – and triphenyl-induced
gastric mucosal hyperplasia in primates. Science. 179: 498-499.




                                               69

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -79
Case 2:15-cv-00201-SMJ        ECF No. 387-1       filed 01/28/20    PageID.17403 Page 75 of 109




       Alvares AP, Fischbein A, Anderson KE, et al. 1977. Alterations in drug metabolism in
 workers exposed to polychlorinated biphenyls. Clinical Pharmacology and Therapeutics. 22: 140-
 146.

       American Conference of Government Industrial Hygienists (1955). Threshold limits for
 1955. AMA Arch. Ind. Health. 11: 521.

        Aminov Z, Haase RF, Pavuk M, Carpenter DO, Anniston Environmental Health Research
 Consortium (2013). Analysis of the effects of exposure to polychlorinated biphenyls and
 chlorinated pesticides on serum lipid levels in residents of Anniston, Alabama. BMC Environ
 Health 12:108

         Aminov Z, Haase R, Rej R, Schymura MJ, Santiago-Rivera A, Morse G, DeCaprio A,
 Carpenter DO, and the Akwesasne Task Force on the Environment. 2016. Diabetes prevalence in
 relation to serum concentrations of polychlorinated biphenyl (PCB) congener groups and three
 chlorinated pesticides in a Native American population. Environ Health Perspect 124:1376–1383;
 http://dx.doi.org/10.1289/ehp.1509902

        Anderson, D.W., Hickey, J.J., Risebrough, R.W., et al. (1969). Significance of chlorinated
 hydrocarbon residue to breeding pelicans and cormorants. Can. Field-Natur. 83: 89-112.

         Arnold, D.L., F. Bryce, R. Stapley et al. 1993a. Toxicological consequences of Aroclor
 1254 ingestion by female Rhesus (Macaca mulatta) monkeys, Part 1A: Prebreeding phase - clinical
 health findings. Food Chem. Toxicol. 31: 799- 810.

        Arnold, D.L., F. Bryce, K. Karpinski et al. 1993b. Toxicological consequences of Aroclor
 1254 ingestion by female Rhesus (Macaca mulatta) monkeys, Part 1B: Prebreeding phase -clinical
 and analytical laboratory findings. Food Chem. Toxicol. 31: 811-824.

         Arnold DL, Nera EA, Stapley R, et al. 1997. Toxicological consequences of Aroclor 1254
 ingestion by female rhesus (Macaca mulatta) monkeys and their nursing infants. Part 3: post-
 reproduction and pathological findings. Food and Chemical Toxicology 35(12): 1191-1207.

        Aronson, K.J. et al. (2010) Plasma organochlorine levels and prostate cancer risk. J. Expo.
 Sci. Environ. Epidemiol., 20, 434–445.

        ATSDR (Agency for Toxic Substances and Disease Registry) November, 2000.
 Toxicological Profile for Polychlorinated Biphenyls (PCBs).

         ATSDR (Agency for Toxic Substances and Disease Registry) April 2011. Addendum to
 the Toxicological Profile for Polychlorinated Biphenyls (PCBs).

         Axmon A, Thulstrup AM, Rignell-Hydbom A, Pedersen HS, Zvyezday V, Ludwicki JK,
 et al. 2006. Time to pregnancy as a function of male and female serum concentrations of
 2,2´4,4´5,5´-hexachlorobiphenyl (CB-153) and 1,1-dichloro-2,2-bis (p-chlorophenyl)-ethylene
 (p,p´-DDE). Hum Reprod 21(3):657–665.



                                                70

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -80
Case 2:15-cv-00201-SMJ        ECF No. 387-1      filed 01/28/20    PageID.17404 Page 76 of 109




       Baba T, Ito S, Yuasa M, Yoshioka E, Miyashita C, Araki A, Sasaki S, Kobayashi S,
Kajiwara J, Hori T, Kato S, Kishi R. Association of prenatal exposure to PCDD/Fs and PCBs with
maternal and infant thyroid hormones: The Hokkaido Study on Environment and Children's
Health. Science Total Environ. 2018 Feb 15; 615:1239-1246.

       Baker EL, Landrigan PJ, Glueck CJ, et al. (1980). Metabolic consequences of exposure
to polychlorinated biphenyls (PCB) in sewage sludge. American Journal of Epidemiology. 112:
553-563.

        Baker, NA, Karounos, M, English, V, Fang, J, Wei, Y, Stromberg, A, Sunkara, M, Morris,
AJ, Swanson, HI, and Cassis LA. Coplanar Polychlorinated Biphenyls Impair Glucose
Homeostasis in Lean C57BL/6 Mice and Mitigate Beneficial Effects of Weight Loss on Glucose
Homeostasis in Obese Mice. Environ Health Perspect 121:105–110 (2013).
http://dx.doi.org/10.1289/ehp.1205421 [Online 24 October 2012]

       Barsotti, D.A., R.J. Marlar and J.R. Allen. 1976. Reproductive dysfunction in rhesus
monkeys exposed to low levels of polychlorinated biphenyls (Aroclor 1248). Food Cosmet.
Toxicol. 14: 99-103.

       Barsotti, D.A. and J.P. van Miller. 1984. Accumulation of a commercial polychlorinated
biphenyl mixture (Aroclor 1016) in adult rhesus monkeys and their nursing infants. Toxicology.
30: 31-44.

        Behforooza, B, Newmana, J, Gallo MV, Akwesasne Task Force on the Environment,
Schell, LM. PCBs and measures of attention and impulsivity on a continuous performance task of
young adults. Neurotoxicology and Teratology 64 (2017) 29–36

        Bennett, G. A., Drinker, C. K., and Warren, M. F. (1938). Morphological changes in the
livers of rats resulting from exposure to certain chlorinated hydrocarbons. J. Ind. Hyg. Toxicol.
20: 97-123.

       Berger-Sweeney J, Hohmann CF. 1997. Behavioral consequences of abnormal cortical
development: insights into developmental disabilities. Behavioural brain research 86(2):121–142.

       Berghuis SA, Soechitram SD, Hitzert MM, Sauer PJJ, Bos AF. Prenatal exposure to
polychlorinated biphenyls and their hydroxylated metabolites is associated with motor
development of three-month-old infants. Neurotoxicology. 2013; 38:124–130. [PubMed:
23895877]

       Berghuis SA and Roze E. Prenatal exposure to PCBs and neurological and sexual/ pubertal
development from birth to adolescence. Curr Probl Pediatr Adolesc Health Care 2019; 000:1_27

       Bergkvist C, Akesson A, Glynn A, Michaelsson K, Rantakokko P, Kiviranta H, et al.
Validation of questionnaire based long-term dietary exposure to polychlorinated biphenyls using
biomarkers. Mol Nutr Food Res 2012; 56(11):1748-1754.




                                               71

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -81
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17405 Page 77 of 109




        Bergkvist, C., Kippler,M., Larsson, S.C., Berglund, M., Glynn, A.,Wolk, A., Akesson, A.,
 2014. Dietary exposure to polychlorinated biphenyls is associated with increased risk of stroke in
 women. J. Intern. Med. 276, 248–259.

         Bergkvist, C., Berglund, M., Glynn, A., Wolk, A., Akesson, A., 2015. Dietary exposure to
 polychlorinated biphenyls and risk of myocardial infarction - a population-based prospective
 cohort study. Int. J. Cardiol. 183, 242–248.

        Bergkvist, C., Berglund, M., Glynn, A., Julin, B., Wolk, A., Akesson, A., 2016. Dietary
 exposure to polychlorinated biphenyls and risk of myocardial infarction in men – a population-
 based prospective cohort study. Environ. Int. 88, 9–14.

        Bernardo BA, Lanphear BP, Venners SA, Arbuckle TE, Braun JM, Muckle G, et al. 2019.
 Assessing the Relation between Plasma PCB Concentrations and Elevated Autistic Behaviours
 using Bayesian Predictive Odds Ratios. Int J Environ Res Public Health 2019, 16, 457;
 doi:10.3390/ijerph16030457

       Bertazzi PA, Riboldi L, Pesatori A, et al. (1987). Cancer mortality of capacitor
 manufacturing workers. American Journal of Industrial Medicine 11: 165-176.

        Biros, F.J., Walker, A.C., and Medbery, A. (1970). Polychlorinated biphenyls in human
 adipose tissue. Bull. Environ. Contam. Toxicol. 5: 317-323.

         Bloom, MS, Fujimoto, VY, Storm, R, Zhang, L, Butts, CD, Sollohub, D, and Jansing, RL.
 Persistent organic pollutants (POPs) in human follicular fluid andin vitro fertilization outcomes, a
 pilot study. Reproductive Toxicology 67 (2017) 165–173.

        Boffetta, P., Catalani, S., Tomasi, C., Pira, E., Apostoli, P., 2018. Occupational exposure
 to polychlorinated biphenyls and risk of cutaneous melanoma: a meta-analysis. Eur. J. Cancer
 Prev. 27, 62–69.

        Boucher O, Muckle G, Bastien CH. Prenatal exposure to polychlorinated biphenyls: a
 neuropsychologic analysis. Environ Health Perspect. 2009 Jan;117(1):7-16.

         Boucher, O, Burden, MJ, Muckle, G, Saint-Amour, D, Ayotte, P, Dewailly, E, Nelson, CA,
 Jacobson, SW and Jacobson, JL. Response Inhibition and Error Monitoring during a Visual
 Go/No-Go Task in Inuit Children Exposed to Lead, Polychlorinated Biphenyls, and
 Methylmercury.          Environ       Health       Perspect        120:608–615         (2012).
 http://dx.doi.org/10.1289/ehp.1103828 [Online 5 December 2011]

         Boucher O, Muckle G, Jacobson JL, Carter RC, Kaplan-Estrin M, Ayotte P, Dewailly É,
 Jacobson SW. 2014. Domain-specific effects of prenatal exposure to PCBs, mercury, and lead on
 infant cognition: results from the Environmental Contaminants and Child Development Study in
 Nunavik. Environ Health Perspect 122:310–316; http://dx.doi.org/10.1289/ehp.1206323

         Boucher O, Muckle G, Ayotte P, Dewailly E, Jacobson SW, Jacobson JL. Altered fine
 motor function at school age in Inuit children exposed to PCBs, methylmercury, and lead. Environ
 International 2016; 95:144–51

                                                 72

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -82
Case 2:15-cv-00201-SMJ       ECF No. 387-1      filed 01/28/20   PageID.17406 Page 78 of 109




       Bouchard MF, Oulhote Y, Sagiv SK, Saint-Amour D, Weuve J. 2014. Polychlorinated
biphenyl exposures and cognition in older U.S. adults: NHANES (1999–2002). Environ Health
Perspect 122:73–78; http://dx.doi.org/10.1289/ehp.1306532

       Bowes, G.W., Mulvihill, M.J., Decamp, M.R., and Kende, A.S. (1975a). Gas
chromatographic characteristics of authentic chlorinated dibenzofurans; identification of two
isomers in American and Japanese polychlorinated biphenyls. J. Agric. Food Chem. 23(6): 1222-
1223.

       Bowes, G.W., Milvihill, M.J., Simoneit, B.R., Burlingame, A.L. and Risebrough, R.W.
(1975b). Identification of chlorinated dibenzofurans in American polychlorinated biphenyls.
Nature (London). 256: 305-307.

       Brinkman, U.A., Th. And de Kok, A. (1980). Production, properties and usage in
Halogenated Biphenyls, Terphenyls, Naphthalenes, Dibenzodioxins and Related Compounds, ed.
R.D. Kimbrough, Elsevier/North-Holland. Pages 1-40.

       Brown AS, Cheslack-Postava K, Rantakokko P, Kiviranta H, Hinkka-Yli-Salomaki S,
McKeague IW, et al. 2018. Association of Maternal Insecticide Levels With Autism in Offspring
From a National Birth Cohort. Am J Psychiatry 175:1094-1101.

       Brown DP. Mortality of workers exposed to polychlorinated biphenyls—an update.
Archives of Environmental Health 42(6): 333-339, 1987.

       Brown DP, Jones M. Mortality and industrial hygiene study of workers exposed to
polychlorinated biphenyls. Archives of Environmental Health. 36: 120-129, 1981.

       Bruckner JV, Khanna KL, Cornish HH. 1973. Biological responses of the rat to
polychlorinated biphenyls. Toxicology and Applied Pharmacology 24: 434-448.

        Brucker-Davis F, Wagner-Mahler K., Delattre I, et al. (2008) Cryptorchidism at birth in
Nice area (France) is associated with higher prenatal exposure to PCBs and DDE, as assessed by
colostrum concentrations. Human Reporoduction 23(8): 1708-1718.

        Brunner, M.J., T.M. Sullivan, A.W. Singer, et. al. 1996. An assessment of the chronic
toxicity and oncogenicity of Aroclor-1016, Aroclor-1242, Aroclor- 1254, and Aroclor-1260
administered in diet to rats. Study No. SC920192. Chronic toxicity and oncogenicity report.
Battelle, Columbus OH.

       Buck GM, Vena JE, Schisterman EF, Dmochowski J, Mendola P, Sever LE, et al. 2000.
Parental consumption of contaminated sport fish from Lake Ontario and predicted fecundability.
Epidemiology 11(4):388–393.

       Buck Louis GM, Dmochowski J, Lynch C, Kostyniak P, McGuinness BM, Vena JE. 2009.
Polychlorinated biphenyl serum concentrations, lifestyle and time-to-pregnancy. Hum Reprod
24(2):451–458.



                                              73

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -83
Case 2:15-cv-00201-SMJ        ECF No. 387-1      filed 01/28/20   PageID.17407 Page 79 of 109




         Buck Louis, GM, Sundaram, R, Schisterman, EF, Sweeney, AM, Lynch, CD, Gore-
 Langton, RE, Maisog, J, Kim, S, Chen, Z, and Barr DB. Persistent Environmental Pollutants and
 Couple Fecundity: The LIFE Study. Environ Health Perspect 121:231–236 (2013).
 http://dx.doi.org/10.1289/ehp.1205301 [Online 14 November 2012]

        Burns JS, Lee MM, Williams PL, Korrick SA, Sergeyev O, Lam T, et al. Associations of
 Peripubertal Serum Dioxin and Polychlorinated Biphenyl Concentrations with Pubertal Timing
 among Russian Boys. Environ Health Perspect. 2016; 124(11):1801–7.

        Buser, H.R., Bosshardt, H-P, and Rappe, C. (1978a). Formation of polychlorinated
 dibenzofurans (PCDFs) from the pyrolysis of PCBs. Chemosphere. 7(1): 109-119.

        Buser, H.R., Rappe, C. and Gara, A. (1978b). Polychlorinated dibenzofurans (PCDFs)
 found in Yusho oil and used in Japanese PCB. Chemosphere. 7(5): 439-449.

        Buser, H.R., and Rappe, C. (1979). Formation of polychlorinated dibenzofurans (PCDFs)
 from the pyrolysis of individual PCB isomers. Chemosphere 8(3): 157-174.

         Cao Y, Winneke G, Wilhelm M, Wittsiepe J, Lemm F, Fuerst P, Ranft U, Imoehl M, Kraftg
 M, Oesch-Bartlomowicz B, et al. Environmental exposure to dioxins and polychlorinated
 biphenyls reduce levels of gonadal hormones in newborns: Results from the Duisburg cohort
 study. Int J Hyg Environ Health. 2008; 211:30–39. [PubMed: 17660003]

        Cao J, Fan T, Li W, Xiao S. Association study between plasma levels of polychlorinated
 biphenyls and risk of cutaneous malignant melanoma. Environment International 126 (2019) 298-
 301.

       Carpenter DO. 2006. Polychlorinated biphenyls (PCBs): routes of exposure and effects on
 human health. Rev Environ Health 21(1):1–23.

        Casas M, Nieuwenhuijsen M, Martínez D, Ballester F, Basagaña X, Basterrechea M,
 Chatzi L, Chevrier C, et al. Prenatal exposure to PCB-153, p,p′-DDE and birth outcomes in
 9000 mother–child pairs: Exposure–response relationship and effect modifiers. Environment
 International 74 (2015) 23-31.

        Catalani,S, Donato, F, Tomasi, C, Pira, E, Apostoli, P and Boffetta, P. Occupational and
 environmental exposure to polychlorinated biphenyls and risk of non-Hodgkin lymphoma: a
 systematic review and meta-analysis of epidemiology studies. Catalani,S, Donato, F, Tomasi, C,
 Pira, E, Apostoli, P and Boffetta, P. Eur J Cancer Prev. 2018 Sep 17. doi:
 10.1097/CEJ.0000000000000463

       Cave, M, Appana, S, Patel, M, Falkner, KC, McClain, CJ, and Brock, G. Polychlorinated
 Biphenyls, Lead, and Mercury Are Associated with Liver Disease in American Adults: NHANES
 2003–2004 Environ Health Perspect 118:1735–1742 (2010). doi:10.1289/ehp.1002720 [Online 3
 September 2010]




                                               74

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -84
Case 2:15-cv-00201-SMJ         ECF No. 387-1      filed 01/28/20    PageID.17408 Page 80 of 109




        Chao HR et al (2003) Polychlorinated biphenyls in Taiwanese primipara human milk and
 associated factors. Bull Environ Contam Toxicol 70:1097–1103. https://doi.org/10.1007/s00128-
 003-0095-0

        Chase KH, Wong O, Thomas D et al. 1982. Clinical and metabolic abnormalities
 associated with occupational exposure to polychlorinated biphenyls (PCBs). Journal of
 Occupational Medicine 24: 109-114.

       Checkoway, H., et al. Research Methods in Occupational Epidemiology, Second Edition.
 Oxford University Press, 2004

         Chen YC, Yu ML, Rogan WJ, Gladen BC, Hsu CC. A 6-year follow-up of behavior and
 activity disorders in the Taiwan Yu-cheng children. Am J Public Health. 1994; 84:415–421.
 [PubMed: 8129058]

        Cheslack-Postava K, Rantakokko PV, Hinkka-Yli-Salomäki S, Surcel H, McKeague IW,
 Kiviranta HA, et al. Maternal serum persistent organic pollutants in the Finnish Prenatal Study of
 Autism: A pilot study. Neurotoxicol Teratol. 2013; 38: 1–5. doi: 10.1016/j.ntt.2013.04.001 PMID:
 23591055

        Chevrier J, Eskenazi B, Holland N, Bradman A, Barr DB. 2008. Effects of exposure to
 polychlorinated biphenyls and organochlorine pesticides on thyroid function during pregnancy.
 Am J Epidemiol 168:298–310.

        Clair, HB, Pinkston, CM, Rai, SN, Pavuk, M, Dutton, ND, Brock, GN, Prough, RA,
 Falkner, KC, McClain, CM, and Cave, MC. Liver Disease in a Residential Cohort With Elevated
 Polychlorinated Biphenyl Exposures. (2018). Toxicological Sciences, 164(1), 2018, 39–49.

        Cohn BA, Cirillo PM, Sholtz RI, Ferrara A, Park J-S, Schwingl PJ. Polychlorinated
 biphenyl (PCB) exposure in mothers and time to pregnancy in daughters. Reprod. Toxicol. 2011;
 31:290–296. [PubMed: 21296657]

       Colombi A, Maroni M, Ferioli A, et al. 1982. Increase in urinary porphyrin excretion in
 workers exposed to polychlorinated biphenyls. Journal of Applied Toxicology 2: 117-121.

         Croes K, Den Hond E, Bruckers L, Loots I, Morrens B, Nelen V, et al. Monitoring
 chlorinated persistent organic pollutants in adolescents in Flanders (Belgium): Concentrations,
 trends and dose-effect relationships (FLEHS II). Environ Int. 2014; 71C:20–8.

         Dallaire F, Dewailly É, Muckle G, Vézina C, Jacobson SW, Jacobson J, et al. 2004. Acute
 infections and environmental exposure to organochlorines in Inuit infants from Nunavik. Environ
 Health Perspect 112:1359–1365.

        Dallaire F, Dewailly E, Vezina C, Muckle G, Weber JP, Bruneau S, Ayotte P: Effect of
 prenatal exposure to polychlorinated biphenyls on incidence of acute respiratory infections in
 preschool Inuit children. Environ Health Perspect 2006, 114:1301–1305.



                                                75

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -85
Case 2:15-cv-00201-SMJ        ECF No. 387-1      filed 01/28/20    PageID.17409 Page 81 of 109




      Darras VM. Endocrine disrupting polyhalogenated organic pollutants interfere with thyroid
hormone signalling in the developing brain. Cerebellum 2008;7(1):26–37.

        Darvill T, Lonky E, Reihman J, Stewart P, Pagano J. 2000. Prenatal exposure to PCBs and
infant performance on the Fagan Test of Infant Intelligence. Neurotoxicology 21(6):1029–38

       DeCastro BR, Korrick SA, Spengler JD, Soto AM. 2006. Estrogenic activity of
polychlorinated biphenyls present in human tissue and the environment. Environ Sci Technol
40(8):2819–2825.

       De Roos AM, Hartge P, Lubin JH, et al. (2005) Persistent organochlorine chemicals in
plasma and risk of non-Hodgkin’s lymphoma. Cancer Research 65(23): 11214-11226.

       Den Hond E, Roels HA, Hoppenbrouwers K, et al. (2002) Sexual maturation in relation to
polychlorinated aromatic hydrocarbons: Sharpe and Skakkebaek’s hypothesis revisited.
Environmental Health Perspectives 110(8): 771-776.

        Den Hond E, Dhooge W, Bruckers L, Schoeters G, Nelen V, van de Mieroop E, et al.
Internal exposure to pollutants and sexual maturation in Flemish adolescents. Journal of exposure
science & environmental epidemiology. 2011; 21(3):224–33.

       Denham M, Schell LM, Deanne G, et al. (2005) Relationship of lead, mercury, mirex,
dichlorodiphenydichloroethylene, hexachlorobenzene, and polychlorinated biphenyls to timing of
menarche among Akweasane Mohawk girls. Pediatrics 115(2): e127-e134.

        Dewailly É, Ayotte P, Bruneau S, Gingras S, Belles-Isles M, Roy R. 2000. Susceptibility
to infections and immune status in Inuit infants exposed to organochlorines. Environ Health
Perspect 108:205–211.

        Dickerson SM, Gore AC. 2007. Estrogenic environmental endocrine-disrupting chemical
effects on reproductive neuroendocrine function and dysfunction across the life cycle. Rev Endocr
Metab Disord 8(2):143–159.

        Donat-Vargas, C., Gea, A., Sayon-Orea, C., de la Fuente-Arrillaga, C., Martinez-Gonzalez,
M.A., Bes-Rastrollo, M., 2015. Association between dietary intake of polychlorinated biphenyls
and the incidence of hypertension in a Spanish cohort: the seguimiento universidad de Navarra
project. Hypertension 65, 714–721.

       Donat-Vargas, C., et al., 2017. Dietary polychlorinated biphenyls, long-chain n-3
polyunsaturated fatty acids and incidence of malignant melanoma. Eur. J. Cancer 72, 137–143.

      Donat-Vargas, C, Åkesson, A, Tornevi, A, Wennberg, A, Sommar, J, Kiviranta, H,
Rantakokko, P, and Bergdahl, IA. Persistent Organochlorine Pollutants in Plasma, Blood Pressure,
and Hypertension in a Longitudinal Study. Hypertension. 2018; 71: 1258-1268.

        Drinker, C.K., Warren, M.F., and Bennett, G.A. (1937). The problem of possible systemic
effects from certain chlorinated hydrocarbons. J. Ind. Hyg. Toxicol. 19: 283-311.


                                               76

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -86
Case 2:15-cv-00201-SMJ        ECF No. 387-1       filed 01/28/20    PageID.17410 Page 82 of 109




       Drinker, C.K. (1939). Further observations on the possible systemic toxicity of certain of
the chlorinated hydrocarbons with suggestions for permissible concentrations in the air of
workrooms. J. Ind. Hyg. Toxicol. 21: 155-159.

      Duntas LH. Environmental factors and autoimmune thyroiditis. Nat Clin Pract Endocrinol
Metab 2008; 4 (8):454–460

         Duntas LH and Stathatos N (2016). Toxic chemicals and thyroid function: hard facts and
lateral thinking. Rev. Endocr. Metab. Disord. 16: 311-318.

       Dusanov, S, Ruzzin, J, Kiviranta, H, Klemsdal, TO, Retterstøl, L, Rantakokko, P,
Airaksinen, R, Djurovic, S, Tonstad, S. Associations between persistent organic pollutants and
metabolic syndrome in morbidly obese individuals. Nutrition, Metabolism & Cardiovascular
Diseases (2018) 28, 735-742.

        Eguchi A, Yanase K, Yamamoto M, Sakurai K, Watanabe M, Todaka E, Mori C. The
relationship of maternal PCB, toxic, and essential trace element exposure levels with birth weight
and head circumference in Chiba, Japan. Environmental Science and Pollution Research (2019)
26:15677–15684.

       Emeville, E. et al. (2015) Associations of plasma concentrations of
dichlorodiphenyldichloroethylene and polychlorinated biphenyls with prostate cancer: a case-
control study in Guadeloupe (French West Indies). Environ. Health Perspect., 123, 317–323.

      Emmett EA, Maroni M, Jefferys et al. 1988. Studies of transformer repair workers
exposed to PCBs: II. Results of clinical laboratory investigations. American Journal of Industrial
Medicine 14: 47-62.

       Eskenazi, B, Rauch, SA, Tenerelli, R, Huen, K, Holland, NT, Lustig, RH, Kogut, K,
Bradman, A, Sjödin, A, Harley, KG.In utero and childhood DDT, DDE, PBDE and PCBs exposure
and sex hormones in adolescent boys: The CHAMACOS study. International Journal of Hygiene
and Environmental Health 220 (2017) 364–372.

        Eubig PA, Aguiar A, Schantz SL Lead and PCBs as risk factors for attention
deficit/hyperactivity disorder. Environ Health Perspect. 2010 Dec;118(12):1654-67.

       Everett, CJ, Frithsen I, and Player M. Relationship of polychlorinated biphenyls with type
2 diabetes and hypertension. J. Environ. Monit., 2011, 13, 241–251

        Everett, C. J., Mainous, A. G III, Frithsen, I. L., Player, M. S. and Matheson, E. M.
Association of polychlorinated biphenyls with hypertension in the 1999–2002 National Health and
Nutrition Examination Survey, Environ. Res., 2008a, 108, 94–97.

       Everett, C. J., Mainous, A. G III, Frithsen, I. L., Player, M. S. and Matheson, E. M.
Commentary on the association of polychlorinated biphenyls with hypertension, Environ. Res.,
2008b, 108, 428–429.



                                               77

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -87
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17411 Page 83 of 109




     Faber, R.A., Risenbrough, R.W., and Pratt, H.M. (1972). Organochlorines and mercury in
Common Egrets and Great Blue Herons. Environ. Pollution 3: 111-112.

       Fairhall LT (1949).       Industrial Toxicology, Chlorinated Diphenyl               and the
chlorinatednaphthalenes. 255-257. Williams and Wilkins Co. Baltimore.

       Faroon OM, Keith S, Jones D, de Rosa C. Effects of polychlorinated biphenyls on
development and reproduction. Toxicol Ind Health. 2001; 17:63–93. [PubMed: 12117298]

       Fein, G.G., J.L. Jacobson, S.W. Jacobson et al. 1984. Prenatal exposure to polychlorinated
biphenyls: Effects on birth size and gestation age. J. Pediatr. 105(2): 315-320.

      Fimm, B, Sturm, W, Esser, A, Schettgen, T, Willmes, K, Lang, J, Gaum, PM, and Kraus,
T. Neuropsychological effects of occupational exposure to polychlorinated biphenyls.
NeuroToxicology 63 (2017) 106–119

       Fischbein A, Wolff MS, Lilis R, et al. 1979. Clinical findings among PCB-exposed
capacitor manufacturing workers. Annals of the New York Academy of Sciences 320: 703-715.

       Fischbein A. 1985. Liver function tests in workers with occupational exposure to
polychlorinated biphenyls (PCBs): Comparison with Yusho and Yu-Cheng. Environmental
Health Perspectives. 60: 145-150.

       Fitzgerald EF, Belanger EE, Gomez MI, Cayo M, McCaffrey RJ, Seegal RF, et al.
Polychlorinated biphenyl exposure and neuropsychological status among older residents of upper
Hudson River communities. Environ Health Perspect 2008; 116(2):209–215.

       Flick, D.F., O’Dell, R.G., and Childs, V.A. (1965). Studies of the chick edema disease. J.
Similarity of symptoms produced by feeding chlorinated biphenyl Poultry Sci. 44: 1460-1465.

       Forns J, Stigum H, Hoyer BB, Sioen I, Sovcikova E, Nowack N, et al. 2018. Prenatal and
postnatal exposure to persistent organic pollutants and attention-deficit and hyperactivity disorder:
a pooled analysis of seven European birth cohort studies. Int J Epidemiol 47:1082-1097.

      Freeman, M.D., Kohles, S.S., 2012. Plasma levels of polychlorinated biphenyls, non-
Hodgkin lymphoma, and causation. J. Environ. Public Health 2012, 258981, 15 pages.

    Fry K, Power MC. Persistent organic pollutants and mortality in the United States,
NHANES 1999-2011. Environ Health. 2017;16(1):105. doi:10.1186/s12940-017-0313-6

        Gallagher RP, Macarthur AC, Lee TK, et al. Plasma levels of polychlorinated biphenyls
and risk of cutaneous malignant melanoma: a preliminary study. Int J Cancer 2011; 128: 1872–
80.

         Gallo MV, Ravenscroft J, Carpenter DO, Frye C, Akwesasne Task Force on the
Environment, Cook B, Schell LM. 2016. Endocrine disrupting chemicals and ovulation: Is there
a relationship? Environmental Research 151: 410-418.


                                                 78

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -88
Case 2:15-cv-00201-SMJ         ECF No. 387-1        filed 01/28/20    PageID.17412 Page 84 of 109




         Gallo, MV, Julia Ravenscroft, J, Carpenter, DO, Schell, LM, Akwesasne Task Force on
 the Environment. Persistent organic pollutants as predictors of increased FSH:LH ratio in
 naturally cycling, reproductive age women. (2018). Environmental Research 164: 556-564.

         Gasull, M., Pumarega, J., et al., 2012. Blood concentrations of persistent organic pollutants
 and prediabetes and diabetes in the general population of Catalonia. Environ. Sci. Technol. 46
 (14), 7799–7810

        Gasull, M, Castell, C, Pallarès, N, Miret, C, Pumarega, J, Téllez-Plaza, M, López, T, Salas-
 Salvadó, J, Lee, DH, Goday, A, and Porta, M. Blood Concentrations of Persistent Organic
 Pollutants and Unhealthy Metabolic Phenotypes in Normal-Weight, Overweight, and Obese
 Individuals. Am J Epidemiol. 2018;187 (3):494–506.

        Gaum PM, Esser A, Schettgen T, Gube M, Kraus T, Lang J. Prevalence and incidence rates
 of mental syndromes after occupational exposure to polychlorinated biphenyls. International
 Journal of Hygiene and Environmental Health 217 (2014) 765–774.

        Gaum, PM, Gube, M, Schettgen, T, Putschögl, FM, Kraus, T, Fimm, B, and Lang, J.
 Polychlorinated biphenyls and depression: cross-sectional and longitudinal investigation of a
 dopamine-related Neurochemical path in the German HELPcB surveillance program.
 Environmental Health (2017) 16:106

        Gaum, PM, Gube, M, Esser, A, Schettgen, T, Quinete, N, Bertram, J, Putschögl, FM,
 Kraus, T and Lang, J. Depressive Symptoms after PCB Exposure: Hypotheses for Underlying
 Pathomechanisms via the Thyroid and Dopamine System. International Journal of Environmental
 Research and Public Health (2019) 16: 950.

         Gladen BC, Ragan NB, Rogan WJ. 2000. Pubertal growth and development and prenatal
 and lactational exposure to polychlorinated biphenyls and dichlorodiphenyl dichloroethene. J Ped
 136(4):490-496.

         Gladen BC, Shkiryak-Nyzhnyk ZA, Chyslovska N, Zadorozhnaja TD, Little RE (2003)
 Persistent organochlorine compounds and birth weight. Ann Epidemiol 13:151–157.
 https://doi.org/10.1016/ S1047-2797(02)00268-5

        Goncharov A, Rej R, Negoita S, Schymura M, Santiago-Rivera A, Morse G, Carpenter
 DO, Environm ATF. Lower Serum Testosterone Associated with Elevated Polychlorinated
 Biphenyl Concentrations in Native American Men. Environ. Health Perspect. 2009; 117:1454–
 1460. [PubMed: 19750113]

        Goncharov, A., Bloom, M. Pavuk, M, Birman, I., and Carpenter, D.O. Blood pressure and
 hypertension in relation to levels of serum polychlorinated biphenyls in residents of Anniston,
 Alabama, J. Hypertension. 2010, 28, 2053–2060.

        Govarts E, Nieuwenhuijsen M, Schoeters G, Ballester F, Bloemen K, de Boer M, et al.
 2012. Birth weight and prenatal exposure to polychlorinated biphenyls (PCBs) and
 dichlorodiphenyldichloroethylene (DDE): a meta-analysis within 12 European birth cohorts.
 Environ Health Perspect 120:162–170; doi:10.1289/ ehp.1103767.

                                                  79

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -89
Case 2:15-cv-00201-SMJ        ECF No. 387-1      filed 01/28/20    PageID.17413 Page 85 of 109




       Grandjean P, Weihe P, Burse VW, Needham LL, Storr-Hansen E, Heinzow B, et al. 2001.
Neurobehavioral deficits associated with PCB in 7-year-old children prenatally exposed to seafood
neurotoxicants. Neurotoxicol Teratol 23:305–317.

        Grandjean P, Budtz-Jørgensen E, Steuerwald U, Heinzow B, Needham LL, Jørgensen PJ,
et al. 2003. Attenuated growth of breast-fed children exposed to increased concentrations of
methylmercury and polychlorinated biphenyls. FASEB J 17:699–701; doi:10.1096/fj.02-0661fje.

       Grandjean, P and Landrigan, P.J. Developmental neurotoxicity of industrial chemicals.
Lancet 2006; 368: 2167–78.

       Grandjean P, Henriksen JE, Choi AL, Petersen MS, Dalgard C, Nielsen F, et al. Marine
food pollutants as a risk factor for hypoinsulinemia and type 2 diabetes. Epidemiology 2011 May;
22(3):410-7

       Grandjean P, Gronlund C, Kjaer IM, Jensen TK, Sorensen N, Andersson A-M, Juul A,
Skakkebaek NE, Budtz-Jorgensen E, Weihe P. Reproductive hormone profile and pubertal
development in 14-year-old boys prenatally exposed to polychlorinated biphenyls. Reprod.
Toxicol. 2012; 34:498–503. [PubMed: 22841741]

       Guo YL, Lambert GH, Hsu CC. Growth abnormalities in the population exposed in utero
and early postnatally to polychlorinated biphenyls and dibenzofurans. Environ. Health Perspect.
1995; 103(Suppl 6):117–122. [PubMed: 8549457]

      Gustafson, C.G. (1970). PCBs – Prevalent and Persistent.           Environmental Science
Technology 4: 814-819.

        Gustavsson P, Hogstedt C, and Rappe C. Short-term mortality and cancer incidence in
capacitor manufacturing workers exposed to polychlorinated biphenyls. American Journal of
Industrial Medicine 10: 341-344, 1986.

       Gustavsson P and Hogstedt C. A cohort study of Swedish capacitor manufacturing workers
exposed to polychlorinated biphenyls (PCBs). American Journal of Industrial Medicine 32: 234-
249, 1997.

       Ha MH, Lee DH, Jacobs DR. Association between serum concentrations of persistent
organic pollutants and self-reported cardiovascular disease prevalence: results from the National
Health and Nutrition Examination Survey, 1999-2002. Environ Health Perspect.
2007;115(8):1204-1209. doi:10.1289/ehp.10184

       Haase, H, Fahlenkamp, A, Schettgen, T, Esser, A, Gube, M, Ziegler, P, Kraus, T, and Rink,
L. Immunotoxicity Monitoring in a Population Exposed to Polychlorinated Biphenyls. Int. J.
Environ. Res. Public Health 2016, 13, 295.

        Hamra GB, Lyall K, Windham GC, Calafat AM, Sjodin A, Volk H, et al. 2019. Prenatal
Exposure to Endocrine-disrupting Chemicals in Relation to Autism Spectrum Disorder and
Intellectual Disability. Epidemiology 30:418-426.


                                               80

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -90
Case 2:15-cv-00201-SMJ         ECF No. 387-1      filed 01/28/20     PageID.17414 Page 86 of 109




        Han L, Hsu WW, Todem D, Osuch J, Hungerink A, and Karmaus W. In utero exposure to
 polychlorinated biphenyls is associated with decreased fecundability in daughters of Michigan
 female fisheaters: a cohort study. Environmental Health (2016) 15:92 DOI 10.1186/s12940-016-
 0175-3

        Hansen LG. (1999). The ortho Side of PCBs Occurrence and Disposition. Springer

        Hansen S, Strøm M, Olsen SF, Maslova E, Rantakokko P, Kiviranta H, Rytter D, Bech
 BH, Hansen LV, Halldorsson TI. 2014. Maternal concentrations of persistent organochlorine
 pollutants and the risk of asthma in offspring: results from a prospective cohort with 20 years of
 follow-up. Environ Health Perspect 122:93–99; http://dx.doi.org/10.1289/ehp.1206397

        Hardell L, Van Bavel B, Lindstrom G, et al. Higher concentrations of specific
 polychlorinated biphenyl congeners in adipose tissue from non-Hodgkin’s lymphoma patients
 compared with controls without malignant disease. International Journal of Oncology 9(4): 603-
 608, 1996.

        Hardell, L. et al. (2006) Adipose tissue concentrations of persistent organic pollutants and
 the risk of prostate cancer. J. Occup. Environ. Med., 48, 700–707

        Hardell K, Carlberg M, Hardell L, Bjornfoth H, Jogsten IE, Eriksson M, et al. 2009.
 Concentrations of organohalogen compounds and titers of antibodies to Epstein-Barr virus
 antigens and the risk for non-Hodgkin lymphoma. Oncol Rep 21:1567–1576.

        Hauser R, Chen ZY, Pothier L, Ryan L, Altshul L. 2003. The relationship between human
 semen parameters and environmental exposure to polychlorinated biphenyls and p,p´-DDE.
 Environ Health Perspect 111:1505–1511.

       Hays, H., and Risebrough, R.W. (1972). Pollutant concentrations in abnormal young terns
 from Long Island Sound. Auk 89: 12-35.

         He, Y, Peng L, Huang Y, Peng X, Zheng S, Liu C, Wu, K. Association of breast adipose
 tissue levels of polychlorinated biphenyls and breast cancer development in women from
 Chaoshan, China. Environ Sci Pollut Res (2017) 24:4778–4790

        Heilmann C, Grandjean P, Weihe P, et al. (2006) Reduced antibody responses to
 vaccinations in children exposued to polychlorinated biphenyls. PLOS Medicine 3(8): 1352-1359.

        Heilmann, C, Budtz-Jørgensen, E, Nielsen, F, Heinzow, B, Weihe, P., and Grandjean, P.
 Serum Concentrations of Antibodies Against Vaccine Toxoids in Children Exposed Perinatally to
 Immunotoxicants. Environ Health Perspect 118:1434–1438 (2010). doi:10.1289/ehp.1001975
 [Online 20 June 2010]

         Holmes, D.C., Simmons, J.H., and Tratton, J. O’G. (1967). Chlorinated hydrocarbons in
 British wildlife. Nature 216: 227-229.



                                                 81

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -91
Case 2:15-cv-00201-SMJ         ECF No. 387-1      filed 01/28/20    PageID.17415 Page 87 of 109




       Hoppin JA, Tolbert PE, Holly EA, Brock JW, Korrick SA, Altshul LM, Zhang RH, Bracci
 PM, Burse VW and Needham LL. Pancreatic cancer and serum organochlorine levels. Cancer
 Epidemiology Biomarkers and Prevention 9: 199-205, 2000.

        Howard AS, Fitzpatrick R, Pessah I, Kostyniak P, Lein PJ. Polychlorinated biphenyls
 induce caspase dependent cell death in cultured embryonic rat hippocampal but not cortical
 neurons via activation of the ryanodine receptor. Toxicol Appl Pharmacol 2003;190(1):72–86.

        Howsam M, Grimalt JO, Guino E, et al. 2004. Organochlorine Exposure and Colorectal
 Cancer Risk. Environmental Health Perspectives. 112: 1460-1466.

        Hsieh S-F, Yen Y-Y, Lan S-J et al. 1996. A cohort study on mortality and exposure to
 polychlorinated biphenyls. Archives of Environmental Health 51(6): 417-424.

        Hsu P-C, Lai T-J, Guo N-W, Lambert GH, Guo YL. 2005. Serum Hormones in Boys
 Prenatally Exposed to Polychlorinated Biphenyls and Dibenzofurans. J of Toxicology and
 Environmental Health, Part A, 68:1477-1456.

       Hsu ST, Ma CI, Hsu SK, Wu SS, Hsu NH, Yeh CC, Wu SB. Discovery and epidemiology
 of PCB poisoning in Taiwan: a four-year followup. Environ. Health Perspect. 1985; 59:5–10.
 [PubMed: 3921364]

         Huang W, He Y, Xiao J, Huang Y, Li A, He M, Wu K. Risk of breast cancer and adipose
 tissue concentrations of polychlorinated biphenyls and organochlorine pesticides: a hospital-based
 case-control study in Chinese women. Environ Sci Pollut Res Int. 2019 Sep 7. doi:
 10.1007/s11356-019-06404-3.

         Humblet O, Williams PL, Korrick SA, Sergeyev O, Emond C, Birnbaum LS, et al. 2011.
 Dioxin and polychlorinated biphenyl concentrations in mother’s serum and the timing of pubertal
 onset in sons. Epidemiology 22(6):827–835.

       IARC. 2016. IARC monographs on the evaluation of the carcinogenic risk of chemicals
 to humans. Polychlorinated Biphenyls and Polybrominated Biphenyls , volume 107.

        Ikeno T, Miyashita, C, Nakajima, S, Kobayashi, S, Yamazaki, K, Saijo, Y, Kita, T, Sasaki,
 S, Konishi, K, Kajiwara, J, Hori, T, Kishi, R. Effects of low-level prenatal exposure to dioxins
 on cognitive development in Japanese children at 42 months. Science of the Total Environment
 618 (2018) 1423–1430.

        Iszatt N, Stigum H, Verner MA, White RA, Govarts E, Palkovicova Murinova L, Schoeters
 G, Trnovec T, Legler J, Pelé F, Botton J, Chevrier C, Wittsiepe J, Ranft U, Vandentorren S,
 Kasper-Sonnenberg M, Klümper C, Weisglas-Kuperus N, Polder A, Eggesbø M, OBELIX. 2015.
 Prenatal and postnatal exposure to persistent organic pollutants and infant growth: a pooled
 analysis of seven European birth cohorts. Environ Health Perspect 123:730–736; http://
 dx.doi.org/10.1289/ehp.1308005

       Jacobson, S.W., G.G. Fein, J.L. Jacobson et al. 1985. The effect of intrauterine PCB
 exposure on visual recognition memory. Child Dev. 56: 853-860.

                                                82

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -92
Case 2:15-cv-00201-SMJ        ECF No. 387-1       filed 01/28/20    PageID.17416 Page 88 of 109




         Jacobson, J.L., S.W. Jacobson and H.E.B. Humphrey. 1990a. Effects of in utero exposure
 to polychlorinated-biphenyls and related contaminants on cognitive functioning in young children.
 J. Pediatr. 116(1): 38-45.

         Jacobson, J.L., S.W. Jacobson and H.E.B. Humphrey. 1990b. Effects of exposure to PCBs
 and related compounds on growth and activity in children. Neurotoxicol. Teratol. 12: 319-326.

       Jacobson JL, Jacobson SW, Padgett RJ, Brumitt GA, Billings RL. Effects of prenatal PCB
 exposure on cognitive processing efficiency and sustained attention. Dev Psychol 1992;
 28(2):297–306.

        Jacobson J, Jacobson S. 1996. Intellectual impairment in children exposed to
 polychlorinated biphenyls in utero. N Engl J Med 335(11):783–789.

         Jacobson, J.L., Jacobson, S.W., 2003. Prenatal exposure to polychlorinated biphenyls and
 attention at school age. J. Pediatr. 143, 780–788.

       Jacobson JL, Muckle G, Ayotte P, Dewailly E, Jacobson SW. Relation of prenatal
 methylmercury exposure from environmental sources to childhood IQ. Environ Health Perspect
 2015;123:827–33.

        Jacobson, MH, Darrow, LA, Barr, DB, Howards, PP, Lyles, RH, Terrell, ML, Smith, AK,
 Conneely, KN, Marder, ME, and Marcus, M. Serum Polybrominated Biphenyls (PBBs) and
 Polychlorinated Biphenyls (PCBs) and Thyroid Function among Michigan Adults Several
 Decades after the 1973–1974 PBB Contamination of Livestock Feed. Environ Health Perspectives
 (2017) 125 (9) DOI:10.1289/EHP1302

       Jan, J, Sovcikova E, Kocan A, et al. (2007) Developmental dental defects in children
 exposed to PCBs in eastern Slovakia. Chemosphere 67(9): S350-S354.

         Jan J and Vrbic V (2000) Polychlorinated biphenyls cause developmental enamel defects
 in children. Caries Research 34(6): 469-473.

        Jensen, S. (1966). A new chemical hazard. New Sci. 32: 612.

         Jones, A.T. (1941). The etiology of acne with special reference to acne of occupational
 origin. J. Ind. Hyg. Toxicol. 23: 290-312.

       Jones, J.W. and Alden, H.S. (1936). An acneform dermatergosis. Dermat. Syphilol. 33:
 1022-1034.

       Julvez, J, Debes, F, Weihe, P. Choi AL, and Grandjean P. Thyroid Dysfunction as a
 Mediator of Organochlorine Neurotoxicity in Preschool Children. Environ Health Perspect
 119:1429–1435 (2011). http://dx.doi.org/10.1289/ehp.1003172 [Online 30 June 2011]

         Jusko TA, Sisto R, Iosif AM, Moleti A, Wimmerová S, Lancz K, Tihányi J, Šovčíková E,
 Drobná B, Palkovičová L, Jurečková D, Thevenet-Morrison K, Verner MA, Sonneborn D, Hertz-
 Picciotto I, Trnovec T. 2014. Prenatal and postnatal serum PCB concentrations and cochlear

                                                83

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -93
Case 2:15-cv-00201-SMJ          ECF No. 387-1       filed 01/28/20     PageID.17417 Page 89 of 109




 function in children at 45 months of age. Environ Health Perspect 122:1246–1252;
 http://dx.doi.org/10.1289/ehp.1307473

         Jusko TA, De Roos AJ, Lee SY, Thevenet-Morrison K, Schwartz SM, Verner MA,
 Palkovicova Murinova L, Drobná B, Kočan A, Fabišiková A, Čonka K, Trnovec T, Hertz-Picciotto
 I, Lawrence BP. 2016. A birth cohort study of maternal and infant serum PCB-153 and DDE
 concentrations and responses to infant tuberculosis vaccination. Environ Health Perspect 124:813–
 821; http://dx.doi.org/10.1289/ehp.1510101

        Karmaus W, Huang S, Cameron L. Parental concentration of dichlorodiphenyl
 dichloroethene and polychlorinated biphenyls in Michigan fish eaters and sex ratio in offspring. J.
 Occup. Environ. Med. 2002; 44:8–13. [PubMed: 11802470]

         Kashimoto, T, Miyata, H, Fukushima, S, Kunita, N, Ohit, G, and Tung, TC. PCBs, PCQs
 and PCDFs in Blood of Yusho and Yu-Cheng Patients. Environmental Health Perspectives Vol.
 59, pp. 73-78, 1985.

        Kenet T, Froemke RC, Schreiner CE, Pessah IN, Merzenich MM. Perinatal exposure to a
 noncoplanar polychlorinated biphenyl alters tonotopy, receptive fields, and plasticity in rat primary
 auditory cortex. Proc Natl Acad Sci U S A. 2007

        Keplinger, M.L., Fancher, O.E., and Calandra, J.C. (1971). Toxicologic studies with
 polychlorinated biphenyls. Toxicol. Appl. Pharmacol. 19: 402-403.

        Keplinger, M.L., Fancher, O.E., Calandra, J.C., et al. (1972). Toxicological studies with
 polychlorinated biphenyls. Read at PCB Conference, Quail Roost Conference Center, Rougemont,
 North Carolina, 20-21 December 1971.

        Kezios KL, Liu X, Cirillio PM, Kalantzi OI, Wang Y, Petreas MX, Park J-S, Bradwin G,
 Cohn BA, Factor-Litvak P. Prenatal polychlorinated biphenyl exposure is associated with
 decreased gestational length but not birth weight: archived samples from the Child Health and
 Development Studies pregnancy cohort. Environ Health. 2012; 11

        Kilburn, K.H.; Warsaw, R.H.; Shields, M.G. Neurobehavioral Dysfunction in Firemen
 Exposed to Polychlorinated Biphenyls (PCBs): Possible Improvement after Detoxification. Arch.
 Environ. Health (1989), 44, 345–350.

        Kim, M. J., Marchand, P., Henegar, C., Antignac, J. P., Alili, R., Poitou, C., Bouillot, J. L.,
 Basdevant, A., Le Bizec, B., Barouki, R., et al. (2011). Fate and complex pathogenic effects of
 dioxins and polychlorinated biphenyls in obese subjects before and after drastic weight loss.
 Environ. Health Perspect. 119, 377–383

        Kim, S, Eom, S, Kim, HJ, Lee, JJ, Choi, G, Choi, S, Kim, S, Kim, SY, Cho, G, Kim, YD,
 Suh, E, Kim, SK, Kim, S, Kim, GH, Moon, HB, Park, J, Kim, S, Choi, K, Eun, SH. Association
 between maternal exposure to major phthalates, heavy metals, and persistent organic pollutants,
 and the neurodevelopmental performances of their children at 1 to 2 years of age- CHECK cohort
 study. Science of the Total Environment 624 (2018) 377–384


                                                  84

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -94
Case 2:15-cv-00201-SMJ        ECF No. 387-1       filed 01/28/20    PageID.17418 Page 90 of 109




        Kim SY and Yun SJ. Cutaneous Melanoma in Asians. Chonnam Med J, 52:185-193, 2016.

       Kimbrough, R.D. (1971). Interagency meeting on PCBs, Dept. HEW, Washington, D.C.,
 August 5.

          Kimbrough, R.D., Linder, R.E., and Gaines, T.B. (1972). Morphological changes in livers
 of rats fed polychlorinated biphenyls. Arch. Environ. Health. 25: 354-364.

        Kimbrough, R.D., R.A. Squire, R.E. Linder, J.D. Strandberg, R.J. Montali and V.W. Burse.
 1975. Induction of liver tumors in Sherman strain female rats by polychlorinated biphenyl Aroclor
 1260. J. Natl. Cancer Inst. 55(6): 1453- 1459.

       Kimbrough RD, Doemland ML, LeVois ME. 1999. Mortality in male and female capacitor
 workers exposed to polychlorinated biphenyls. Journal of Occupational and Environmental
 Medicine. 41(3): 161-171.

        Kimbrough RD, Krouskas CA, Xu W, Shields PG. Mortality among capacitor workers
 exposed to polychlorinated biphenyls (PCBs), a long-term update. Int Arch Occup Environ Health
 (2015) 88:85–101 DOI 10.1007/s00420-014-0940-y

       Klil-Drori AJ, Kleinstern G, Seir RA, Choshen-Cohen L, Abdeen Z, Hussein E, Aqel M,
 Göen T, Perlman R, Ben-Yehuda D, Paltiel O. Serum organochlorines and non-Hodgkin
 lymphoma: A case-control study in Israeli Jews and Palestinians. Chemosphere. 2018
 Dec;213:395-402. doi: 10.1016/j

        Knerr S and Schrenk D (2006). Carcinogenicity of “non-dioxin like” polychlorinated
 biphenyls. Critical Reviews in Toxicology 36: 663-694.

         Kodavanti PRS. 2005. Neurotoxicity of persistent organic pollutants: possible mode(s) of
 action and further considerations. Dose Response 3:273–275.

        Koeman, J.H., Oskamp, A.A.G., Veen, J., Brouwer, E., Rooth, J., Zwart, P., Broek, E., and
 van Genderen, H. (1967). Insecticides as a factor in the mortaility of the Sadwish tern (Sterna
 Sandvicensis). Meded. Rijksfac. Landbouwwetensch. Gent 32: 841-854.

        Koeman, J.H., ten Noever de Brauw, M.C., and de Vos, R.H. (1969). Chlorinated
 biphenyls in fish mussels and birds from the River Rhine and the Netherlands coastal area. Nature
 221: 1126-1128.

        Kojima, T., Fukumoto, H., Makisumi, J. (1969) Jap. J. Legal Med. 23: 415-417.

        Kolbye, A.C., Jr. (1972). Food exposures to polychlorinated biphenyls. Environ. Health
 Prespec. 1: 85-88.

        Koopman-Esseboom, C., Weisglas-Kuperus, N., De Ridder, M.A.J., Van Der Paauw, C.G.,
 Tuinstra, L.G.M., Sauer, P.J.J., 1996. Effects of polychlorinated biphenyl/dioxin exposure and
 feeding type on infants' mental and psychomotor development. Pediatrics 97, 700–706.


                                                85

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -95
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17419 Page 91 of 109




        Korrick SA, Sagiv SK. 2008. Polychlorinated biphenyls, organochlorine pesticides and
 neurodevelopment. Curr Opin Pediatr 20(2):198–204.

       Korrick SA, Lee MM, Williams PL, Sergeyev O, Burns JS, Patterson DJ, et al. 2011.
 Dioxin exposure and age of pubertal onset among Russian boys. Environ Health Perspect
 119:1339–1344

         Kramer, S, Moller Hikel, S, Adams, K, Hinds, D, and Moon, K. Current Status of the
 Epidemiologic Evidence Linking Polychlorinated Biphenyls and Non-Hodgkin Lymphoma, and
 the Role of Immune Dysregulation. Environ Health Perspect 120:1067–1075 (2012).
 http://dx.doi.org/10.1289/ehp.1104652 [Online 2 May 2012]

        Kreiss K, Zack MM, Kimbrough RD, et al. 1981. Association of blood pressure and
 polychlorinated biphenyls levels. Journal of the American Medical Association. 245: 2505-2509.

         Kumar, J., Lind, L., Salihovic, S., van Bavel, B., Ingelsson, E., and Lind, P. M. (2014).
 Persistent organic pollutants and liver dysfunction biomarkers in a population-based human
 sample of men and women. Environ. Res. 134, 251–256.

        Kuratsune M. 1989. Yusho, with reference to Yu-Cheng, Chapter 13. In: Kimbrough RD,
 Jensen AA eds. Halogenated biphenyls, terphenyls, naphthalenes, dibenzodioxins and related
 products, 2nd ed. Amsterdam: Elsevier Science Publishers, 381-400.

        Kuratsune, M., et al. (1969). An epidemiologic study on “Yusho” or chlorobiphenyls
 poisoning. Fukouka Acta Med. 60: 513. (Jap.) (Cited in Kuratusune et al., 1972)

        Kuratsune, M., Masuda, Y, and Nagayama, J. (1976). Some of the recent findings
 concerning Yush. Proc Natl. Conf. PCBs, Chicago. November 19-21, 1975. EPA-560/6-75-
 004, U.S. EPA, Washington, D.C.

          Kuratsune, M, Yoshimura, T., Matsuzaka, J. at al. (1972). Yusho, a poisoning caused by
 rice oil contaminated with chlorobiphenyls. Environ. Health Perspec. 1: 119-128.

         Langer P, Kočan A, Tajtáková M, Rádiková S, Petrík J, Koska J, et al. 2007a. Possible
 effects of persistent organochlorinated pollutants cocktail on thyroid hormone levels and pituitary-
 thyroid interrelations. Chemosphere 70(1):110–118

         Langer P, Tajtáková M, Kočan A, Petrík J, Koška J, Kšinantová L, et al. 2007b. Thyroid
 ultrasound volume, structure and function after long-term high exposure of large population to
 polychlorinated biphenyls, pesticides and dioxin. Chemosphere 69(1):118–127.

        Lauby-Secretan, B. et al. Carcinogenicity of polychlorinated biphenyls and
 polybrominated biphenyls. Lancet Oncol 14, 287–8 (2013).

        Lauby-Secretan, B, Loomis, D, Baan, R, El Ghissassi, F, Bouvard, V, Benbrahim-Tallaa,
 L, Guha, N, Grosse, T and Straif, K. Use of mechanistic data in the IARC evaluations of the
 carcinogenicity of polychlorinated biphenyls and related compounds. Environ Sci Pollut Res
 (2016) 23:2220–2229 DOI 10.1007/s11356-015-4829-4

                                                 86

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -96
Case 2:15-cv-00201-SMJ        ECF No. 387-1       filed 01/28/20    PageID.17420 Page 92 of 109




      Lawton RW, Ross MR, Feingold J, et al. 1985. Effects of PCB exposure on biochemical
and hematological findings in capacitor workers. Environmental Health Perspectives 60: 165-
184.

       Lecavalier P, Chu I, Yagminas A, et al. 1997. Subchronic toxicity of 2,2’,3,3’,4,4’-
hexachlorobiphenyl in rats. Journal of Toxicology and Environmental Health 51(3): 265-277.

       Li MC, Tsai PC, Chen PC, et al. Mortality after exposure to polychlorinated biphenyls and
polychlorinated dibenzofurans. Environ Res 2013;120: 71–5.

       Li MC, Chen PC, Tsai PC, Furue M, Onozuka D, Hagihara A, Uchi H, Yoshimura T and
Guo YL. Mortality after exposure to polychlorinated biphenyls and polychlorinated
dibenzofurans: A meta-analysis of two highly exposed cohorts. International Journal of Cancer
137, 1427–1432 (2015).

       Lee, D.H., Lee, I.K., Porta, M., Steffes, M., Jacobs Jr., D.R., 2007. Relationship between
serum concentrations of persistent organic pollutants and the prevalence of metabolic syndrome
among non-diabetic adults: results from the National Health and Nutrition Examination Survey
1999–2002. Diabetologia 50 (9), 1841–1851.

       Lee, E., Chirnside, R.C., Lewis, D.T., Solomon, S.E.B., West, T.S., and Fox, L.L. (1967).
Report of the Government Chemist, London.

       Leijs, M, Esser, A, Amanna, P, Schettgenb, T, Gubeb, M Merka, H, Krausb, T, Barona, J.
Hyperpigmentation and higher incidence of cutaneous malignancies in moderate-high PCB- and
dioxin exposed individuals. Environmental Research (2018) 164: 221-228

        Leng L, Li J, Luo X, Kim J, Li Y, Guo X, Chen X, Yang Q, Li G, and Tang N.
Polychlorinated biphenyls and breast cancer: A congener-specific meta-analysis. Environment
International 88 (2016) 133–141.

        Lerro, C, Jonesa, R, Langseth, H, Grimsrud, T, Engel, L, Sjödind, A, Choo-Wosobae, H,
Alberte, P, Warda, M. A nested case-control study of polychlorinated biphenyls, organochlorine
pesticides, and thyroid cancer in the Janus Serum Bank cohort. Environmental Research (2018)
165: 125-132

       Lesiak A; Zhu M; Chen H; Appleyard SM; Impey S; Lein PJ; Wayman GA. The
environmental neurotoxicant PCB 95 promotes synaptogenesis via ryanodine receptor-dependent
miR132 upregulation. Journal of Neuroscience. 34(3):717-25, 2014.

        Levin, E.D., S.L. Schantz and R.E Bowman. 1988. Delayed spatial alternation deficits
resulting from perinatal PCB exposure in monkeys. Arch. Toxicol. 62: 267-273.

        Lim et al., Serum persistent organic pollutants (POPs) and prostate cancer risk: Acase-
cohort study. International Journal of Hygiene and Environmental Health 220 (2017) 849–856.

        Lim, J, Lee, S, Lee, S, and Jee, SH. Serum persistent organic pollutants levels and stroke
risk. Environmental Pollution 233 (2018) 855-861.
                                               87

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -97
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20    PageID.17421 Page 93 of 109




        Lind, P.M., Riserus, U., Salihovic, S., Bavel, B., Lind, L., 2013. An environmental wide
 association study (EWAS) approach to the metabolic syndrome. Environ. Int. 55, 1–8.

        Lind, L, Salihovic, S, Lampa, E, Lind, PM.          Mixture effects of 30 environmental
 contaminants on incident metabolic syndrome—A prospective study. Environment International
 107 (2017) 8-15.

         Lind, PM, Salihovic, S, Stubleski, J, Karrman, A, and Lind, L. Association of Exposure to
 Persistent Organic Pollutants With Mortality Risk An Analysis of Data From the Prospective
 Investigation of Vasculature in Uppsala Seniors (PIVUS) Study JAMA Network Open.
 2019;2(4):e193070. doi:10.1001/jamanetworkopen.2019.3070

         Liu Y, Smart JT, Song Y, Lehmler HJ, Robertson LW, Duffel MW. Structure-activity
 relationships for hydroxylated polychlorinated biphenyls as substrates and inhibitors of rat
 sulfotransferases and modification of these relationships by changes in thiol status. Drug Metab
 Dispos 2009;37(5):1065–1072.

         Liu, Y, Hu, K, Jia, H, Jin, G, Glatt, H, Jiang, H. Potent mutagenicity of some non‑planar
 tri‑ and tetrachlorinated biphenyls in mammalian cells, human CYP2E1 being a major activating
 enzyme. Arch Toxicol (2017) 91:2663–2676.

        Longnecker MP, Hoffman HJ, Klebanoff MA, Brock JW, Zhou H, Needham L, et al. 2004.
 In utero exposure to polychlorinated biphenyls and sensorineural hearing loss in 8-year-old
 children. Neurotoxicol Teratol 26:629–637.

        Longnecker MP, Klebanoff MA, Brock JW, Guo XG (2005) Maternal levels of
 polychlorinated biphenyls in relation to preterm and small for- gestational-age birth. Epidemiology
 16:641–647. https://doi.org/ 10.1097/01.ede.0000172137.45662.85

       Loomis D, Browning SR, Schenck AP, et al. Cancer mortality among electric utility
 workers exposed to polychlorinated biphenyls. Occup Environ Med 1997; 54: 720–28.

        Ludewig G, Lehmann L, Esch H, Robertson LW. (2008). Metabolic activation of PCBs to
 carcinogens in vivo- a review. Environ. Toxicol. Pharmacol. 25 (2): 241-246.

        Ludewig G, Robertson LW. (2013). Polychlorinated biphenyls (PCBs) as initiating agents
 in hepatocellular carcinoma. Cancer Lett 334: 46-55.

        Luster, M.I., C. Portier, D.G. Pait et al. 1994. Risk assessment in immunotoxicology. II.
 Relationships between immune and host resistance tests. Fund. Appl. Toxicol. 21: 71-82.

        Lyall K, Croen LA, Sjödin A, Yoshida CK, Zerbo O, Kharrazi M, Windham GC. 2017.
 Polychlorinated biphenyl and organochlorine pesticide concentrations in maternal mid-pregnancy
 serum samples: association with autism spectrum disorder and intellectual disability. Environ
 Health Perspect 125:474–480; http://dx.doi.org/10.1289/EHP277



                                                 88

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -98
Case 2:15-cv-00201-SMJ       ECF No. 387-1       filed 01/28/20   PageID.17422 Page 94 of 109




        Magonia M, Apostoli P, Donato F, Manganoni A, Comba P, Fazzo L, Speziani F, Leonardi
L, Orizio G, Scarcella C, Pinton PC, and Brescia Melanoma-PCB Working Group. Plasma levels
of polychlorinated biphenyls and risk of cutaneous malignant melanoma: A hospital-based case-
control study. Environment International 113 (2018) 20-25.

       Majidi N, Bouchard M, Carrier G. Systematic analysis of the relationship between
standardized prenatal exposure to polychlorinated biphenyls and mental and motor development
during follow-up of nine children cohorts. Regul Toxicol Pharmacol. 2013 Jun;66(1):130-46.

       Mallin K, McCann K, D’Aloisio A, Freels S, Piorkowski J, Dimos J, et al. 2004. Cohort
mortality study of capacitor manufacturing workers, 1944–2000. J Occup Environ Med 46:565–
576.

      Mariussen E, Fonnum F. 2006. Neurochemical targets and behavioral effects of
organohalogen compounds: an update. Crit Rev Toxicol 36(3):253–289.

       Maroni M, Columbi A, Arbosti G, et al. 1981. Occupational exposure to polychlorinated
biphenyls in electrical workers. I. Environmental and blood polychlorinated biphenyls
concentrations. II. Health Effects. British Journal of Industrial Medicine. 38: 49-60.

       Marushka L, Batal M, David W, Schwartz H, Ing A, Fediuk K, Sharp D, Black A, Tikhonov
C, Chan HM. Association between fish consumption, dietary omega-3 fatty acids and persistent
organic pollutants intake, and type 2 diabetes in 18 First Nations in Ontario, Canada.
Environmental Research 2017, 156: 725-737.

        Marushka, L, Hu, X, Batal, M, Sadik, T, Schwartz, H, Ing, A, Fediuk, K, Tikhonov, C, and
Chan, HM. The Relationship between Persistent Organic Pollutants Exposure and Type 2 Diabetes
among First Nations in Ontario and Manitoba, Canada: A Difference in Difference Analysis. Int.
J. Environ. Res. Public Health 2018, 15, 539.

       Mayes BA, McConnel EE, Neal BH, et al. Comparative Carcinogenicity in Sprague-
Dawley rats of the polychlorinated biphenyl mixtures aroclors 1016, 1242, 1254, and 1260.
Toxicological Sciences 41 (1):62-76, 1998.

       McAuliffe, ME, Williams, PL, Korrick, SA, Altshul, LM, and Perry, MJ. Environmental
Exposure to Polychlorinated Biphenyls and p,p´-DDE and Sperm Sex-Chromosome Disomy.
Environ Health Perspect 120:535–540 (2012). http://dx.doi.org/10.1289/ehp.1104017 [Online 21
December 2011]

        McCune, E.L., Savage, J.E., and O’Dell, B.L. (1962). Hydroperidardium and ascites in
chicks fed a chlorinated hydrocarbon. Poultry Sci. 41: 295-299.

       Meeker JD, Hauser R. Exposure to polychlorinated biphenyls (PCBs) and male
reproduction. Syst Biol Reprod Med. 2010; 56:122–131. [PubMed: 20377311]

       Meeker, JD, Maity, A, Missmer, SA, Williams, PL, Mahalingaiah, S, Ehrlich, S, Berry,
KF, Altshul, L, Perry, ML, Cramer, DW, and Hauser, R. Serum Concentrations of Polychlorinated


                                              89

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -99
Case 2:15-cv-00201-SMJ        ECF No. 387-1      filed 01/28/20    PageID.17423 Page 95 of 109




 Biphenyls in Relation to in Vitro Fertilization Outcomes. Environ Health Perspect 119:1010–1016
 (2011). doi:10.1289/ehp.1002922 [Online 24 February 2011]

        Meigs, J.W., Albon, J.J., and Kartin, B.L. (1954). Chloracne from an unusual exposure to
 Aroclor. J. Am. Med. Assoc. 154: 1417-1418.

        Miller, J.W. (1944). Pathologic changes in animals exposed to a commercial chlorinated
 biphenyl. U.S. Publ. Health Rep. 59: 1085-1093.

        Mitchell MM, Woods R, Chi LH, Schmidt RJ, Pessah IN, Kostyniak PJ et al. (2012).
 Levels of select PCB and PBDE congeners in human postmortem brain reveal possible
 environmental involvement in 15q11-q13 duplication autism spectrum disorder. Environ Mol
 Mutagen, 53(8):589–98. PMID:22930557

        Miyashita, C, Araki, A, Mitsui, T, Itoh, S, Goudarzi, H, Sasaki, S, Kajiwara, J, Hori, T,
 Cho, K, Moriya, K, Shinohara, N, Nonomura, K, Kishi, R. Sex-related differences in the
 associations between maternal dioxin-like compounds and reproductive and steroid hormones in
 cord blood: The Hokkaido study. Environment International 117 (2018) 175-185.

       Mohler. D, et al. Preferred Reporting Items for Systematic Reviews and Meta-Analyses:
 The PRISMA Statement. J Clinical Epidemiol, 62: 1006 – 12, 2009.

         Montague P. (1993). Rachel's Environment & Health News #327 - How We Got Here --
 Part 1 The History Of Chlorinated Diphenyl (PCBs)

         Montague P. (1993). Rachel's Environment & Health News #329 - How We Got Here --
 Part 2: Who Will Take Responsibility For PCBs

        Morgan, R.W., J.M. Ward and P.E. Hartman. 1981. Aroclor 1254-induced intestinal
 metaplasia and adenocarcinoma in the glandular stomach of F344 rats. Cancer Res. 41: 5052-5059.

       Morgenstern, H. Ecologic Studies in Epidemiology: Concepts, Principles, and Methods.
 Annual Rev Public Health, 16: 61 – 81, 1995.

        Morales E, Sunyer J, Castro-Giner F, Estivill X, Julvez J, Ribas-Fitó N, et al. 2008.
 Influence of glutathione S-transferase polymorphisms on cognitive functioning effects induced by
 p,p’-DDT among preschoolers. Environ Health Perspect 116:1581–1585.

        Morita, M. Nakagawa, J. and Rappe, C. (1978). Polychlorinated dibenzofuran (PCDF)
 formation from PCB mixture by heat and oxygen. Bull. Environ. Contam. Toxicol. 19: 665-
 670.

        Murphy, LE, Gollenberg, AL, Buck Louis, GM, Kostyniak, PJ, and Sundaram, R. Maternal
 Serum Preconception Polychlorinated Biphenyl Concentrations and Infant Birth Weight. Environ
 Health Perspect 118:297–302 (2010). doi:10.1289/ehp.0901150 available via http://dx.doi.org/




                                               90

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -100
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20     PageID.17424 Page 96 of 109




        Murugesan P, Balaganesh M, Balasubramanian K, Arunakaran J. Effects of
polychlorinated biphenyl (Aroclor 1254) on steroidogenesis and antioxidant system in cultured
adult rat Leydig cells. J Endocrinol 2007;192(2):325–338.

       Mustieles, V, Fernández, VM, Martin-Olmedo, V, González-Alzaga, B, Fontalba-Navas,
A, Hauser, R, Olea, N, Arrebola, JP. Human adipose tissue levels of persistent organic pollutants
and metabolic syndrome components: Combining a cross-sectional with a 10-year longitudinal
study using a multi-pollutant approach. Environment International 104 (2017) 48–57

      Nagasaki, H., Tomii, S., Mega, T., Marugami, M, and Ito,                          N.   (1972).
Hepatocracinogenicity of polychlorinated biphenyls in mice. Gann. 63: 805.

       Nagayama, J., Kuratsune, M., and Masuda, Y. (1976). Determination of chlorinated
dibenzofurans in Kanechlors and Yusho oil. Bull. Environ. Contam. Toxicol. 15: 9-13.

       Nakajima, S., Saijo, Y., Miyashita, C., Ikeno, T., Sasaki, S., Kajiwara, J., Kishi, R., 2017.
Sex specific differences in effect of prenatal exposure to dioxin-like compounds on
neurodevelopment in Japanese children: Sapporo cohort study. Environ. Res. 159, 222–231.

       NCI (National Cancer Institute). 1978. Bioassay of Aroclor 1254 for possible
carcinogenicity. NCI-GC-TR-38. NCI, Bethesda, MD. NTIS PB279624.

       Nelson, N.N., Hammon, P.B., Nisbet, I.C.T., Sarofim, A.F., and Drury, W.H. (1972).
Polychlorinated biphenyls – environmental impact. Environ. Res. 5: 249-362.

      Newman, J., Aucompaugh, A.G., Schell, L.M., Denham, M., DeCaprio, A.P., Gallo, M.V.,
Akwesasne Task Force on the Environment. (2006). PCBs and cognitive functioning of Mohawk
adolescents. Neurotoxicol. Teratol. 28, 439–445.

      Newman, J., Gallo, M.V., Schell, L.M., DeCaprio, A.P., Denham, M., Deane, G.D.,
Akwesasne Task Force on the Environment (2009). Analysis of PCB congeners related to
cognitive functioning in adolescents. Neurotoxicology 30, 686–696.

       Newman, J., Behforooz, B., Khuzwayo, A.G., Gallo, M.V., Schell, L.M., Akwesasne Task
Force on the Environment (2014). PCBs and ADHD in Mohawk adolescents. Neurotoxicol.
Teratol. 42, 25–34.

       Nicholson WJ and Landrigan PJ. Human health effects of polychlorinated biphenyls. In:
Schecter A, ed. Dioxins and Health. New York, NY: Plenum Press, 487-524, 1994.

       Norback DH and Weltman RH. Polychlorinated Biphenyl Induction of Hepatocellular
Carcinoma in the Sprague-Dawley rat . Environmental Health Perspectives 60: 97-105, 1985

         Nordstrom M, Hardell L, Lindstrom G et al. Concentrations of organochlorines related to
titers to Epstein-Barr virus early antigen IgG as risk factors for hairy cell leukemia. Environmental
Health Perspectives 108: 441-445, 2000.


                                                 91

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -101
Case 2:15-cv-00201-SMJ        ECF No. 387-1      filed 01/28/20    PageID.17425 Page 97 of 109




       Nowack N, Wittsiepe J, Kasper-Sonnenberg M, Wilhelm M, Schölmerich A. Influence of
Low-Level Prenatal Exposure to PCDD/Fs and PCBs on Empathizing, Systemizing and Autistic
Traits: Results from the Duisburg Birth Cohort Study. PLOS ONE |
DOI:10.1371/journal.pone.0129906 June 12, 2015

        NTP. 2006a. NTP technical report on the toxicology and carcinogenesis studies of
2,2',4,4',5,5'hexachlorobiphenyl (PCB 153) (CAS No. 35065-27-1) in female Harlan Sprague-
Dawley rats (gavage studies). Research Triangle Park, NC: National Toxicology Program. NTP
TR 529.

        NTP. 2006b. NTP technical report on the toxicology and carcinogenesis studies of
3,3'4,4'5pentachlorobiphenyl (PCB 126) (CAS No. 57465-28-8) in female Harlan Sprague-
Dawley rats (gavage studies). Research Triangle Park, NC: National Toxicology Program. NTP
TR 520.

        NTP. 2006c. NTP technical report on the toxicology and carcinogenesis studies of a binary
mixture of 3,3',4,4'5-pentachlorobiphenyl (PCB 126) (CAS No. 57465-28-8) and
2,2',4,4',5,5'hexachlorobiphenyl (PCB 153) (CAS No. 35065-27-1) in female Harlan Sprague-
Dawley rats (gavage studies) Research Triangle Park, NC: National Toxicology Program. NTP
TR 530. http://ntp.niehs.nih.gov/files/TR530_Web1.pdf. October 22, 2007.

       NTP. 2010. NTP technical report on the toxicology and carcinogenesis studies of a binary
mixture of 2,3', 4,4'5-pentachlorobiphenyl (PCB 118) (CAS NO. 31508-00-6) in female Harlan
Sprague-Dawley rats (gavage studies) Research Triangle Park, NC: National Toxicology Program.
NTP TR 559. November 2010.

        O’Keefe, P.W., Silkworth, J.B., Gierthy, J.F., et al. (1985). Chemical and biological
investigations of a transformer accident at Binghamton, N.Y. Environ. Health Perspect. 60: 201-
208.

      Orenstein ST, Thurston SW, Bellinger DC, et al. Prenatal organochlorine and
methylmercury exposure and memory and learning in school-age children in communities near the
new Bedford harbor superfund site, Massachusetts. Environ Health Perspect 2014;122:1253–9.

      Ovando, B.J.*, Ellison, C.A.*, Vezina, C.M.*, Olson, JR. Toxicogenomic analysis of
exposure to TCDD, PCB126 and PCB153: identification of genomic biomarkers of exposure to
AhR ligands. BMC Genomics 2010, 11:583-597. http://www.biomedcentral.com/1471-
2164/11/583

       Paasivirta, J., Herzschuh, R., Humppi, T., et al. (1985). Pyrolysis products of PCBs.
Environ. Health Perspect. 60: 269-278.

        Palkovicova Murinova L, Moleti A, Sisto R, Wimmerová S, .Jusko TA, Tihányi J,
Jurečková D, Kováč J, Koštiaková V, Drobná B, Trnovec T. PCB exposure and cochlear function
at age 6 years Environmental Research 151 (2016) 428–435.

       Papadopoulou E, Caspersen IH, Kvalem HE, Knutsen HK, Duarte-Salles T, Alexander J,
MeltzerHM, Kogevinas M, Brantsæter AL, Haugen M (2013) Maternal dietary intake of dioxins

                                               92

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -102
Case 2:15-cv-00201-SMJ        ECF No. 387-1       filed 01/28/20    PageID.17426 Page 98 of 109




and polychlorinated biphenyls and birth size in the Norwegian mother and child cohort study
(MoBa). Environ Int 60:209–216. https://doi.org/10.1016/j. envint.2013.08.017

       Parada Jr., H.,Wolff,M.S., Engel, L.S., Eng, S.M., Khankari, N.K., Neugut, A.I.,
Teitelbaum, S.L., Gammon, M.D., 2016. Polychlorinated biphenyls and their association with
survival following breast cancer. Eur. J. Cancer 56, 21–30.

       Pardo CA, Eberhart CG. 2007. The neurobiology of autism. Brain Pathol 17(4):434–447.

        Park HY, Hertz-Picciotto I and Petrik J (2008) Prenatal PCB exposure and thymus size at
birth in neonates in Eastern Slovakia. Environmental Health Perspectives 116(1): 104-109.

       Paul, R, Moltó, J, Ortuno, N, Romero, A, Bezos,C, Aizpurua, J, Gómez-Torres, MJ.
Relationship between serum dioxin-like polychlorinated biphenyls and post-testicular maturation
in human sperm. Reproductive Toxicology. 73 (2017) 312-321.

       Patel CJ, Bhattacharya J, Butte AJ. 2010. An Environment-Wide Association Study
(EWAS) on type 2 diabetes mellitus. PLoS One 5(5):e10746; doi:10.1371/journal.pone.0010746
[Online 20 May 2010].

       Patel, JF, Hartman, TJ, Sjodin, A, Northstone, K, and Taylor, EV. Prenatal exposure to
polychlorinated biphenyls and fetal growth in British Girls. Environment International 116 (2018)
116–121

      Peakall, D.B., Lincer, J.L., and Bloom, S.E. (1972). Embroyonic mortality and
chromosomal alterations caused by Aroclor 1254. Environ. Health Perspec. 1: 103-104.

        Perkins, JT, Petriello, MC, Newsome, BJ, and Hennig, B. Polychlorinated biphenyls and
links to cardiovascular disease. Environ Sci Pollut Res (2016) 23:2160–2172.

        Pesatori AC, Grillo P, Consonni D, Caironi M, Sampietro G, Olivari L, Ghisleni S, Bertazzi
PA. Update of the mortality study of workers exposed to polychlorinated biphenyls (PCBs) in two
Italian capacitor manufacturing plants. LaMedicina del Lavoro . 2013 Mar-Apr;104(2):107-14.

       Pessah IN, Wong PW. 2001. Etiology of PCB Neurotoxicity: from molecules to cellular
dysfunction. In: Progress In Polychlorinated Biphenyl Toxicology (Robertson L, Hansen L, eds).
New York, NY:Academic Press, 179–184.

        Pessah IN, Hansen LG, Albertson TE, Garner CE, Ta TA, Do Z, et al. Structure-activity
relationship for noncoplanar polychlorinated biphenyl congeners toward the ryanodine receptor-
Ca2+ channel complex type 1 (RyR1). Chem Res Toxicol 2006;19(1):92–101.

       Pessah, I. N., Cherednichenko, G., and Lein, P. J. (2010). Minding the calcium store:
Ryanodine receptor activation as a convergent mechanism of PCB toxicity. Pharmacol Ther
125(2), 260-85.




                                               93

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -103
Case 2:15-cv-00201-SMJ          ECF No. 387-1      filed 01/28/20    PageID.17427 Page 99 of 109




         Petro, EML, Leroy, JLMR, Covaci, A, Fransen, E, De Neubourg, D, Dirtu, AC, De Pauw,
 I, and Bols, PEJ. Endocrine-disrupting chemicals in human follicular fluid impair in vitro oocyte
 developmental competence. Human Reproduction, Vol.27, No.4 pp. 1025–1033, (2012).

         Pi, N, Chia, SE, Ong, CN, and Kelly, BC. Associations of serum organohalogen levels and
 prostate cancer risk: Results from a case–control study in Singapore. Chemosphere 144 (2016)
 1505–1512

        Ploteau, S, Cano-Sancho, G, Volteau, C, Legrand, A, Vénisseau, A, Vacher, V, Marchand,
 P, Le Bizec, B, Antignac, JP. Associations between internal exposure levels of persistent organic
 pollutants in adipose tissue and deep infiltrating endometriosis with or without concurrent ovarian
 endometrioma. Environment Inernational 108 (2017) 195-203.

         Polańska, K., Jurewicz J, Hanke W. Review of current evidence on the impact of
 pesticides, polychlorinated biphenyls and selected metals on attention deficit / hyperactivity
 disorder in children. Int J Occup Med Environ Health. 2013 Mar;26(1):16-38.

        Porpora, M.G., Ingelido, A.M., di Domenico, A., Ferro, A., Crobu, M., Pallante, D.,
 Cardelli, M., Cosmi, E.V., De Felip, E., 2006. Increased levels of polychlorobiphenyls in Italian
 women with endometriosis. Chemosphere 63, 1361–1367.

        Porpora, M.G., Medda, E., Abballe, A., Bolli, S., De Angelis, I., di Domenico, A., Ferro,
 A., Ingelido, A.M., Maggi, A., Panici, P.B., De Felip, E., 2009. Endometriosis and
 organochlorinated environmental pollutants: a case-control study on Italian women of
 reproductive age. Environ. Health Perspect. 117, 1070–1075.

       Porta M, Malats N, Jariod M, Grimalt JO, et al. Serum concentrations of organochlorine
 compounds and K-ras mutations in exocrine pancreatic cancer. Lancet 354: 2125-2129, 1999.

        Postupalsky, S. (1971). Toxic chemicals and declining Bald Eagles and Cormorants in
 Ontario. Can. Wildl. Serv. Pesticide Sec. MS. Report 20.

        Prince MM, Hein MJ, Ruder AM, Waters MA, Laber PA, Whelan EA. 2006a. Update:
 cohort mortality study of workers highly exposed to polychlorinated biphenyls (PCBs) during the
 manufacture of electrical capacitors, 1940–1998. Environ Health 5:13. doi: 10.1186/1476-069X-
 5-13 [Online 22 May 2006].

        Prince, M.M., Ruder, A.M., Hein, M.J., Waters, M.A., Whelan, E.A., Nilsen, N.,Ward,
 E.M., Schnorr, T.M., Laber, P.A., Davis-King, K.E., 2006b. Mortality and exposure response
 among 14,458 electrical capacitor manufacturing workers exposed to polychlorinated biphenyls
 (PCBs). Environ. Health Perspect. 114 (10),1508–1514.

           Quarterly Bulletin of the Association of Food and Drug Officials of the United States.
 (1954).

        Raffetti E, Francesco D, Speziani F, Scarcella C, Gaia A, Magoni M. Polychlorinated
 biphenyls (PCBs) exposure and cardiovascular, endocrine and metabolic diseases: A population-

                                                 94

  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -104
Case 2:15-cv-00201-SMJ          ECF No. 387-1      filed 01/28/20     PageID.17428 Page 100 of
                                                 109



based cohort study in a North Italian highly polluted area. Environment International 120 (2018)
215-222.

       Rappe, C. Marklund, S., Bergqvist, P.A., and Hannsson, M. (1983). Polychlorinated
dibenzo-p-dioxins, dibenzofurans and other polynuclear aromatics formed during incineration and
polychlorinated biphenyl firesr. In: Chlorinated Dioxins and Dibenzofurans in the Total
Environment, G. Choudhary, L.H. Keith, and C. Rappe. Ed. Butterworth Publ., Boston, MA.
Pages 99-124.

       Rehfeld., B.M., Bradley, R.L., Jr., and Sunde, M.L. (1971).           Toxicity studies on
polychlorinated biphenyls in the chick. Poultry Sci. 50: 1090-1096.

       Risebrough, R.Wo, and de Lappe, B. (1972). Accumulation of polychlorinated biphenyls
in ecosystems. Environ. Health Perspec. 1: 39-45.

       Risebrough, R.W., Florant, G.L., and Berger, D.D. (1970). Organochlorine pollutants in
Peregrines and Merlins migrating through Wisconsin. Can. Field-Nat. 84: 247-253.

        Risebrough, R.W., Reiche, P., Peakall, D.B. et al. (1968). Polychlorinated biphenyls in the
global ecosystem. Nature 220: 1098-1102.

       Ritchie, J.M. et al. (2005) Comparison of proposed frameworks for grouping
polychlorinated biphenyl congener data applied to a case control pilot study of prostate cancer.
Environ. Res., 98, 104–113.

        Ritter R, Scheringer M, MacLeod M, Moeckel C, Jones KC, Hungerbuhler K (2011)
Intrinsic human elimination half-lives of polychlorinated biphenyls derived from the temporal
evolution of cross-sectional biomonitoring data from the United Kingdom. Environ Health
Perspect 119:225–231

       Roach, J.A.G. and Pomerants, I.H. (1974). The finding of chlorinated dibenzofurans in a
Japanese polychlorinated biphenyl sample. Bull. Environ. Contam. Toxicol. 12: 338-342.

       Robledo CA, Yeung E, Mendola P, Sundaram R, Maisog J, Sweeney AM, Barr DB, Buck
Louis GM. 2015. Preconception maternal and paternal exposure to persistent organic pollutants
and birth size: the LIFE Study. Environ Health Perspect 123:88–94; http://dx.doi.
org/10.1289/ehp.1308016

       Roegge CS, Schantz SL. Motor function following developmental exposure to PCBS
and/or MEHG. Neurotoxicol Teratol 2006;28(2):260–277.

      Rogan WJ. 1989. Yu-Cheng. Chapter 14 In: Kimbrough RD, Jensen AA eds.
Halogenated biphenyls, terphenyls, naphthalenes, dibenzodioxins and related products, 2nd ed.
Amsterdam: Elsevier Science Publishers, 401-415.

      Rogan WJ, Gladen BC. PCBs, DDE, and child development at 18 and 24 months. Ann
Epidemiol. 1991; 1:407–413. [PubMed: 1669521]

                                                95

 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -105
Case 2:15-cv-00201-SMJ          ECF No. 387-1      filed 01/28/20     PageID.17429 Page 101 of
                                                 109



       Rosenbaum, PF, Weinstock, RS, Silverstone, AE, Sjödind, A, and Pavuk, M. Metabolic
syndrome is associated with exposure to organochlorine pesticides in Anniston, AL, United States.
Environment International 108 (2017) 11–21

       Rosenquist, A H, Høyer, BB, Julvez, J, Sunyer, J, Pedersen, HS, Lenters, V, Jönsson, BAG,
Bonde, JP, and Toft, G. Prenatal and Postnatal PCB-153 and p,p-DDE Exposures and Behavior
Scores at 5–9 Years of Age among Children in Greenland and Ukraine Environmental Health
Perspectives October 2017 | Volume 125 | Issue 10 | doi:10.1289/EHP553

       Rothman KJ, Greenland S, Lash TL. 2008. Modern Epidemiology. 3rd ed.
Philadelphia:Lippincott Williams & Wilkins.

      Rothman N, Cantor KP, Blair A et al. A nested case-control study of non-Hodgkin
lymphoma and serum organochlorine residues. Lancet (British Edition) 350 (9073):240-244,
1997.

      Ruder AM, Hein MJ, Nilsen N, Waters MA, Laber P, Davis-King K, et al. 2006. Mortality
among workers exposed to polychlorinated biphenyls (PCBs) in an electrical capacitor
manufacturing plant in Indiana: an update. Environ Health Perspect 114:18–23.

       Ruder AM, Hein MJ, Hopf NB, Waters MA. Mortality among 24,865 workers exposed to
polychlorinated biphenyls (PCBs) in three electrical capacitor manufacturing plants: A ten-year
update. International Journal of Hygiene and Environmental Health 217 (2014) 176– 187

        Ruder, AM, Hein, MJ, Hopf, NP, and Waters, MA. Cancer Incidence Among Capacitor
Manufacturing Workers Exposed to Polychlorinated Biphenyls. Am J Ind Med. 2017 February ;
60(2): 198–207. doi:10.1002/ajim.22657.

        Ruel MVM, Bos AF, Soechitram SD, Meijer L, Sauer PJJ, Berghuis SA. Prenatal exposure
to organohalogen compounds and children’s mental and motor development at 18 and 30 months
of age. Neurotoxicology 2019; 72:6–14.

       Sagiv SK, Thurston SW, Bellinger C, Tolbert PE, Altshul LM, Korrick SA. 2010. Prenatal
organochlorine exposure and behaviors associated with attention deficit hyperactivity disorder in
school-aged children. Am J Epidemiol 171:593–601.

        Sagiv, SK, Thurston, SW, Bellinger, DC, Altshul, LM, and Korrick, SA. 2012.
Neuropsychological Measures of Attention and Impulse Control among 8-Year-Old Children
Exposed Prenatally to Organochlorines. Environ Health Perspect 120:904–909 (2012).
http://dx.doi.org/10.1289/ehp.1104372

        Sawada, N., Iwasaki, M., Inoue, M., Itoh, H., Sasazuki, S., Yamaji, T., et al., 2010.Plasma
organochlorines and subsequent risk of prostate cancer in Japanese men: a nested case-control
study. Environ. Health Perspect. 118, 659–665.

       Salay E, Garabrant D. 2009. Polychlorinated biphenyls and thyroid hormones in adults: A
systematic review appraisal of epidemiological studies. Chemosphere 74(11):1413–1419


                                                96

 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -106
Case 2:15-cv-00201-SMJ          ECF No. 387-1      filed 01/28/20    PageID.17430 Page 102 of
                                                 109



       Schantz, S.L., E.D. Levin, R.W. Bowman et al. 1989. Effects of perinatal PCB exposure
on discrimination-reversal learning in monkeys. Neurotoxicol. Teratol. 11: 243-250.

        Schantz, S.L., E.D. Levin and R.E. Bowman. 1991. Long-term neurobehavioral effects of
perinatal polychlorinated biphenyl (PCB) exposure in monkeys. Environ. Toxicol. Chem. 10: 747-
756.

       Schantz SL, Widholm JJ, Rice DC. 2003. Effects of PCB exposure on neuropsychological
function in children. Environ Health Perspect 111:357–576.

       Schecter,A., Ed., Dioxins and Health, Third Edition, A. Schecter, editor, John Wiley &
Sons, Inc (2012).

       Schell LM, Gallo MV. Relationships of putative endocrine disruptors to human sexual
maturation and thyroid activity in youth. Physiol. Behav. 2010; 99:246–253. [PubMed: 19800354]

        Schell LM, Gallo MV, Deane GD, Nelder KR, DeCaprio AP, Jacobs A, et al. Relationships
of polychlorinated biphenyls and dichlorodiphenyldichloroethylene (p,p'-DDE) with testosterone
levels in adolescent males. Environ Health Perspect. 2014; 122(3):304–9.

       Schwartz, L. (1936). Skin Hazards in American industry, Part II. U.S. Publ. Health. Bull.
229.

        Scott, M.L., Vadehra, D.V., Mullenhoff, P.A., et al. (1971). Results of experiments on the
effects of PCBs on laying hen performance. Proc. 1971 Cornell Nutrition Conference for Feed
Manufacturers, pp. 56-64.

       Seegal RF, Fitzgerald EF, McCaffrey RJ, Shrestha S, Hills EA, Wolff MS, et al. Tibial
bone lead, but not serum polychlorinated biphenyl, concentrations are associated with
neurocognitive deficits in former capacitor workers. Journal of Occupational and Environmental
Medicine. (2013) 55(5):552–562.

        Serdar, B., LeBlanc, W. G., Norris, J. M., and Dickinson, L. M. (2014). Potential effects
of polychlorinated biphenyls (PCBs) and selected organochlorine pesticides (OCPs) on immune
cells and blood biochemistry measures: A cross-sectional assessment of the NHANES 2003-2004
data. Environ. Health 13, 114.

      Singh, K and Chan, HM Persistent organic pollutants and diabetes among Inuit in the
Canadian Arctic. Environment International 101 (2017) 183–189

        Singh, K, and Chan, HM. Association of blood polychlorinated biphenyls and cholesterol
levels among Canadian Inuit. Environmental Research 160 (2018) 298-305.

       Silverstone, AE, Rosenbaum PF, Weinstock RS, Bartell SM, Foushee HR, Shelton C and
Pavuk M, for the Anniston Environmental Health Research Consortium Polychlorinated Biphenyl
(PCB) Exposure and Diabetes: Results from the Anniston Community Health Survey Environ
Health Perspect 120:727–732 (2012).


                                               97

 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -107
Case 2:15-cv-00201-SMJ          ECF No. 387-1       filed 01/28/20     PageID.17431 Page 103 of
                                                  109



       Simon T, Britt JK, James RC. Development of a neurotoxic equivalence scheme of relative
potency for assessing the risk of PCB mixtures. Regul Toxicol Pharmacol. 2007; 48: 148–70.

       Sinks T, Steele G, Smith AB, et al. Mortality among workers exposed to polychlorinated
biphenyls. American Journal of Epidemiology 136(4): 389-398, 1992.

       Sisto R, Moleti A, Palkovicova Murinova L, Wimmerova S, Lancz K, Tihanyi J, et al.
2015. Environmental exposure to organochlorine pesticides and deficits in cochlear status in
children. Environ Sci Pollut Res Int 22:14570-14578.

       Smith AB, Schloemer J, Lowry LK, et al. 1982. Metabolic and health consequences of
occupational exposure to polychlorinated biphenyls. British Journal of Industrial Medicine. 39:
361-369.

       Song Y, Chou EL, Baecker A, You NY, Song Y, Sun Qi, Liu S. Endocrine-disrupting
chemicals, risk of type 2 diabetes, and diabetes-related metabolic traits: A systematic review and
meta-analysis. J Diabetes. 2015 Jun 29. doi: 10.1111/1753-0407.12325

       Spinelli JJ, Ng CH, Weber J-P, Connors JM, Gascoyne RD, Lai AS, Brooks-Wilson AR,
Le ND, Berry BR, Gallagher RP. Organochlorines and risk of non-Hodgkin lymphoma. Int J
Cancer 2007; 121:2767–75.

       Stewart P, Reihman J, Lonky E, Darvill T, Pagano J. Prenatal PCB exposure and neonatal
behavioral assessment scale (NBAS) performance. Neurotoxicol Teratol 2000;22(1):21–29.
[PubMed: 10642111] 2001.

       Stewart P, Fitzgerald S, Reihman J, Gump B, Lonky E, Darvill T, et al. Prenatal PCB
exposure, the corpus callosum, and response inhibition. Environ Health Perspect
2003;111(13):1670–77.

        Stewart, P., Reihman, J., Gump, B., Lonky, E., Darvill, T., Pagano, J., 2005. Response
inhibition at 8 and 9 1/2 years of age in children prenatally exposed to PCBs. Neurotoxicol. Teratol.
27, 771–780.

       Stewart PW, Lonky E, Reihman J, Pagano J, Gump BB, Darvill T. The relationship
between prenatal PCB exposure and intelligence (IQ) in 9-year-old children. Environ Health
Perspect 2008; 116(10): 1416–1422.

       Stewart PW, Reihman J, Lonky E, Pagano J. 2012. Issues in the interpretation of
associations of PCBs and IQ. Neurotoxicol Teratol 34:96-107.

        Stolevik SB, Nygaard UC, Namork E, Haugen M, Meltzer HM, Alexander J, Knutsen HK,
Aaberge I, Vainio K, van Loveren H, Løvik M, Granum B: Prenatal exposure to polychlorinated
biphenyls and dioxins from the maternal diet may be associated with immunosuppressive effects
that persist into early childhood. Food Chem Toxicol 2013, 51:165–172.




                                                 98

 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -108
Case 2:15-cv-00201-SMJ         ECF No. 387-1      filed 01/28/20    PageID.17432 Page 104 of
                                                109



       Tang M, Chen K, Yang F, Liu W (2014) Exposure to Organochlorine Pollutants and Type
2 Diabetes: A Systematic Review and Meta-Analysis. PLoS ONE 9(10): e85556.
doi:10.1371/journal.pone.0085556

        Tang, M, Yin, S, Zhang, J, Chen, K, Jin, M, Liu, W. Prenatal exposure to polychlorinated
biphenyl and umbilical cord hormones and birth outcomes in an island population. Environmental
Pollution 237 (2018) 581-591

       Tatsuta, N., Nakai, K.,Murata, K., Suzuki, K., Iwai-Shimada, M., Kurokawa, N.,
Hosokawa, T., Satoh, H., 2014. Impacts of prenatal exposures to polychlorinated biphenyls,
methylmercury, and lead on intellectual ability of 42-month-old children in Japan. Environ. Res.
133, 321–326.

       Tatsuta, N, Kurokawa, N, Nakai1, K, Suzuki, K, Iwai-Shimada, M, Murata, K, and Satoh,
H. Effects of intrauterine exposures to polychlorinated biphenyls, methylmercury, and lead on
birth weight in Japanese male and female newborns. Environmental Health and Preventive
Medicine (2017) 22:39

       Thomas, P.T. and R.D. Hinsdill. 1978. Effect of polychlorinated biphenyls on the immune
responses of rhesus monkeys and mice. Toxicol. Appl. Pharmacol. 44: 41-51.

       Timmermann, CAG, Choi, AL, Petersen, SM, Nielsen, F, Budtz-Jørgensen, E, Weihe, P
and Grandjean, P. Secondary sex ratio in relation to exposures to polychlorinated biphenyls,
dichlorodiphenyl dichloroethylene and methylmercury. International Journal of Circumpolar
Health, (2017) VOL. 76, 1406234

       Treon, J.F., Cleveland, F.P., Cappel, J.W., et al. (1956). The toxicity of the vapors of
Aroclor 1242 and Aroclor1254. Amer. Ind. Hyg. Ass. Quart. 17: 204-213.

      Trnovec T, Šovcˇíková E, Hust’ák M, Wimmerová S, Kocˇan A, Jurecˇková D, et al. 2008.
Exposure to polychlorinated biphenyls and hearing impairment in children. Environ Toxicol
Pharmacol 25:183–187.

      Trnovec T, Šovcˇíková E, Pavlovcˇinová G, Jakubíková J, Jusko TA, Husták M. et al. 2010.
Serum PCB concentrations and cochlear function in 12-year-old children. Environ Sci Technol
44:2884–2889.

       Tryphonas L, Charbonneau S, Tryphonas H, et al. 1986. Comparative aspects of Aroclor
1254 toxicity in adult cynomolgus and rhesus monkeys: A pilot study. Archives of Environmental
Contamination and Toxicology 15: 159-169.

       Tryphonas, H., S. Hayward, L. O'Grady et al. 1989. Immunotoxicity studies of PCB
(Aroclor 1254) in the adult rhesus (Macaca mulatta) monkey -- preliminary report. Int. J.
Immunopharmacol. 11: 199-206.

       Tryphonas, H., M.I. Luster, G. Schiffman et al. 1991a. Effect of chronic exposure of PCB
(Aroclor 1254) on specific and nonspecific immune parameters in the rhesus (Macaca mulatta)
monkey. Fund. Appl. Toxicol. 16(4): 773-786.

                                              99

 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -109
Case 2:15-cv-00201-SMJ         ECF No. 387-1      filed 01/28/20    PageID.17433 Page 105 of
                                                109



       Tryphonas, H., M.I. Luster, K.L. White et al. 1991b. Effects of PCB (Aroclor 1254) on
non-specific immune parameters in Rhesus (Macaca mulatta) monkeys. Int. J. Immunopharmacol.
13: 639-648.

       Turyk M., Anderson H, Knobeloch L, Imm P, Persky V. 2009. Prevalence of diabetes and
body burdens of polychlorinated biphenyls, polybrominated diphenyl ethers, and p,p'-
diphenyldichloroethene in Great Lakes sport fish consumers. Chemosphere 75 (2009) 674-679.

       U.S. EPA 1985. Health Assessment Document for Polychlorinated Dibenzo p dioxins.
Environmental Criteria and Assessment Office, U.S. EPA, Cincinnati, OH. EPA 600/8 84 014F.

       U.S. EPA l989. Drinking water criteria document for Polychlorinated Biphenyls (PCBs).
Environmental Criteria and Assessment Office, U.S. EPA, Cincinnati, OH. NTIS no. PB89
l92256.

       U.S. EPA (1993). IRIS Aroclor 1016; CASRN 12674-11-2

       U.S. EPA (1994). IRIS Aroclor 1248; CASRN 12672-29-6

       U.S. EPA (1994). IRIS Aroclor 1254; CASRN 11097-69-1

       U.S. EPA (1996a). IRIS PCBs; CASRN 1336-36-3

       U.S. EPA (1996b). PCBs: Cancer Dose-Response Assessment and Application to
Environmental Mixtures. EPA/600/P–96/001F

       U.S.EPA 2012. Polychlorinated Biphenyls (PCBs) in School Building: Sources,
Environmental Levels, and Exposures. EPA/600/R-12/051.

        U.S. EPA. 2018, Polychlorinated biphenyls. Learn about polychlorinated biphenyls.
https://www.epa.gov/pcbs/learn-about-polychlorinated-biphenyls-pcbs#healtheffects

       Valera B, Jørgensen M, Jeppesen C, Bjerregaard P. 2013. Exposure to persistent organic
pollutants and risk of hypertension among Inuit from Greenland. Environ Res 122:65-73.

        Van den Berg, M., Birnbaum, L., Denison, M. S., De Vito, M., Farland, W., Feeley, M.,
Fiedler, H., Hakansson, H., Hanberg, A., Haws, L., Rose, M., Safe, S., Schrenk, D., Tohyama, C.,
Tritscher, A., Tuomisto, J., Tysklind, M., Walker, N. J., and Peterson, R. E. (2006). The 2005
World Health Organization Re-evaluation of Human and Mammalian Toxic Equivalency Factors
for Dioxins and Dioxin-like Compounds. Toxicological Sciences 93, 223-241

        Van der Plas, S. A., Sundberg, H., van den Berg, H., Scheu, G., Wester, P., Jensen, S.,
Bergman, Å., de Boer, J., Koeman, J. H., and Brouwer, A. (2000). Contribution of Planar (0–1
Ortho) and Nonplanar (2–4 Ortho) Fractions of Aroclor 1260 to the Induction of Altered Hepatic
Foci in Female Sprague–Dawley Rats. Toxicol. Appl. Pharmacol. 169, 255–268.

      Vermeer, K., and Reynolds, L.M. (1970). Organochlorine residues in aquatic birds in the
Canadian Prairie Provinces. Can. Field-Nat. 84: 117-130.

                                              100

 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -110
Case 2:15-cv-00201-SMJ          ECF No. 387-1      filed 01/28/20     PageID.17434 Page 106 of
                                                 109



        Verner MA, McDougall R, Glynn A, Andersen ME, Clewell HJ III, Longnecker MP. 2013.
Is the relationship between prenatal exposure to PCB-153 and decreased birth weight attributable
to     pharmacokinetics?     Environ     Health    Perspect   121:1219–1224;      http://dx.doi.
org/10.1289/ehp.1206457

       Vezina, CM, Walker, NJ, and Olson, JR. Subchronic Exposure to TCDD, PeCDF, PCB126
and PCB153: Effect on Hepatic Gene Expression. Environmental Health Perspectives. 112:
1636- 1644, 2004.

       Villeneuve, D.G., Grant, D.L., Phillips, W.E.J., et al. (1971). Effects of PCB
administration on microsomal enzyme activity in pregnant rabbits. Bull. Environ. Contam.
Toxicol. 6: 120-128.

        Von Elm E. et al. “The Strengthening the Reporting of Observational Studies in
Epidemiology (STROBE) Statement: Guidelines for reporting observational studies”.
International J Surgery, 12: 1495 – 1499, 2014.

        Von Wedel, H., Holla., W.A., and Denton, J. (1943). Observations on the toxic effects
resulting from exposure to chlorinated naphthalene and chlorinated biphenyls with suggestions for
prevention. Rubber Age (New York) 53: 419-426.

       Vos, J.G. (1972). Toxicity of PCB on non-human mammals and on birds. Environ. Health
Perspec. 1: 105-117.

       Vos, J.G., and Beems, R.B. (1971). Bermal toxicity studies of technical polychlorinated
biphenyls and fractions thereof in rabbits. Toxicol. Appl. Pharmacol. 19: 617-633.

       Vos, J.G., and Koeman, J.H. (1970).             Comparative toxicological study with
polychlorinated biphenyls in chickens with special reference to porphyria, edema formation, liver
necrosis and tissue residues. Toxicol. Appl. Pharmacol. 17: 656-668.

       Vos, J.G., Koeman, J.H., van der Maas, H.L., et al. (1970). Identification and toxicological
evaluation of chlorinated dibenzofuran and chlorinated naphthalene in two commercial
polychlorinated biphenyls. Food Cosmet. Toxicol. 8: 625-633.

        Walker, NJ, Crockett, PW, Nyska, A, Brix, AE, Jokinen, MP, Sells, DM, Hailey, JR,
Easterling, M, Haseman, JK, Yin, M, Wyde, ME, Bucher, JR, and Portier, CJ. Dose-Additive
Carcinogicity of a Defined Mixture of “Dioxin-like Compounds”. Environmental Health
Perspectives 113: 43-48, 2005.

       Walkowiak, J., Wiener, J.A., Fastabend, A., Heinzow, B., Kr€amer, U., Schmidt, E.,
Steingrüber, H.J., Wundrama, S., Winneke, G., 2001. Environmental exposure to polychlorinated
biphenyls and quality of the home environment: effects on psychodeveloopment in early
childhood. Lancet 358, 1602-1607.

       Wang C, Michael C. Petriello MC, Zhu B, Hennig B. PCB 126 induces
monocyte/macrophage polarization and inflammation through AhR and NF-κB pathways.
Toxicology and Applied Pharmacology 367 (2019) 71-81.

                                               101

 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -111
Case 2:15-cv-00201-SMJ         ECF No. 387-1       filed 01/28/20    PageID.17435 Page 107 of
                                                 109



        Ward, J.M. 1985. Proliferative lesions of the glandular stomach and liver in F344 rats fed
diets containing Aroclor 1254. Environ. Health Perspect. 60: 89-95.

       Wayman GA, Bose DD, Yang D, Lesiak A, Bruun D, Impey S, Ledoux V, Pessah IN, Lein
PJ (2012a) PCB-95 modulates the calcium-dependent signaling pathway responsible for activity-
dependent dendritic growth. Environ Health Perspect 120:1003–1009.

       Wayman GA, Yang D, Bose DD, Lesiak A, Ledoux V, Bruun D, Pessah IN, Lein PJ
(2012b) PCB-95 promotes dendritic growth via ryanodine receptor-dependent mechanisms.
Environ Health Perspect 120:997– 1002.

       Wei W, Zhang C, Liu AL, Xie SH, Chen XM, Lu WQ. Effect of PCB153 on BaP-induced
genotoxicity in HepG2 cells via modulation of metabolic enzymes. Mutat Res 2009;675(1–2):71–
76.

      Widmark, G. (1967). Possible interference by chlorinated biphenyls. J. Ass. Offfic. Anal.
Chem. 50: 1069.

        Winneke G, Krämer U, Sucker K, Walkowiak J, Fastabend A, Heinzow B, et al. PCB
related neurodevelopmental deficit may be transient: follow-up of a cohort at 6 years of age.
Environ Toxicol Pharmacol 2005;19: 701–6.

       Winneke, G., 2011. Developmental aspects of environmental neurotoxicology: lessons
from lead and polychlorinated biphenyls. J. Neurol. Sci. 308, 9 - 15.

        Wolf K, Bongaerts B, Alexandra Schneider A, Huth C, Meisinger C, Peters A, Schneider
A, Wittsiepe J, Schramm KW, Greiser KH, Hartwig S, Alexander Kluttig A, Rathman W.
Persistent organic pollutants and the incidence of type 2 diabetes in the CARLA and KORA cohort
studies. Environment International 129 (2019) 221-228.

        Wong PW, Pessah IN. Ortho-substituted polychlorinated biphenyls alter calcium
regulation by a ryanodine receptor-mediated mechanism: structural specificity toward skeletal-
and cardiac-type microsomal calcium release channels. Mol Pharmacol 1996

       Woodruff TJ, Zota AR, Schwartz JM. 2011. Environmental chemicals in pregnant women
in the United States: NHANES 2003–2004. Environ Health Perspect 119:878–885, doi:
10.1289/ehp.1002727.

        Wu, H, Bertrand, KA, Choi, AL, Hu, FB, Laden, F, Grandjean, P and Sun, Q. Persistent
Organic Pollutants and Type 2 Diabetes: A Prospective Analysis in the Nurses’ Health Study and
Meta-analysis.         Environ       Health        Perspect        121:153–161          (2013).
http://dx.doi.org/10.1289/ehp.1205248 [Online 5 November 2012]

        Yamashita F, Hayashi M. Fetal PCB syndrome: clinical features, intrauterine growth
retardation and possible alteration in calcium metabolism. Environ. Health Perspect. 1985; 59:41–
45. [PubMed: 3921362]



                                               102

 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -112
Case 2:15-cv-00201-SMJ          ECF No. 387-1      filed 01/28/20     PageID.17436 Page 108 of
                                                 109



       Yang D, Kim KH, Phimister A, Bachstetter AD, Ward TR, Stackman RW, Mervis RF,
Wisniewski AB, Klein SL, Kodavanti PRS, Anderson KA, Wayman G, Pessah IN, Lein PJ.
Developmental exposure to PCBs interferes with experience-dependent dendritic plasticity and
ryanodine receptor expression in weanling rats. Environ Health Perspect. 117:426-435, 2009.

        Yao, M, Hu, T, Wang, Y, Du, Y, Hu, C, Wu, R. Polychlorinated biphenyls and its potential
role in endometriosis. Environmental Pollution 229 (2017) 837-845

       Yilmaz B, Sandal S, Carpenter DO. (2010). PCB 9 exposure induces endothelial cell death
while increasing intracellular calcium and ROS levels. Environ Toxicol 27:185 – 91.

        Yorita Christensen, K. L., Carrico, C. K., Sanyal, A. J., and Gennings, C. (2013). Multiple
classes of environmental chemicals are associated with liver disease: NHANES 2003-2004.
International J Hygiene and Environmental Health 216(6): 703–709.

        Zani C, Donato F, Magoni M, Feretti D, Covolo L, Vassallo F, Speziani F, Scarcella C,
Bergonzi R, Apostoli P. 2013a. Polychlorinated biphenyls, glycaemia and diabetes in a population
living in a highly polychlorinated biphenyls-polluted area in northern Italy: a cross-sectional and
cohort study. J of Public Health Research 2013 2:e2 2-8.

       Zani C, Toninelli G, Filisetti B, Donato F. Polychlorinated biphenyls and cancer: an
epidemiological assessment. J Environ Science Health Part C Environ Carcinogenesis
Ecotoxicology Rev. 2013b; 31(2):99-144. doi: 10.1080/10590501.2013.782174.

       Zani, C., Ceretti, E., Covolo, L., Donato, F., 2017 Sep. Do polychlorinated biphenyls cause
cancer? A systematic review and meta-analysis of epidemiological studies on risk of cutaneous
melanoma and non-Hodgkin lymphoma. Chemosphere 183, 97–106.

       Zani C, Magoni M, Speziani F, Leonardi L, Orizio G, Scarcella C, Gaia A, Donato F.
Polychlorinated biphenyl serum levels, thyroid hormones and endocrine and metabolic diseases in
people living in a highly polluted area in North Italy: A population-based study. Heliyon 5 (2019)
e01870

       Zhang H, Yolton K, Webster GM, et al. Prenatal PBDE and PCB exposures and reading,
cognition, and externalizing behavior in children. Environ Health Perspect 2017;125:746–52.

      Zhang J, Huang Y, Wang X, Lin K, Wu K (2015) Environmental polychlorinated biphenyl
exposure and breast cancer risk: a meta-analysis of observational studies. PLoS One 10 e0142513

       Zhang, L, Liua, X, Meng, G, Chi, M, Li, J, Yin, S, Zhao, Y, Wu, Y. Non-dioxin-like
polychlorinated biphenyls in early pregnancy and risk of gestational diabetes mellitus.
Environment International 115 (2018) 127–132

       Zhu Y, Mapuskar KA, Marek RF, Xu W, Lehmler HJ, et al. (2013). A new player in
environmentally induces oxidative stress: polychlorinated biphenyl congener, 3,3 ’ -
dichlorobiphenyl (PCB11). Toxicol Sci 136:39 – 50.


                                               103

 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -113
Case 2:15-cv-00201-SMJ          ECF No. 387-1      filed 01/28/20     PageID.17437 Page 109 of
                                                 109



       Zoeller RT. Environmental chemicals as thyroid hormone analogues: new studies indicate
that thyroid hormone receptors are targets of industrial chemicals? Mol Cell Endocrinol
2005;242(1–2):10–15.

       Zoeller RT. Environmental chemicals impacting the thyroid: targets and consequences.
Thyroid 2007;17 (9):811–817.

       Zoghbi HY. 2003. Postnatal neurodevelopmental disorders: meeting at the synapse?
Science 302(5646):826–830.

        Zong, G, Valvi, D, Coull, B, Göene, T, Hua, FB, Nielsen, F, Grandjean, P, Sun, Q.
Persistent organic pollutants and risk of type 2 diabetes: A prospectiveinvestigation among middle-
aged women in Nurses' Health Study II. Environment International 114 (2018) 334–342.




                                               104

 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -114
